Exhibit 10.1











INDENTURE
Dated as of October 22, 2020
Among
UNITED NATURAL FOODS, INC.
THE SUBSIDIARY GUARANTORS PARTY HERETO
and
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
6.750% SENIOR NOTES DUE 2028











--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
1
Section 1.1.Definitions
1
Section 1.2.Other Definitions
38
Section 1.3.Rules of Construction
39
Section 1.4.Certain Financial Tests and Calculations
39
ARTICLE II THE NOTES
40
Section 2.1.Form and Dating
40
Section 2.2.Execution and Authentication
41
Section 2.3.Registrar; Paying Agent
42
Section 2.4.Paying Agent to Hold Money in Trust
42
Section 2.5.Holder Lists
43
Section 2.6.Book-Entry Provisions for Global Notes
43
Section 2.7.Replacement Notes
46
Section 2.8.Outstanding Notes
46
Section 2.9.Treasury Notes
46
Section 2.10.Temporary Notes
47
Section 2.11.Cancellation
47
Section 2.12.Defaulted Interest
47
Section 2.13.Computation of Interest
47
Section 2.14.CUSIP and ISIN Numbers
47
Section 2.15.Transfer and Exchange
48
Section 2.16.Issuance of Additional Notes
50
ARTICLE III REDEMPTION AND PREPAYMENT
51
Section 3.1.Notices to Trustee
51
Section 3.2.Selection of Notes to Be Redeemed
51
Section 3.3.Notice of Redemption
51
Section 3.4.Effect of Notice of Redemption
52
Section 3.5.Deposit of Redemption Price
52
Section 3.6.Notes Redeemed in Part
53
Section 3.7.Optional Redemption
53
ARTICLE IV COVENANTS
54
Section 4.1.Payment of Notes
54
Section 4.2.Maintenance of Office or Agency
55
Section 4.3.Provision of Financial Information
55
Section 4.4.Compliance Certificate
57
Section 4.5.Reserved
57
Section 4.6.Stay, Extension and Usury Laws
57
Section 4.7.Limitation on Restricted Payments
57
Section 4.8.Limitation on Dividend and Other Restrictions Affecting Restricted
Subsidiaries
63
Section 4.9.Limitation on Debt
65

i



--------------------------------------------------------------------------------




Section 4.10.Limitation on Asset Dispositions
70
Section 4.11.Limitation on Transactions with Affiliates
73
Section 4.12.Limitation on Liens
75
Section 4.13.Offer to Purchase upon Change of Control
75
Section 4.14.Corporate Existence
77
Section 4.15.Future Guarantees
77
Section 4.16.Designation of Restricted and Unrestricted Subsidiaries
77
Section 4.17.Covenant Suspension
78
ARTICLE V SUCCESSORS
80
Section 5.1.Consolidation, Merger, Conveyance, Transfer or Lease
80
ARTICLE VI DEFAULTS AND REMEDIES
82
Section 6.1.Events of Default
82
Section 6.2.Acceleration
85
Section 6.3.Other Remedies
85
Section 6.4.Waiver of Past Defaults
86
Section 6.5.Control by Majority
86
Section 6.6.Limitation on Suits
86
Section 6.7.Rights of Holders of Notes to Receive Payment
86
Section 6.8.Collection Suit by Trustee
86
Section 6.9.Trustee May File Proofs of Claim
87
Section 6.10.Priorities
87
Section 6.11.Undertaking for Costs
88
Section 6.12.Restoration of Rights and Remedies
88
Section 6.13.Rights and Remedies Cumulative
88
Section 6.14.Delay or Omission Not Waiver
88
ARTICLE VII TRUSTEE
88
Section 7.1.Duties of Trustee
88
Section 7.2.Rights of Trustee
89
Section 7.3.Individual Rights of the Trustee
91
Section 7.4.Trustee’s Disclaimer
91
Section 7.5.Notice of Defaults
91
Section 7.6.Compensation and Indemnity
91
Section 7.7.Replacement of Trustee
92
Section 7.8.Successor Trustee by Merger, Etc
93
Section 7.9.Eligibility; Disqualification
93
ARTICLE VIII DEFEASANCE; DISCHARGE OF THIS INDENTURE
93
Section 8.1.Option to Effect Legal Defeasance or Covenant Defeasance
93
Section 8.2.Legal Defeasance
94
Section 8.3.Covenant Defeasance
94
Section 8.4.Conditions to Legal or Covenant Defeasance
94
Section 8.5.Deposited Money and U.S. Government Obligations to Be Held in Trust;
Other Miscellaneous Provisions
96
Section 8.6.Repayment to Company
96
Section 8.7.Reinstatement
97
Section 8.8.Discharge
97

ii



--------------------------------------------------------------------------------




ARTICLE IX AMENDMENT, SUPPLEMENT AND WAIVER
98
Section 9.1.Without Consent of Holders of the Notes
98
Section 9.2.With Consent of Holders of Notes
99
Section 9.3.Revocation and Effect of Consents
100
Section 9.4.Notation on or Exchange of Notes
100
Section 9.5.Trustee to Sign Amendments, Etc
100
ARTICLE X SUBSIDIARY GUARANTEES
101
Section 10.1.Subsidiary Guarantees
101
Section 10.2.Execution and Delivery of Guarantee
102
Section 10.3.Severability
103
Section 10.4.Limitation of Subsidiary Guarantors’ Liability
103
Section 10.5.Releases
103
Section 10.6.Benefits Acknowledged
104
ARTICLE XI MISCELLANEOUS
104
Section 11.1.Notices
104
Section 11.2.Certificate and Opinion as to Conditions Precedent
105
Section 11.3.Statements Required in Certificate or Opinion
106
Section 11.4.Rules by Trustee and Agents
106
Section 11.5.No Personal Liability of Directors, Officers, Employees and
Stockholders
106
Section 11.6.Governing Law; Consent to Jurisdiction; Waiver of Jury Trial
106
Section 11.7.No Adverse Interpretation of Other Agreements
106
Section 11.8.Successors
107
Section 11.9.Severability
107
Section 11.10.Execution in Counterparts
107
Section 11.11.Table of Contents, Headings, Etc
107
Section 11.12.Acts of Holders
108
Section 11.13.Force Majeure
110
Section 11.14.Legal Holidays
110
Section 11.15.USA PATRIOT Act
110




ExhibitsExhibit AForm of NoteExhibit BForm of Supplemental Indenture to be
Delivered by Subsequent Subsidiary GuarantorsExhibit CForm of Certificate to be
Delivered in Connection with Transfers Pursuant to Regulation SExhibit DForm of
Certificate to be Delivered in Connection with Transfers to IAIs

iii




--------------------------------------------------------------------------------



This Indenture, dated as of October 22, 2020, is by and among United Natural
Foods, Inc., a Delaware corporation (collectively with successors and assigns,
the “Company”), the Subsidiary Guarantors party hereto and U.S. Bank National
Association, as trustee (the “Trustee”), paying agent and registrar.
The Company, the Subsidiary Guarantors and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders (as
defined herein) of (i) the Company’s 6.750% Senior Notes due 2028 to be issued
in an initial aggregate principal amount of $500.0 million on the date hereof
(the “Initial Notes”) and (ii) any Additional Notes (as defined herein):
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE


SECTION 1.1.        Definitions.
“ABL Credit Facility” means the Loan Agreement dated as of August 30, 2018 among
the Company, its subsidiaries listed therein, Bank of America, N.A., as
administrative agent, and the other lending institutions party thereto and any
amendment, modification, renewal, extension, refinancing, refunding or
replacement thereof in one or more agreements.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.
“Additional Notes” means Notes (other than the Initial Notes) issued pursuant to
Article II and otherwise in compliance with the provisions of this Indenture.
“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Agent” means any Registrar, Paying Agent, co-registrar or other agent appointed
pursuant to this Indenture.
“amend” means to amend, supplement, restate, amend and restate or otherwise
modify, including successively, and “amendment” shall have a correlative
meaning.
“Applicable Premium” means, with respect to any Note on any applicable
redemption date, the greater of:
(1)    1.0% of the then outstanding principal amount of such Note; and



--------------------------------------------------------------------------------



(2)    the excess, if any, of:
(a)    the present value at such redemption date of the sum of (i) the
redemption price of such Note at October 15, 2023 (such redemption price being
set forth in the table appearing in Section 3.7(b)) plus (ii) all required
interest payments due on such Note through October 15, 2023 (excluding accrued
but unpaid interest), such present value to be computed using a discount rate
equal to the Treasury Rate as of such redemption date plus 50 basis points; over
(b)    the then outstanding principal amount of such Note.
“Asset Disposition” means any transfer, conveyance, sale, lease or other
disposition (but excluding the creation of any Lien permitted under Section 4.12
or any disposition in connection therewith) by the Company or any of its
Restricted Subsidiaries (including a consolidation or merger or other sale of
any such Restricted Subsidiary with, into or to another Person in a transaction
in which such Restricted Subsidiary ceases to be a Restricted Subsidiary, but
excluding a disposition by a Restricted Subsidiary to the Company or another
Restricted Subsidiary or by the Company to a Restricted Subsidiary) of:
(1)    shares of Capital Stock (other than directors’ qualifying shares) or
other ownership interests of a Restricted Subsidiary of such Person;
(2)    substantially all of the assets of such Person or any of its Restricted
Subsidiaries representing a division or line of business; or
(3)    other assets or rights of such Person or any of its Restricted
Subsidiaries.
The term “Asset Disposition” shall not include any transfer, conveyance, sale,
lease or other disposition:
(a)that consists of a Restricted Payment or Permitted Investment that is made in
compliance with Section 4.7;
(b)that constitutes a “Change of Control”;
(c)that is of cash or Cash Equivalents in the ordinary course of business;
(d)that is of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and of property no longer
used or useful in the conduct of the business of the Company and the Restricted
Subsidiaries;
(e)that is of inventory and immaterial assets in the ordinary course of business
(including allowing any registrations or any applications for registration of
any immaterial intellectual property rights to lapse or go abandoned in the
ordinary course of business);
(f)that is of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property that is
promptly purchased or (ii)
2



--------------------------------------------------------------------------------



the proceeds of such disposition are promptly applied to the purchase price of
such replacement property (which replacement property is actually promptly
purchased);
(g)that consists of leases, subleases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Company and the Restricted Subsidiaries, taken as a whole;
(h)that is subject to any event that gives rise to the receipt by the Company or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property;
(i)that consists of Investments in JV Entities or non-Wholly Owned Restricted
Subsidiaries to the extent required by, or made pursuant to, customary buy/sell
arrangements between the parties to such JV Entity or shareholders of such
non-Wholly Owned Restricted Subsidiary set forth in the shareholders agreements,
joint venture agreements, organizational documents or similar binding agreements
relating to such JV Entity or non-Wholly Owned Restricted Subsidiary;
(j)that consists of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof or pursuant to factoring
arrangements, in each case to the extent not constituting a receivables
financing;
(k)the unwinding of any Swap Contract pursuant to its terms;
(l)that constitutes the surrender or waiver of contractual rights and the
settlement or waiver of contractual or litigation claims in the ordinary course
of business;
(m)that consists of non-core or obsolete assets acquired in connection with an
acquisition that is made in compliance with Section 4.7;
(n)consists of any swap of assets in exchange for services or other assets in
the ordinary course of business of comparable or greater Fair Market Value of
usefulness to the business of the Company and the Restricted Subsidiaries as a
whole, as determined in good faith by the Company;
(o)that is of Capital Stock in, or Debt or other securities of, an Unrestricted
Subsidiary;
(p)that is consummated (i) as part of a disposition of the Specified Assets or
(ii) in connection with a Permitted Tax Restructuring;
(q)in compliance with Section 5.1;
(r)that constitute a Customer Support Transaction by the Company or any
Restricted Subsidiary; provided, that (i) no Default or Event of Default shall
exist or have occurred and be continuing after giving effect to such
disposition, and (ii) to the extent that such disposition includes a Sale
Leaseback of real estate, the consideration paid to the
3



--------------------------------------------------------------------------------



Company or such Restricted Subsidiary in connection therewith shall be paid
contemporaneously with consummation of the transaction (other than consideration
received in connection with customary earn-out arrangements in an amount
(calculated as of the date of such disposition as the present value of expected
future payments in respect thereof) not to exceed 25% of the aggregate
consideration therefor), and shall be in an amount not less than the Fair Market
Value of the property disposed of; or
(s)any transaction or series of related transactions for which the aggregate
consideration is less than $40.0 million.
“Attributable Debt” in respect of a Sale Leaseback that results in a Capital
Lease means, as at the time of determination, the amount of Debt represented
thereby, as determined in accordance with the definition of “Capital Lease
Obligation.”
“Average Life” means, as of any date of determination, with respect to any Debt,
the quotient obtained by dividing (1) the sum of the products of the number of
years from such date of determination to the dates of each successive scheduled
principal payments of such Debt by the amount of each such principal payment by
(2) the sum of all such principal payments.
“Bankruptcy Law” means Title 11, U.S. Code or any similar federal, state or
foreign law for the relief of debtors, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, winding-up,
restructuring, examinership or similar debtor relief laws.
“Board of Directors” means, as to any Person, the Board of Directors, or similar
governing body, of such Person or any duly authorized committee thereof.
“Borrowing Base” means the sum of (1) 90% of the book value of accounts
receivable plus (2) 90% of the net orderly liquidation value of inventory (with
the value of inventory to be determined on the basis of the lower of cost or
market, calculated on a first-in, first‑out basis), in each case of the Company
and the Subsidiary Guarantors that are borrowing base obligors under the
Borrowing Base Facility, calculated on a consolidated basis in accordance with
GAAP.
“Borrowing Base Facility” means one or more revolving debt facilities (including
the ABL Credit Facility), in each case with banks or other institutional lenders
or other credit providers that provide for committed advances calculated by
reference to the value of the assets pledged as collateral to secure borrowings
thereunder.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or required by law
to close.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a Capital Lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
4



--------------------------------------------------------------------------------



“Capital Lease” means any lease that is required to be, in accordance with GAAP,
recorded as a capital leases; provided that for all purposes hereunder the
amount of obligations under any Capital Lease shall be the amount thereof
accounted for as a liability in accordance with GAAP.
“Capital Stock” of any Person means any and all shares, interests,
participations, warrants, options or other rights to acquire or other
equivalents of or interests in (however designated) corporate stock or other
equity participations, including partnership interests, whether general or
limited, of such Person, but in each case excluding any debt security that is
convertible or exchangeable for Capital Stock.
“Cash Equivalents” means:
(1)    Dollars and, in the case of Foreign Subsidiaries, the local currency
where such Foreign Subsidiary is operating;
(2)    marketable obligations issued or unconditionally guaranteed by, and
backed by the full faith and credit of, the government of the United States or
Canada or any agency or instrumentality thereof, maturing within 24 months of
the date of acquisition;
(3)    certificates of deposit, time deposits and bankers’ acceptances maturing
within 24 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by any lender under the Senior Secured Credit
Facilities or a commercial bank organized under the laws of the United States,
any state or district thereof, Canada or any province thereof, rated A-2 (or
better) by S&P or P-2 (or better) by Moody’s at the time of acquisition;
(4)    repurchase obligations for underlying investments of the types described
in clauses (2) and (3) entered into with any bank described in clause (3);
(5)    commercial paper or variable or fixed rate notes issued by a corporation
or other Person (other than an Affiliate of the Company) rated A-2 (or better)
by S&P or P-2 (or better) by Moody’s (or equivalent ratings of another
internationally recognized ratings agency), and maturing within 24 months of the
date of acquisition;
(6)    shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, in each
case with any lender under the Senior Secured Credit Facilities or any other
commercial bank having capital and surplus of at least $500.0 million and has
the highest rating obtainable from either Moody’s or S&P; and
(7)    Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or equivalent ratings of another internationally
recognized ratings agency), in each case with maturities not exceeding 24 months
from the date of acquisition.
“Cash Management Bank” means any financial institution providing treasury,
depository, credit or debit card, purchasing card and/or cash management
services or
5



--------------------------------------------------------------------------------



automated clearing house transactions to the Company or any Restricted
Subsidiary or conducting any automated clearing house transfers of funds.
“Cash Management Obligations” means obligations owed by the Company or any
Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services.
“Cash Management Services” means (1) commercial credit cards, merchant card
services, purchase or debit cards, stored value cards, including non-card
e-payables services, (2) treasury management services (including controlled
disbursement, overdraft, automatic clearinghouse fund transfer services, return
items, netting zero balance arrangements, cash sweeps, depository, lockbox, stop
payment, electronic funds transfer, information reporting, temporary advances,
wire transfer and interstate depository network services) and (3) any other
demand deposit or operating account relationships or other cash management
services.
“Change of Control” means the occurrence of any of the following events:
(1)    any Person or any Persons acting together that would constitute a “group”
for purposes of Section 13(d) of the Exchange Act, or any successor provision
thereto, other than the Company, any Subsidiary of the Company or any employee
benefit plan of the Company or any such Subsidiary becomes the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision thereto) of more than 50% of the aggregate voting power of all classes
of Voting Stock of the Company, except in a transaction in which the Company
becomes a Wholly Owned Subsidiary of another Person and in such transaction the
Voting Stock of the Company outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock of such Person representing more
than 50% of the voting power of all classes of Voting Stock of such Person
immediately after giving effect to such transaction;
(2)    the sale, assignment, conveyance, transfer, lease or other disposition,
in one or a series of related transactions, of all or substantially all of the
assets of the Company and its Restricted Subsidiaries taken as a whole to any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
other than a Restricted Subsidiary; or
(3)    the adoption by the stockholders of the Company of a plan or proposal for
the liquidation or dissolution of the Company.
Notwithstanding the foregoing, a transaction effected to create a holding
company of the Company (a) pursuant to which the Company becomes a Wholly Owned
Subsidiary of such holding company, and (b) as a result of which the holders of
Capital Stock of such holding company are substantially the same as the holders
of Capital Stock of the Company immediately prior to such transaction, shall not
be deemed to involve a “Change of Control;” provided further that following such
a holding company transaction, references in this definition of “Change of
Control” to the Company shall thereafter be treated as references to such
holding company.
“Common Stock” of any Person means Capital Stock of such Person that does not
rank prior, as to the payment of dividends or as to the distribution of assets
upon any voluntary or
6



--------------------------------------------------------------------------------



involuntary liquidation, dissolution or winding-up of such Person, to shares of
Capital Stock of any other class of such Person.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Debt at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.
“Consolidated Coverage Ratio” means, as of any date of determination, the ratio
of (1) Consolidated EBITDA of the Company for the Test Period to (2)
Consolidated Fixed Charges for such Test Period. The Consolidated Coverage Ratio
shall be calculated on a Pro Forma Basis.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person (and with respect to the Company and its
Restricted Subsidiaries, such Persons on a consolidated basis) for such period:
(1)    increased (without duplication) by the following:
    (a)    provision for taxes based on income, profits or capital, including,
without limitation, state, franchise, excise and similar taxes and foreign
withholding taxes of such Person paid or accrued during such period, including
any penalties and interest relating to any tax examinations, deducted (and not
added back) in computing Consolidated Net Income; plus
    (b)    Consolidated Interest Expense of such Person for such period
(including (x) net losses or any obligations under any Swap Contracts or other
derivative instruments entered into for the purpose of hedging interest rate,
currency or commodities risk, (y) bank fees and (z) costs of surety bonds in
connection with financing activities, to the extent the same were deducted (and
not added back) in calculating such Consolidated Net Income), plus
    (c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
    (d)    any commissions, premiums, discounts and other fees, expenses or
charges (other than depreciation or amortization expense) related to any equity
offering, Investment, acquisition, disposition or recapitalization permitted
under this Indenture or the incurrence of Debt permitted to be incurred under
this Indenture (including a refinancing thereof) (whether or not successful),
including (A) such fees, expenses or charges related to this Indenture, the
Senior Secured Credit Facilities and any other credit facilities and (B) any
amendment or other modification of this Indenture, the Senior Secured Credit
Facilities and any other credit facilities, in each case, deducted (and not
added back) in computing Consolidated Net Income; plus
7



--------------------------------------------------------------------------------



    (e)    the amount of any restructuring charge or reserve, integration cost
or other business optimization expense or cost, including in connection with
establishing new facilities, that is deducted (and not added back) in such
period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions or divestitures after the Issue Date,
and costs related to the closure and/or consolidation of facilities and to
exiting lines of business; plus
    (f)    any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting and all reserves during such period
on account of contingent cash payments that may be required in a future period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, (A) the Company may elect not to add
back such non-cash charge in the current period and (B) to the extent the
Company elects to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent) or other items classified by the Company as special items less
other non-cash items of income increasing Consolidated Net Income (excluding any
such non-cash item of income to the extent it represents a receipt of cash in
any future period); plus
    (g)    non-cash losses from JV Entities and non-cash minority interest
reductions; plus
    (h)    the amount of “run-rate” cost savings and other operating
improvements and synergies projected by the Company in good faith to result from
actions taken prior to or during, or expected to be taken following such period
(which cost savings, operating improvements or synergies shall be subject only
to certification in an Officers’ Certificate and shall be calculated on a Pro
Forma Basis as though such cost savings, operating improvements or synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized prior to or during such period from such actions; provided
that (A) an Officers’ Certificate is delivered to the Trustee setting forth that
(x) such cost savings, operating improvements or synergies are reasonably
identifiable, reasonably attributable to the actions specified and reasonably
anticipated to result from such actions and (y) such actions have been taken or
are to be taken within 12 months of the event giving rise thereto and (B) the
aggregate increase to Consolidated EBITDA for any period pursuant to this clause
(h) and clause (b) of the definition of “Pro Forma Adjustment” shall not exceed
the greater of (1) $0 and (2) 25.0% of Consolidated EBITDA for such period
(calculated before giving effect to any increase pursuant to this clause (h) and
clause (b) of the definition of “Pro Forma Adjustment”); plus
    (i) (A) any costs or expense incurred by the Company or any Restricted
Subsidiary pursuant to any management equity incentive plan or stock option plan
or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of the Company or net
cash proceeds from an issuance of Capital Stock (other than Disqualified Capital
Stock)
8



--------------------------------------------------------------------------------



of the Company and (B) cash payments under long-term management equity incentive
plans; plus
    (j)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (2) below for any
previous period and not added back; plus
    (k)    any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus
    (l)    realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Company and the Restricted Subsidiaries; plus
    (m)    net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus
    (n)    the amount of any charges, expenses, costs or other payments in
respect of facilities no longer used or useful in the conduct of the business of
the Company and the Restricted Subsidiaries;
(2)    decreased (without duplication) by the following:
    (a)    non-cash gains increasing Consolidated Net Income of such Person for
such period (other than any such amounts in connection with the sale of routes
to independent operators), excluding any non-cash gains to the extent they
represent the reversal of an accrual or cash reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period and any non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase Consolidated EBITDA in such prior period; plus
    (b)    realized foreign exchange income or gains resulting from the impact
of foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Company and the Restricted Subsidiaries; plus
    (c)    any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus
    (d)    any amount included in Consolidated Net Income of such Person for
such period attributable to non-controlling interests pursuant to the
application of Accounting Standards Codification Topic 810-10-45;
9



--------------------------------------------------------------------------------



(3)    increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and
(4)    increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.
There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Company or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed of by the Company or such Restricted Subsidiary during
such period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition) and (B) an adjustment in respect of each Acquired
Entity or Business equal to the amount of the Pro Forma Adjustment with respect
to such Acquired Entity or Business for such period (including the portion
thereof occurring prior to such acquisition), as specified in an Officers’
Certificate delivered to the Trustee. For purposes of determining the
Consolidated EBITDA for any period, there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by the
Company or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or Business”)
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).
“Consolidated Fixed Charges” means, with respect to any Person for any period
(and with respect to the Company and its Restricted Subsidiaries, such Persons
on a consolidated basis), without duplication, the sum of:
(1)    Consolidated Interest Expense for such period; plus
(2)    Disqualified Capital Stock Dividends paid, accrued or scheduled to be
paid or accrued during such period, excluding dividends paid in Capital Stock
that is not Disqualified Capital Stock; plus
(3)    Preferred Stock Dividends paid, accrued or scheduled to be paid or
accrued during such period, excluding dividends paid in Capital Stock that is
not Disqualified Capital Stock.
10



--------------------------------------------------------------------------------



“Consolidated Interest Expense” means, with respect to any Person for any period
(and with respect to the Company and its Restricted Subsidiaries, such Persons
on a consolidated basis), without duplication, the sum of:
(1)    consolidated interest expense of such Person for such period, to the
extent such expense was deducted (and not added back) in computing Consolidated
Net Income (including (a) amortization of original issue discount or premium
resulting from the issuance of Debt at less than par, (b) all commissions,
discounts and other fees and charges owed with respect to letters of credit or
bankers acceptances, (c) non-cash interest payments, (d) the interest component
of Capital Lease Obligations and (e) net payments, if any, pursuant to interest
rate obligations under any Swap Contracts with respect to Indebtedness); plus
(2)    consolidated capitalized interest of such Person for such period, whether
paid or accrued; less
(3)    interest income for such period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person for such period determined on a consolidated
basis in accordance with GAAP (and with respect to the Company and its
Restricted Subsidiaries, such Persons on a consolidated basis); provided,
however, that there will not be included in such Consolidated Net Income
(without duplication):
(1)    any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Company’s equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash or Cash Equivalents actually distributed (or, so
long as such Person is not (x) a JV Entity with outstanding third party
indebtedness for borrowed money or (y) an Unrestricted Subsidiary, that (as
reasonably determined by the Company) could have been distributed by such Person
during such period to the Company or a Restricted Subsidiary) as a dividend or
other distribution or return on investment, subject, in the case of a dividend
or other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (2) below;
(2)    solely for the purpose of determining the Available Amount, any net
income (loss) of any Restricted Subsidiary (other than any Subsidiary Guarantor)
if such Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Company or a Subsidiary Guarantor by
operation of the terms of such Restricted Subsidiary’s charter or any agreement,
instrument, judgment, decree, order, statute or governmental rule or regulation
applicable to such Restricted Subsidiary or its shareholders (other than (a)
restrictions that have been waived or otherwise released and (b) restrictions
11



--------------------------------------------------------------------------------



pursuant to this Indenture or the Senior Secured Credit Facilities), except that
the Company’s equity in the net income of any such Restricted Subsidiary for
such period will be included in such Consolidated Net Income up to the aggregate
amount of cash or Cash Equivalents actually distributed or that could have been
distributed by such Restricted Subsidiary during such period to the Company or
another Restricted Subsidiary as a dividend or other distribution (subject, in
the case of a dividend to another Restricted Subsidiary, to the limitations
contained in this clause (2));
(3)    any net gain (or loss) from disposed, abandoned or discontinued
operations (other than any net gain (or loss) attributable to the business
associated with the Shoppers or Cub Food banners) on disposal of disposed,
discontinued or abandoned operations;
(4)    any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of the Company or any Restricted Subsidiary
(including pursuant to any sale/leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by an Officer or the Board of Directors of the Company), including the
gain (or loss) on the sale of routes to independent operators;
(5)    any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge or expense, or any charges, expenses or reserves in respect of any
restructuring, relocation, redundancy or severance expense, new product
introductions or one-time compensation charges;
(6)    the cumulative effect of a change in accounting principles;
(7)    any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards (including any long-term
management equity incentive plans) and any non-cash deemed finance charges in
respect of any pension liabilities or other provisions and (ii) income (loss)
attributable to deferred compensation plans or trusts;
(8)    all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of Debt;
(9)    any unrealized gains or losses in respect of any obligations under any
Swap Contracts or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Swap Contracts;
(10)    any unrealized foreign currency translation gains or losses in respect
of Debt of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;
(11)    any unrealized foreign currency translation or transaction gains or
losses in respect of Debt or other obligations of the Company or any Restricted
Subsidiary owing to the Company or any Restricted Subsidiary;


12



--------------------------------------------------------------------------------



(12)    any purchase accounting effects including, but not limited to,
adjustments to inventory, property and equipment, software and other intangible
assets and deferred revenue in component amounts required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Company and the Restricted Subsidiaries), as a
result of any consummated acquisition (including the Supervalu Acquisition), or
the amortization or write-off of any amounts thereof (including any write-off of
in process research and development);
(13)    any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation;
(14)    any after-tax effect of income (loss) from the early extinguishment or
cancellation of Debt or any obligations under any Swap Contracts or other
derivative instruments;
(15)    any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements; and
(16)    any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Supervalu Acquisition and the financing
transactions consummated in connection therewith, or the release of any
valuation allowance related to such item.
In addition, to the extent not already excluded from the Consolidated Net Income
of such Person, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall exclude (i) any expenses and charges that are
reimbursed by indemnification or other reimbursement provisions in connection
with any investment (including the Supervalu Acquisition) or any sale,
conveyance, transfer or other disposition of assets permitted under this
Indenture (it being understood and agreed that if such Person has notified a
third party of such amount to be reimbursed or indemnified and such third party
has not denied its reimbursement or indemnification obligation, such amounts
shall also be excluded) and (ii) to the extent covered by insurance and actually
reimbursed, or, so long as the Company has made a reasonable determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption.
“Consolidated Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (1) Consolidated Total Debt that is Secured Debt of
the Company and its Restricted Subsidiaries as of the end of the Test Period to
(2) Consolidated EBITDA of the Company for the Test Period. The Consolidated
Secured Net Leverage Ratio shall be calculated on a Pro Forma Basis.
13



--------------------------------------------------------------------------------



“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Debt of the Company and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of Debt
resulting from the application of purchase accounting in connection with any
Permitted Acquisition), consisting of Debt for borrowed money (including debt
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments), Capital Lease Obligations, Purchase Money Debt and letters
of credit (but only to the extent any letter of credit has been drawn but not
reimbursed within 10 Business Days), but excluding any Guarantees of Debt of
customers of the Company or any of its Restricted Subsidiaries in an aggregate
amount not to exceed $50.0 million to the extent no payment or request for
payment has been made on such Guarantees minus (b) the aggregate amount of
unrestricted cash and Cash Equivalents (in each case, free and clear of all
Liens other than Liens securing Debt for borrowed money) included in the
consolidated balance sheet of the Company and the Restricted Subsidiaries as of
such date; provided that Consolidated Total Debt shall not include obligations
under Swap Contracts entered into in the ordinary course of business and not for
speculative purposes.
“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (1) Consolidated Total Debt of the Company and its Restricted
Subsidiaries as of the end of the Test Period to (2) Consolidated EBITDA of the
Company for the Test Period. The Consolidated Total Net Leverage Ratio shall be
calculated on a Pro Forma Basis.
“Contribution Debt” means unsecured Debt of the Company or any Restricted
Subsidiary in an amount equal to the aggregate amount of cash contributions made
after the Issue Date to the Company in exchange for Capital Stock (other than
Disqualified Capital Stock) of the Company, except to the extent utilized in
connection with any transaction that constitutes a Restricted Payment or
Permitted Investment.
“Corporate Trust Office” means the offices of the Trustee at which at any time
its corporate trust business shall be principally administered, which office as
of the date hereof is located at U.S. Bank National Association, EX-MA-FED, One
Federal Street, Boston Massachusetts 02110, Attention: Global Corporate Trust,
or such other address as the Trustee may designate from time to time by notice
to the Holders and the Company, or the corporate trust office of any successor
trustee (or such other address as such successor trustee may designate from time
to time by notice to the Holders and the Company).
“Credit Facilities” means one or more credit facilities, debt facilities,
indentures or commercial paper facilities (including, without limitation, each
of the Senior Secured Credit Facilities), in each case with banks or other
financial institutions or lenders or investors, providing for revolving credit
loans, term loans, private placements, debt securities, receivables financings
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or letters
of credit or letter of credit guarantees, in each case, as amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced in
whole or in part from time to time.
“Customer Support Transaction” means any one of the following transactions
entered into in the ordinary course of business of the Company and its
Restricted Subsidiaries and that is consistent with current practice of the
Company and its Restricted Subsidiaries as of the Issue
14



--------------------------------------------------------------------------------





Date: (a) any sublease by the Company or any Restricted Subsidiary to a customer
of the Company or any Restricted Subsidiary of leased real property or leased
equipment of the Company or such Restricted Subsidiary that constitutes a
Capital Lease Obligation, (b) any lease by the Company or any Restricted
Subsidiary to a customer of the Company or any Restricted Subsidiary of owned
real property or equipment of the Company or such Restricted Subsidiary that
constitutes a Capital Lease Obligation, (c) any assignment of a lease of real
property or equipment by the Company or any Restricted Subsidiary that
constitutes a Capital Lease Obligation to a customer of the Company or any
Restricted Subsidiary in connection with which the assigning party is not
released from liability under such lease, (d) any guarantee by the Company or
any Restricted Subsidiary for the benefit of a third party of Debt or operating
lease obligations of a customer of the Company or any Restricted Subsidiary, (e)
any loan of money or property by the Company or any Restricted Subsidiary to a
customer, (f) any other transfer of equipment or real property not otherwise
permitted pursuant to this Indenture by the Company or any Restricted Subsidiary
to a customer and (g) cash payments to new or existing customers to secure,
maintain or expand business; provided that the foregoing clauses (a) through (g)
shall not be construed to apply to the sale of inventory on credit by the
Company or any Restricted Subsidiary to a customer in the ordinary course of
business.
“Debt” means (without duplication), with respect to any Person, whether or not
included as indebtedness or liabilities in accordance with GAAP:
(1)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(2)    every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person (excluding obligations with respect to letters of credit securing
obligations (other than obligations with respect to borrowed money) entered into
in the ordinary course of business of such Person to the extent such letters of
credit are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than 30 days following receipt by such Person of a demand
for reimbursement following payment on the letter of credit);
(3)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid within 30 days after becoming due and payable);
(4)    all Capital Lease Obligations of such Person and all Attributable Debt in
respect of Sale Leasebacks entered into by such Person;
(5)    all obligations of such Person in respect of Disqualified Capital Stock;
(6)    net obligations of such Person under any Swap Contract; and
(7)    every obligation of the type referred to in clauses (1) through (6) of
another Person which (a) such Person has Guaranteed or is responsible or liable,
directly or
15



--------------------------------------------------------------------------------



indirectly, as obligor, guarantor or otherwise or (b) is secured by (or for
which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien upon or with respect to property
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings) owned by such Person, whether or not such Person has
assumed or become liable for the payment of such Debt.
For all purposes under this Indenture, the Debt of any Person shall (A) include
the Debt of any partnership or joint venture (other than a joint venture that is
itself a corporation, company, or limited liability company) in which such
Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Debt is otherwise limited and only to the extent
such Debt would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Company and the Restricted Subsidiaries, exclude all
intercompany Debt having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Debt of any Person for purposes of clause (7)(b)
shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount of
such Debt and (ii) the fair market value of the property encumbered thereby as
determined by such Person in good faith.
“Default” means (1) any Event of Default or (2) any event, act or condition
that, after notice or the passage of time or both, would be an Event of Default.
“Depositary” means with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.3 hereof as the
Depositary with respect to the Global Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
“Designated Noncash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or any of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated pursuant to an
Officers’ Certificate delivered to the Trustee, setting forth the basis of the
valuation. The aggregate Fair Market Value of the Designated Noncash
Consideration, taken together with the Fair Market Value at the time of receipt
of all other Designated Noncash Consideration received (with the Fair Market
Value being measured in each case at the time received and without giving effect
to subsequent changes in value), shall not exceed in the aggregate outstanding
at any one time the greater of (i) $150.0 million and (ii) 20.0% of the
Company’s Consolidated EBITDA for the Test Period calculated on a Pro Forma
Basis, net of any Designated Noncash Consideration converted into cash and Cash
Equivalents received in respect of any such Designated Noncash Consideration and
calculated on a Pro Forma Basis.
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable),


16



--------------------------------------------------------------------------------



or upon the happening of any event or condition, (a) matures or is mandatorily
redeemable or provides for the right to require the issuer to repurchase such
Capital Stock (other than solely for Capital Stock that is not Disqualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of the occurrence of a “change of control” or “asset disposition” if any
such requirement becomes operative only after compliance by the Company with
Section 4.13 and Section 4.10), (b) is redeemable at the option of the holder
thereof (other than solely for Capital Stock that is not Disqualified Capital
Stock), in whole or in part or (c) is or becomes convertible into or
exchangeable for Debt or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is 91 days
after the final Stated Maturity of the Notes.


“Disqualified Capital Stock Dividends” means all dividends with respect to
Disqualified Capital Stock of the Company or any Restricted Subsidiary held by
Persons other than the Company or a Wholly Owned Restricted Subsidiary. The
amount of any dividend of this kind shall be equal to the quotient of the
dividend divided by the difference between one and the maximum statutory
consolidated federal, state and local income tax rate (expressed as a decimal
number between 1 and 0) then applicable to the issuer of the Disqualified
Capital Stock.


“dollar”, “U.S. dollar” or “$” means the lawful money of the United States of
America.


“DTC” means The Depository Trust Company and any successor.


“Equity Offering” means an offering of Common Stock that results in aggregate
net cash proceeds to the Company, other than (1) public offerings of Common
Stock registered on Form S-4 or S-8, (2) an issuance to any Subsidiary of the
Company or (3) any offering that constitutes an Excluded Contribution.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Excluded Contributions” means the net cash proceeds, and the Fair Market Value
of property other than cash, received by the Company after the Issue Date from:
(1)    contributions to its common equity capital; and
(2)    the sale of Capital Stock (other than Disqualified Capital Stock) of the
Company;
in each case designated as Excluded Contributions pursuant to an Officers’
Certificate of the Company on or promptly after the date such capital
contribution is made or the date such Capital Stock is sold, as the case may be.
Excluded Contributions will be excluded from the calculation set forth in clause
(4)(iii)(2) of paragraph (a) of Section 4.7.
“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length free market transaction between an
informed and willing seller
17



--------------------------------------------------------------------------------



under no compulsion to sell and an informed and willing buyer under no
compulsion to buy, determined in good faith by senior management or the Board of
Directors of the Company, whose determination will be conclusive for all
purposes under this Indenture.
“Foreign Subsidiary” means any Restricted Subsidiary (x) that is not organized
under the laws of the United States of America or any State thereof or the
District of Columbia or (y) for purposes of Section 10.1 and the covenant
described under Section 4.15, that is organized under the laws of the United
States of America or any State thereof or the District of Columbia and has no
material assets other than Capital Stock of one or more foreign entities of the
type described in clause (x) above.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that, at any time after adoption of IFRS
by the Company for its financial statements and reports for all financial
reporting purposes, the Company may elect to apply IFRS for all purposes of this
Indenture, and, upon any such election, references in this Indenture to GAAP
shall be construed to mean IFRS as in effect on the date of such election;
provided further that (1) any such election once made shall be irrevocable (and
shall only be made once), (2) all financial statements and reports required to
be provided after such election pursuant to this Indenture shall be prepared on
the basis of IFRS, (3) from and after such election, all ratios, computations,
calculations and other determinations based on GAAP contained in this Indenture
shall be computed in conformity with IFRS with retroactive effect being given
thereto assuming that such election had been made on the Issue Date, (4) such
election shall not have the effect of rendering invalid any payment or
Investment made prior to the date of such election pursuant to the covenant
described under Section 4.7 or any Incurrence of Debt incurred prior to the date
of such election pursuant to the covenant described under Section 4.9 (or any
other action conditioned on the Company having been able to Incur $1.00 of
additional Debt or satisfy a certain financial ratio) if such payment,
Investment, Incurrence or other action was valid under this Indenture on the
date made, Incurred or taken, as the case may be, and (5) all accounting terms
and references in this Indenture to accounting standards shall be deemed to be
references to the most comparable terms or standards under IFRS. The Company
shall give written notice of any election to the Trustee and the Holders of
Notes within 15 days of such election. For the avoidance of doubt, solely making
an election (without any other action) referred to in this definition will not
be treated as an Incurrence of Debt.
“Global Note Legend” means the legend identified as such in Exhibit A.
“Global Notes” means the Notes that are in the form of Exhibit A issued in
global form and registered in the name of the Depositary or its nominee.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or other monetary obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Debt or other monetary obligation of the payment or performance
of such Debt or other monetary obligation, (iii) to maintain working
18



--------------------------------------------------------------------------------



capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Debt or other monetary obligation or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Debt or other monetary obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Debt or other monetary
obligation of any other Person, whether or not such Debt or other monetary
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien); provided that the term
“Guarantee Obligations” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Issue Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Indenture (other than such obligations with respect to Debt). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
“Holder” means a Person in whose name the Note is registered on the Registrar’s
books.
“IAI” means an investor constituting an “accredited investor” within the meaning
of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
“Incur” means, with respect to any Debt or other obligation of any Person, to
create, issue, incur (by conversion, exchange or otherwise), assume, Guarantee
or otherwise become liable in respect of such Debt or other obligation including
by acquisition of Subsidiaries or the recording, as required pursuant to GAAP or
otherwise, of any such Debt or other obligation on the balance sheet of such
Person (and “Incurrence”, “Incurred”, and “Incurring” shall have meanings
correlative to the foregoing); provided, however, that a change in GAAP that
results in an obligation of such Person that exists at such time becoming Debt
shall not be deemed an Incurrence of such Debt.
“Indenture” means this Indenture, as amended or supplemented from time to time.
“Initial Notes” has the meaning set forth in the preamble hereto.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or debt or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee with respect to any
obligation of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Company and
the Restricted Subsidiaries, intercompany loans, advances, or Debt having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
19



--------------------------------------------------------------------------------



subsequent increases or decreases in the value of such Investment but giving
effect to any returns or distributions of capital or repayment of principal, or
any proceeds from the sale or disposition of such Investment, actually received
in cash by such other Person with respect thereto (but only to the extent that
the aggregate amount of all such returns, distributions and repayments with
respect to such Investment does not exceed the principal amount of such
Investment and less any such amount which increases the Available Amount).
“Issue Date” means October 22, 2020.
“JV Entity” means any joint venture of the Company or any Restricted Subsidiary
that is not a Subsidiary.
“Lien” means, with respect to any property or assets, any mortgage or deed of
trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien (statutory or otherwise), charge, easement (other than any
easement not materially impairing usefulness or marketability), encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such property or assets
(including, without limitation, any Sale Leaseback, conditional sale or other
title retention agreement having substantially the same economic effect as any
of the foregoing).
“Limited Condition Transaction” means (x) any Permitted Acquisition or other
similar Investment, including by way of merger, by the Company or one or more of
the Restricted Subsidiaries permitted pursuant to this Indenture the
consummation of which is not conditioned upon the availability of, or on
obtaining, third party financing and (y) any redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Debt for which an irrevocable notice
of redemption (or similar notice) has been issued or delivered.
“Material Adverse Effect” means the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, properties or condition (financial or otherwise) of the Company and
its Restricted Subsidiaries, taken as a whole, or on the enforceability of this
Indenture, the Notes or the Subsidiary Guarantees, (b) impairs the ability of
the Company and the Subsidiary Guarantors, taken as a whole, to perform their
payment obligations under this Indenture, the Notes or the Subsidiary Guarantees
or (c) otherwise results in a material adverse effect on the ability of any
Holder to enforce or collect any Obligations under this Indenture, the Notes or
the Subsidiary Guarantees.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Net Available Proceeds” from any Asset Disposition by the Company or any
Restricted Subsidiary means an amount equal to the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Asset
Disposition (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Debt that is
secured by the asset subject to such Asset Disposition and that is required to
be repaid (and is timely repaid) in connection with such Asset Disposition, (B)
the out-of-pocket fees and expenses (including attorneys’ fees, investment
banking fees, survey costs, title insurance premiums, and related search
20



--------------------------------------------------------------------------------



and recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses, and brokerage, consultant and other customary fees) actually
incurred by the Company or such Restricted Subsidiary in connection with such
Asset Disposition, (C) taxes paid or reasonably estimated to be actually payable
in connection therewith (including, for the avoidance of doubt, any income,
withholding and other taxes payable as a result of the distribution of such
proceeds to the Company), and (D) any reserve for adjustment in respect of (x)
the sale price of such asset or assets or purchase price adjustment established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Company or any Restricted Subsidiary after such sale
or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or with
respect to any indemnification obligations associated with such transaction, it
being understood that “Net Available Proceeds” shall include (i) any cash or
Cash Equivalents received upon the disposition of any non-cash consideration by
the Company or any Restricted Subsidiary in any such Asset Disposition and (ii)
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (D) above.
“Note Custodian” means the Person appointed as custodian for the Depositary with
respect to the Global Notes, or any successor entity thereto.
“Notes” means the Initial Notes and any Additional Notes. The Initial Notes and
the Additional Notes, if any, shall be treated as a single class for all
purposes under this Indenture.
“Offer to Purchase” means a written offer (the “Offer”) sent by the Company by
first class mail, postage prepaid, to each Holder at his address appearing in
the security register or, with respect to Global Notes, given in accordance with
DTC procedures on the date of the Offer offering to purchase up to the principal
amount of Notes specified in such Offer at the purchase price specified in such
Offer (as determined pursuant to this Indenture). Unless otherwise required by
applicable law, the Offer shall specify an expiration date (the “Offer
Expiration Date”) of the Offer to Purchase which shall be, subject to any
contrary requirements of applicable law, not less than 30 days or more than 60
days after the date of such Offer and a settlement date (the “Purchase Date”)
for purchase of Notes within three Business Days after the Offer Expiration
Date. The Offer shall contain a description of the events requiring the Company
to make the Offer to Purchase and all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Offer to Purchase. The Offer
shall also state:
(1)    the section of this Indenture pursuant to which the Offer to Purchase is
being made;
(2)    the Offer Expiration Date and the Purchase Date and, if such Offer is
made in advance of a Change of Control and conditioned upon the occurrence of a
Change of Control, that the Offer is conditioned upon the occurrence of a Change
of Control;
(3)    the aggregate principal amount of the outstanding Notes offered to be
purchased by the Company pursuant to the Offer to Purchase (including, if less
than 100%, the manner by which such amount has been determined pursuant to the
section of this Indenture requiring the Offer to Purchase) (the “Purchase
Amount”);
21



--------------------------------------------------------------------------------



(4)    the purchase price to be paid by the Company for each $1,000 aggregate
principal amount of Notes accepted for payment (as specified pursuant to this
Indenture) (the “Purchase Price”);
(5)    that the Holder may tender all or any portion of the Notes registered in
the name of such Holder and that any portion of a Note tendered must be tendered
in an integral multiple of $1,000 principal amount;
(6)    the place or places where Notes are to be surrendered for tender pursuant
to the Offer to Purchase;
(7)    that interest on any Note not tendered or tendered but not purchased by
the Company pursuant to the Offer to Purchase will continue to accrue;
(8)    that on the Purchase Date the Purchase Price will become due and payable
upon each Note being accepted for payment pursuant to the Offer to Purchase and
that interest thereon shall cease to accrue on and after the Purchase Date;
(9)    that each Holder electing to tender a Note pursuant to the Offer to
Purchase will be required to surrender such Note at the place or places
specified in the Offer prior to the close of business on the Offer Expiration
Date (such Note being, if the Company or the Trustee so requires, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Company and the Trustee duly executed by, the Holder thereof or his attorney
duly authorized in writing);
(10)     that Holders will be entitled to withdraw all or any portion of Notes
tendered if the Company (or its Paying Agent) receives, not later than the close
of business on the Offer Expiration Date, a telegram, telex, facsimile or other
electronic transmission or letter setting forth the name of the Holder, the
principal amount of the Note the Holder tendered, the certificate number of the
Note the Holder tendered and a statement that such Holder is withdrawing all or
a portion of his tender;
(11)    that (a) if Notes in an aggregate principal amount less than or equal to
the Purchase Amount are duly tendered and not withdrawn pursuant to the Offer to
Purchase, the Company shall purchase all such Notes and (b) if Notes in an
aggregate principal amount in excess of the Purchase Amount are tendered and not
withdrawn pursuant to the Offer to Purchase, the Company shall purchase Notes
having an aggregate principal amount equal to the Purchase Amount on a pro rata
basis (with such adjustments as may be deemed appropriate so that only Notes in
denominations of $2,000 or integral multiples of $1,000 in excess thereof shall
be purchased); and
(12)    that in the case of any Holder whose Note is purchased only in part, the
Company shall execute, and the Trustee shall authenticate and deliver to the
Holder of such Note without service charge, a new Note or Notes, of any
authorized denomination as requested by such Holder, in an aggregate principal
amount equal to and in exchange for the unpurchased portion of the Note so
tendered.
22



--------------------------------------------------------------------------------



If any of the Notes subject to an Offer to Purchase is in global form, then the
Offer shall be modified by the Company to the extent necessary to comply with
the procedures of the Depositary applicable to repurchases. Any Offer to
Purchase shall be governed by and effected in accordance with the Offer for such
Offer to Purchase.
“Offering Memorandum” means the Company’s offering memorandum, dated October 15,
2020, relating to the offer and sale of the Initial Notes.
“Officer” means any of the following of the Company or any Subsidiary Guarantor:
the Chairman of the Board of Directors, the Chief Executive Officer, the Chief
Financial Officer, the President, any Vice President, the Treasurer or the
Secretary (or, with respect to a Subsidiary Guarantor, any manager, member or
general partner authorized to act on behalf of such Subsidiary Guarantor).
“Officers’ Certificate” means a certificate signed by two Officers that meets
the requirements of Section 11.3 of this Indenture.
“Opinion of Counsel” means a written opinion from legal counsel reasonably
acceptable to the Trustee. The counsel may be an employee of, or counsel to, the
Company or the Trustee.
“Pari Passu Debt” means Debt of the Company or a Subsidiary Guarantor that is
pari passu in right of payment with the Notes, in the case of the Company, or
the Subsidiary Guarantees, in the case of any Subsidiary Guarantor. For the
purposes of this definition, no Debt will be considered to be senior or junior
by virtue of being secured on a first or junior priority basis.
“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.
“Paying Agent” means any Person authorized by the Company to pay the principal
of, premium, if any, or interest on any Notes on behalf of the Company.
“Permitted Acquisition” means the purchase or other acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or Capital Stock in a Person that,
upon the consummation thereof, will be a Restricted Subsidiary (including as a
result of a merger or consolidation) (or such assets will be contributed to the
Company or a Restricted Subsidiary); provided that such purchase or acquisition
is permitted under this Indenture.
“Permitted Acquisition Debt” means Debt of the Company or any of the Restricted
Subsidiaries to the extent that:
(1)    such Debt consists of Debt of an acquired Person that was outstanding
prior to the date on which such Person became a Restricted Subsidiary as a
result of having been acquired by the Company or a Restricted Subsidiary and not
Incurred in contemplation of such acquisition; or
(2)    such Debt consists of Debt of a Person that was outstanding prior to the
date on which such Person was merged, consolidated or amalgamated with or into
the Company
23



--------------------------------------------------------------------------------



or a Restricted Subsidiary and not Incurred in contemplation of such merger,
consolidation or amalgamation;
provided that on the date of such acquisition or the date such Person became a
Restricted Subsidiary or the date such Person was merged, consolidated and
amalgamated with or into the Company or a Restricted Subsidiary, as applicable,
after giving Pro Forma Effect thereto,
(a)    the Company would be permitted to Incur at least $1.00 of additional Debt
(other than Permitted Debt) pursuant to Section 4.9(a), or
(b)    the Consolidated Coverage Ratio of the Company would be not less than the
Consolidated Coverage Ratio of the Company immediately prior to giving effect to
such transaction.
“Permitted Investments” means:
(1)    any Investment in the Company or a Restricted Subsidiary or a Person that
will become a Restricted Subsidiary or that will be merged into or consolidated
with or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Company or a Restricted Subsidiary as a result of such
Investment, and any Investment held by a Person at the time it is acquired by or
merged into or consolidated with the Company or a Restricted Subsidiary;
provided that such Investment of such Person was not made in contemplation of or
in connection with such acquisition, merger or consolidation;
(2)    any Investment in cash and Cash Equivalents;
(3)    loans or advances to officers, directors, managers, partners and
employees of the Company or the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation, customary fringe
benefits and analogous ordinary business purposes, (ii) in connection with such
Person’s purchase of Capital Stock of the Company (provided that the proceeds of
any such loans and advances shall be contributed to the Company in cash as
common equity) and (iii) for purposes not described in the foregoing clauses (i)
and (ii), in an aggregate principal amount outstanding not to exceed the greater
of (i) $10.0 million and (ii) 1.5% of the Company’s Consolidated EBITDA for the
Test Period calculated on a Pro Forma Basis;
(4)    asset purchases (including purchases of inventory, supplies and
materials), prepaid expenses and the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons, in each
case in the ordinary course of business;
(5)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
24



--------------------------------------------------------------------------------



(6)    any non-cash consideration received in connection with an Asset
Disposition (or a disposition excluded from the definition of Asset Disposition)
that was made in compliance with Section 4.10;
(7)    guarantees of Debt made in compliance with Section 4.9 and Investments
consisting of Liens permitted under Section 4.12;
(8)    any Investment existing on the Issue Date and any modification,
replacement, renewal, reinvestment or extension of any such Investment; provided
that the amount of any such Investment is not increased from the amount of such
Investment on the Issue Date except pursuant to the terms of such Investment as
in existence on the Issue Date or as otherwise permitted under this Indenture;
(9)    Investments in Swap Contracts permitted to be Incurred under clause (8)
of the definition of Permitted Debt;
(10)    Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
(11)    Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(12)    advances of payroll payments to employees in the ordinary course of
business;
(13)    Guarantees of the Company or any Restricted Subsidiary in respect of
leases (other than Capital Leases) or of other obligations that do not
constitute Debt, in each case entered into in the ordinary course of business;
(14)    Investments to the extent that payment for such Investments is made
solely with Capital Stock (other than Disqualified Capital Stock);
(15)    other Investments in an aggregate amount, as valued at cost at the time
each such Investment is made, in an aggregate amount, taken together with all
other Investments made pursuant to this clause (15) that are at the time
outstanding, not to exceed the greater of (i) $150.0 million and (ii) 20.0% of
the Company’s Consolidated EBITDA for the Test Period calculated on a Pro Forma
Basis;
(16)    Investments in JV Entities and Unrestricted Subsidiaries in an aggregate
amount, as valued at cost at the time each such Investment is made, in an
aggregate amount, taken together with all other Investments made pursuant to
this clause (16) that are at the time outstanding, not to exceed the greater of
(i) $50.0 million and (ii) 7.0% of the Company’s Consolidated EBITDA for the
Test Period calculated on a Pro Forma Basis;
25



--------------------------------------------------------------------------------



(17)    Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to Section 4.16; provided that such Investments were not incurred in
contemplation of or in connection with such redesignation;
(18)    other Investments; provided that, at the time of such Investment, (i) no
Default or Event of Default has occurred and is continuing and (ii) the
Consolidated Total Net Leverage Ratio of the Company would not exceed 3.0 to
1.00;
(19)    Investments constituting Customer Support Transactions; provided that no
Default or Event of Default shall exist or have occurred and be continuing after
giving effect to such Investment;
(20)    obligations in respect of customary indemnification obligations in favor
of purchasers in connection with dispositions of assets permitted under this
Indenture or obligations in respect of purchase price (including earn-outs) or
other similar adjustments in connection with any acquisition or any other
Investment permitted under this Indenture; and
(21)    transactions entered into in order to consummate a Permitted Tax
Restructuring.
“Permitted Liens” means, with respect to any Person:
(1)    Liens securing Debt under Credit Facilities outstanding or Incurred under
clause (1) of the definition of Permitted Debt;
(2)    Liens existing on the Issue Date (other than Liens permitted under clause
(1));
(3)    Liens for taxes, assessments or governmental charges (i) which are not
overdue for a period of more than 30 days, (ii) which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP or (iii) the nonpayment of
which would not reasonably be expected, individually or in the aggregate, to
constitute a Material Adverse Effect;
(4)    statutory Liens (other than Liens for taxes or imposed under ERISA) or
common law Liens of landlords, carriers, warehousemen, mechanics, materialmen,
repairmen, construction contractors or other like Liens arising in the ordinary
course of business (i) which secure amounts not overdue for a period of more
than 30 days or, if more than 30 days overdue, are unfiled (or, if, filed have
been discharged or stayed) and no other action has been taken to enforce such
Lien or (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required in
accordance with GAAP;
26



--------------------------------------------------------------------------------



(5)    (i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business in connection with workers’ compensation, payroll taxes,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA, and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any Restricted Subsidiary;
(6)    Liens incurred or pledges or deposits made in the ordinary course of
business to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Debt for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) or arising as a result of progress payments under
government contracts;
(7)    (i) easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Company or
any Restricted Subsidiary and (ii) Liens disclosed as exceptions to coverage in
any final title policies and endorsements issued with respect to real property
subject to mortgages securing obligations under the Senior Secured Credit
Facilities and other Liens permitted under such mortgages;
(8)    Liens securing judgments for the payment of money not constituting an
Event of Default;
(9)    Purchase Money Liens securing Purchase Money Debt Incurred under clause
(6) of the definition of Permitted Debt and any Permitted Refinancing Debt with
respect thereto;
(10)    leases, licenses, subleases or sublicenses and Liens on the property
covered thereby, in each case, granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Company and the Restricted Subsidiaries, taken as a whole, or (ii) secure
any Debt;
(11)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(12)    Liens (i) of a collection bank (including those arising under Section
4-210 of the Uniform Commercial Code) on the items in the course of collection
and (ii) in favor of a banking or other financial institution arising as a
matter of law encumbering deposits or other funds maintained with a financial
institution (including the right of set off) and which are within the general
parameters customary in the banking industry;
(13)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 4.7 to be applied
against the
27



--------------------------------------------------------------------------------



purchase price for such Investment and (ii) consisting of an agreement to
dispose of any property in an Asset Disposition permitted under Section 4.10, in
each case, solely to the extent such Investment or Asset Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(14)    Liens in favor of the Company or a Restricted Subsidiary securing Debt
permitted under clause (3) of the definition of Permitted Debt;
(15)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Issue Date; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Debt and other obligations
incurred prior to such time and which Debt and other obligations are permitted
under this Indenture that require, pursuant to their terms at such time, a
pledge of after-acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition), and (iii) the Debt secured thereby
is permitted under Section 4.9;
(16)    any interest or title of a lessor or sublessor under leases or subleases
entered into by the Company or any Restricted Subsidiary in the ordinary course
of business;
(17)    Liens, if any, arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Company or any Restricted Subsidiary in the ordinary course of business;
(18)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Debt, (ii) relating to pooled
deposit or sweep accounts of the Company or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Company or any Restricted Subsidiary, (iii) relating to
purchase orders and other agreements entered into with customers of the Company
or any Restricted Subsidiary in the ordinary course of business or (iv) relating
to credit balances of the Company or any of the Subsidiaries with credit card
issuers or credit card processors or amounts owing by such credit card issuers
or credit card processors to the Company or any of the Subsidiaries in the
ordinary course of business, but not Liens on or rights of setoff against any
other property or assets of the Company or any Restricted Subsidiary pursuant to
the credit card agreements to secure the obligations of the Company or any
Restricted Subsidiary to such credit card issuers or credit card processors as a
result of fees and chargebacks;
(19)    Liens, if any, arising from precautionary Uniform Commercial Code
financing statement filings;
(20)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
28



--------------------------------------------------------------------------------



(21)    any zoning or similar law or right reserved to or vested in any
governmental authority to control or regulate the use of any real property or
title defects or irregularities that are of a minor nature that, in each case,
does not materially interfere with the ordinary conduct of the business of the
Company or any Restricted Subsidiary;
(22)     Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;
(23)     the modification, replacement, renewal or extension of any Lien
permitted by clauses (2), (9), (15), (29) and (32) of this definition and this
clause (23); provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Secured Debt that is
otherwise permitted to be Incurred under this Indenture, and (B) proceeds and
products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 4.9;
(24)    ground leases in respect of real property on which facilities owned or
leased by the Company or any Restricted Subsidiary are located;
(25)     Liens on property of any Restricted Subsidiary that is not a Subsidiary
Guarantor securing Debt or other obligations of such Restricted Subsidiary;
(26)     Liens solely on any cash earnest money deposits made by the Company or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted under this Indenture;
(27)     Liens securing Indebtedness permitted pursuant to clause (14) of the
definition of Permitted Debt;
(28)     other Liens securing Debt or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of (i) $100.0
million and (ii) 15.0% of Company’s Consolidated EBITDA for the Test Period
calculated on a Pro Forma Basis;
(29)     Liens on assets, property or shares of stock of a Person existing at
the time such Person becomes a Restricted Subsidiary or is merged with or into
or consolidated or amalgamated with the Company or any Restricted Subsidiary of
the Company; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such other Person becoming such a
Restricted Subsidiary or merging with or into or consolidating or amalgamating
with the Company or any Restricted Subsidiary of the Company; provided, further,
however, that such Liens shall not extend to any other property owned by the
Company or any Restricted Subsidiary;
(30)     with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by law;
29



--------------------------------------------------------------------------------



(31)     Liens securing Secured Bank Product Obligations (as defined in the ABL
Credit Facility);
(32)     Liens securing Debt (other than Subordinated Debt); provided that at
the time of Incurrence and after giving effect to the Incurrence of such Debt
and the application of the proceeds therefrom on such date, the Consolidated
Secured Net Leverage Ratio of the Company would not exceed 3.75 to 1.00;
(33)     Liens on the Capital Stock of JV Entities securing financing
arrangements for the benefit of the applicable JV Entity that are not otherwise
prohibited under this Indenture;
(34)     the reservations, limitations, provisos and conditions expressed in any
original grants from Her Majesty The Queen in Right of Canada of real or
immoveable property, which do not materially impair the use of the affected land
for the purpose used or intended to be used by such Person; and
(35)     Liens securing the Notes (including any Additional Notes) and the
Subsidiary Guarantees (including in respect of any Additional Notes).
“Permitted Refinancing Debt” means any Debt of the Company or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund other Debt of the
Company or any of its Restricted Subsidiaries; provided that:
(1)     the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Debt does not exceed the principal amount of the Debt so
extended, refinanced, renewed, replaced, defeased or refunded (plus Related
Costs);
(2)     the Permitted Refinancing Debt has a final maturity date no earlier than
the earlier of the final maturity date of the Debt being extended, refinanced,
renewed, replaced, deferred or refunded or 91 days after the final maturity date
of the Notes;
(3)     the Permitted Refinancing Debt has an Average Life at the time such
Permitted Refinancing Debt is Incurred that is equal to or greater than the
shorter of (A) the Average Life of the Debt being extended, refinanced, renewed,
replaced, deferred or refunded and (B) 91 days after the Average Life of the
Notes;
(4)     if the Debt being extended, refinanced, renewed, replaced, defeased or
refunded is subordinated in right of payment to the Notes or a Subsidiary
Guarantee, such Permitted Refinancing Debt is subordinated in right of payment
to the Notes or such Subsidiary Guarantee on terms at least as favorable, taken
as a whole, to the Holders of Notes as those contained in the documentation
governing the Debt being extended, refinanced, renewed, replaced, defeased or
refunded; and
(5)     such Debt shall not include Debt of a Restricted Subsidiary that is not
a Subsidiary Guarantor that refinances Debt of the Company or a Subsidiary
Guarantor.
30



--------------------------------------------------------------------------------



“Permitted Tax Restructuring” means any reorganizations and other activities
related to tax planning and tax reorganization (as determined by the Company in
good faith) entered into on or after the Issue Date so long as such Permitted
Tax Restructuring does not involve any contribution, sale, assignment, transfer
or other disposition of assets to any Unrestricted Subsidiary, does not
materially impair the Subsidiary Guarantees and is otherwise not materially
adverse to the Holders of the Notes.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, mutual fund trust, unincorporated organization or government or
other agency or political subdivision thereof or other legal entity of any kind.
“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.
“Preferred Stock” of any Person means Capital Stock of such Person of any class
or classes (however designated) that ranks prior, as to the payment of dividends
or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding-up of such Person, to shares of Capital
Stock of any other class of such Person.
“Preferred Stock Dividends” means all dividends with respect to Preferred Stock
of the Company or any Restricted Subsidiary held by Persons other than the
Company or a Wholly Owned Restricted Subsidiary. The amount of any dividend of
this kind shall be equal to the quotient of the dividend divided by the
difference between one and the maximum statutory consolidated federal, state and
local income rate (expressed as a decimal number between 1 and 0) then
applicable to the issuer of the Preferred Stock.
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Company and the
Restricted Subsidiaries, (a) the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, that is factually
supportable and is expected to have a continuing impact and (b) additional good
faith pro forma adjustments arising out of cost savings initiatives, operating
improvements and synergies attributable to such transaction and additional costs
associated with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of the Company
and the Restricted Subsidiaries, in each case being given pro forma effect, that
(i) have been realized or (ii) subject to the limitations set forth in clause
(1)(h) of the definition of “Consolidated EBITDA,” will be implemented following
such transaction and are supportable and quantifiable and expected to be
realized within the succeeding 18 months and, in each case, including, but not
limited to, (w) reduction of costs related to administrative, selling or
production-related activities, (x) incremental earnings from selling or
production-related activities, (y) reductions of costs related to leased or
owned properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead taking into account, for
31



--------------------------------------------------------------------------------



purposes of determining such compliance, the historical financial statements of
the Acquired Entity or Business or Converted Restricted Subsidiary and the
consolidated financial statements of the Company and the Restricted
Subsidiaries, assuming such Permitted Acquisition or conversion, and all other
Permitted Acquisitions or conversions that have been consummated during the
period, and any Debt or other liabilities repaid in connection therewith had
been consummated and incurred or repaid at the beginning of such period (and
assuming that such Debt to be Incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination); provided that, so long as such actions are initiated
during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period.
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test under this Indenture for an applicable period of measurement, that (A)
to the extent applicable, the Pro Forma Adjustment shall have been made and (B)
all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement (as of the last date in the case of a balance sheet item)
in such test: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Capital Stock in
any Restricted Subsidiary or any division, product line, or facility used for
operations of the Company or any of the Restricted Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included, (b)
any retirement of Debt and (c) any Debt incurred or assumed by the Company or
any of the Restricted Subsidiaries in connection therewith and if such Debt has
a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination (after giving effect to any related Swap Contract for such
Debt that has a remaining term in excess of 12 months); provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (A)
above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
“Consolidated EBITDA” and give effect to events (including operating expense
reductions) that are (as determined by the Company in good faith) (i) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Company and the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.
“Purchase Money Debt” means (a) Debt for payment of any of the purchase price of
property, plant, equipment or other fixed or capital assets (either directly or
through the acquisition of Capital Stock of a Person that owns such assets and
becomes a Restricted Subsidiary), (b) Debt Incurred at the time of or within 270
days after acquisition, construction, repair, replacement or improvement of any
property, plant, equipment or other fixed or capital assets, for the purpose of
financing any of the price thereof, and (c) Debt Incurred for the construction
or acquisition or improvement of, or to finance or to refinance the
construction, acquisition or improvement of, any
32



--------------------------------------------------------------------------------



real property owned by the Company or any Restricted Subsidiary (excluding any
Debt Incurred in connection with Sale Leaseback transaction permitted under this
Indenture).
“Purchase Money Lien” means a Lien that secures (a) Capital Lease Obligations or
(b) Purchase Money Debt, in each case, encumbering only the property, plant,
equipment or other fixed or capital assets acquired with such Indebtedness (and
additions and accessions to such assets and the proceeds and the products
thereof and customary security deposits) and constituting a purchase money
security interest under the UCC or other applicable law.
“Rating Agencies” means Moody’s and S&P.
“Regulation S Legend” means the legend identified as such in Exhibit A.
“Related Costs” means the aggregate amount of any accrued and unpaid interest,
premiums (including tender premiums) on the Debt being refinanced plus any fees,
underwriting discounts, defeasance costs and other costs, fees, discounts and
expenses incurred or payable in connection with such refinancing.
“Replacement Assets” means:
(1)    properties and assets (other than cash, Cash Equivalents, any Capital
Stock or other security or any other current assets) that will be used in the
business of the Company and its Restricted Subsidiaries as conducted on the
Issue Date or any business ancillary thereto or supportive thereof; and
(2)    Capital Stock of any Person that is engaged in the type of business as
conducted by the Company and its Restricted Subsidiaries on the Issue Date or
any business ancillary thereto or supportive thereof and that will be merged or
consolidated with or into the Company or a Restricted Subsidiary or that will
become a Restricted Subsidiary.
“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.
“Restricted Notes Legend” means the legend identified as such in Exhibit A.
“Restricted Subsidiary” means any Subsidiary of the Company, whether existing on
or after the Issue Date, unless such Subsidiary is an Unrestricted Subsidiary.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
33



--------------------------------------------------------------------------------



“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Company or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Secured Debt” means Debt of the Company or a Restricted Subsidiary that is
secured by a Lien.
“Senior Secured Credit Facilities” means the collective reference to the ABL
Credit Facility and the Term Loan Facility.
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.
“Specified Assets” means assets related to (a) the retail and other
non-wholesale business and (b) the tobacco business, in each case, of Supervalu
Inc. and its Subsidiaries.
“Specified Transaction” means any Permitted Acquisition, any Investment, Asset
Disposition or other disposition of a business unit, line of business or
division of the Company or a Restricted Subsidiary or that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Company, Incurrence or
repayment of Debt, Restricted Payment, any designation of a Subsidiary as a
Restricted Subsidiary or Unrestricted Subsidiary or any other event that by the
terms of this Indenture requires any test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect”; provided at the Company’s sole
election that any such Specified Transaction (other than a Restricted Payment)
having an aggregate value of less than $10.0 million shall not be calculated on
a “Pro Forma Basis” or after giving “Pro Forma Effect.”
“Stated Maturity” means, when used with respect to any Debt or any installment
of interest on such Debt, the dates specified in such Debt as the fixed date on
which the principal of such Debt or such installment of interest, as the case
may be, is due and payable.
“Subordinated Debt” means Debt of the Company or a Subsidiary Guarantor that is
expressly subordinated or junior in right of payment to the Notes or a
Subsidiary Guarantee, as applicable, pursuant to a written agreement to that
effect.
“Subsidiary” of any Person means:
(1)    a corporation more than 50% of the combined voting power of the
outstanding Voting Stock of which is owned, directly or indirectly, by such
Person or by one or more other Subsidiaries of such Person or by such Person and
one or more Subsidiaries thereof, or
34



--------------------------------------------------------------------------------



(2)    any other Person (other than a corporation) in which such Person, or one
or more other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, has at least a majority ownership
interest and power to direct the policies, management and affairs thereof.
“Subsidiary Guarantee” means the Guarantee by any Subsidiary Guarantor of the
Company’s obligations under this Indenture.
“Subsidiary Guarantor” means each Restricted Subsidiary of the Company on the
Issue Date that is a party to this Indenture for purposes of providing a
Subsidiary Guarantee with respect to the Notes, and each other Restricted
Subsidiary that is required to, or at the election of the Company, does become a
Subsidiary Guarantor by the terms of this Indenture after the Issue Date and
their respective successors and assigns, in each case, until such Person is
released from its Subsidiary Guarantee in accordance with the terms of this
Indenture.
“Supervalu Acquisition” means the acquisition by the Company of Supervalu Inc.
pursuant to the Agreement and Plan of Merger, dated as of July 25, 2018, by and
among, inter alios, Supervalu Inc., the Company and Supervalu Enterprises, Inc.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined in accordance
with the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements.
“Term Loan Facility” means the Term Loan Agreement dated as of October 22, 2018
among the Company, its subsidiaries listed therein, Goldman Sachs Bank USA, as
administrative agent, and the other lending institutions party thereto and any
amendment, modification, renewal, extension, refinancing, refunding or
replacement thereof in one or more agreements.
35



--------------------------------------------------------------------------------



“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Company ending on or prior to such date
for which internal financial statements prepared on a consolidated basis in
accordance with GAAP are available.
“Transfer Restricted Notes” means Notes that bear or are required to bear the
Restricted Notes Legend.
“Treasury Rate” means, with respect to any redemption date, the yield to
maturity at the time of computation of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 that has become publicly available at least two
Business Days prior to such redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such redemption date to October 15, 2023;
provided, however, that if the period from such redemption date to October 15,
2023 is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth of a year) from
the weekly average yields of United States Treasury securities for which such
yields are given, except that if the period from such redemption date to October
15, 2023 is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
shall be used.
“Trustee” has the meaning set forth in the preamble of this Indenture and any
successor thereto.
“U.S. Government Obligations” means direct non-callable obligations of, or
obligations guaranteed by, the United States for the payment of which
obligations or guarantee the full faith and credit of the United States is
pledged.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction (as
applicable).
“United States” or “U.S.” means the United States of America.
“Unrestricted Subsidiary” means:
(1)    each of International Distributors Grand Bahama Limited and Wetterau
Insurance Co. Ltd.;
(2)    any Subsidiary of the Company which at the time of determination shall be
designated an Unrestricted Subsidiary by the Company pursuant to Section 4.16;
and
(3)    any Subsidiary of an Unrestricted Subsidiary.
“Voting Stock” of any Person means Capital Stock of such Person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such Person, whether at all times or only so long as no senior
class of securities has such voting power by reason of any contingency.
36



--------------------------------------------------------------------------------



“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person all of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly Owned Subsidiaries of such Person or by such Person and one
or more Wholly Owned Subsidiaries of such Person.
“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.


37



--------------------------------------------------------------------------------





SECTION 1.2.        Other Definitions.
Term
Defined in Section
“acceleration declaration”  6.2“Act”11.12(a)“Affiliate
Transaction”  4.11(a)“Alternate Offer”  4.13“Authentication
Order”  2.2“Available Amount”  4.7(a)(4)(iii)“Bondholder Call”  4.3(c)“Change of
Control Offer”  4.13“Change of Control Purchase Price”  4.13“Covenant
Defeasance”  8.3“Deposit Trustee”  8.5“EDGAR”  4.3(a)“Event of
Default”  6.1“Excess Proceeds”  4.10(c)“Expiration Date”11.12(j)“Fixed
Amounts”  1.4“Incurrence Based Amounts”  1.4“Institutional Accredited Investor
Note”  2.1(b)“LCA Election”  1.4“LCA Test Date”  1.4“Legal Defeasance”  8.2“Note
Amount”  4.10(c)(1)“Notice”  11.10“Offer Date”  4.10(c)“Offered
Price”  4.10(c)“Pari Passu Debt Amount”  4.10(c)(2)“Pari Passu
Offer”  4.10(c)(2)“Permitted
Debt”  4.9(b)“QIBs”  2.1(b)“Registrar”  2.3“Regulation S”  2.1(b)“Regulation S
Global Note”  2.1(b)“Required Filing Dates”  4.3(a)“Resale Restriction
Termination Date”  2.15(a)“Restricted Payment”  4.7(a)(4)“Restricted
Period”  2.15(b)“Rule 144A”  2.1(b)“Rule 144A Global Note”  2.1(b)“Successor
Company”  5.1(a)(1)“Successor Subsidiary Guarantor”  5.1(b)(1)(A)“Suspended
Covenants”  4.17(a)“Suspension Period”  4.17(a)

38



--------------------------------------------------------------------------------



SECTION 1.3.     Rules of Construction. Unless the context otherwise requires:
(1)    a term has the meaning assigned to it herein;
(2)    an accounting term not otherwise defined herein has the meaning assigned
to it in accordance with GAAP;
(3)    “or” is not exclusive;
(4)    words in the singular include the plural, and in the plural include the
singular;
(5)    unless otherwise specified, any reference to Section, Article or Exhibit
refers to such Section, Article or Exhibit, as the case may be, of this
Indenture;
(6)    provisions apply to successive events and transactions;
(7)    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision; and
(8)    references to sections of or rules under the Securities Act or the
Exchange Act shall be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time.
SECTION 1.4.        Certain Financial Tests and Calculations. Notwithstanding
anything in this Indenture but subject to the immediately following paragraph,
when calculating any applicable ratio or determining other compliance with this
Indenture, including the determination of compliance with any provision of this
Indenture in connection with a Specified Transaction undertaken in connection
with the consummation of a Limited Condition Transaction, the date of
determination of such ratio or other applicable covenant and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom or other applicable covenant shall, at the option of the
Company (the Company’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCA Election”), be deemed to be the date that
the definitive agreements for such Limited Condition Transaction are entered
into (in each case, the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Transaction and the other Specified Transactions to be entered into in
connection therewith and the use of proceeds thereof as if they occurred at the
beginning of the four consecutive fiscal quarter period being used to calculate
such financial ratio ending prior to the LCA Test Date, the Company could have
taken such action on the relevant LCA Test Date in compliance with such ratios
and provisions, such provisions shall be deemed to have been complied with. For
the avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated
EBITDA) at or prior to the consummation of the relevant Limited Condition
Transaction, such ratios and other provisions will not be deemed to have not
been satisfied as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Transaction is permitted under this
Indenture and (y) such ratios and other provisions shall not be tested at the
39



--------------------------------------------------------------------------------



time of consummation of such Limited Condition Transaction or related Specified
Transactions. If the Company has made an LCA Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated, such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any Incurrence of Debt and the use of
proceeds thereof) have been consummated.
    Notwithstanding anything to the contrary in this Indenture, with respect to
any amounts Incurred or transactions entered into (or consummated) in reliance
on a provision of this Indenture that does not require compliance with a
financial ratio or test (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts Incurred or transactions entered into (or
consummated) in reliance on a provision of this Indenture that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that (i) the Fixed
Amounts (and any cash proceeds thereof) and (ii) any Debt resulting from
borrowings under the ABL Credit Facility which occur concurrently or
substantially concurrently with the incurrence of the Incurrence Based Amounts
shall, in each case, be disregarded in the calculation of the financial ratio or
test applicable to the Incurrence Based Amounts in connection with such
substantially concurrent Incurrence, except that Incurrences of Debt and Liens
constituting Fixed Amounts shall be taken into account for purposes of the
determination of Incurrence Based Amounts under Section 4.7.
ARTICLE II
THE NOTES
SECTION 2.1.        Form and Dating. The Notes shall be substantially in the
form of Exhibit A attached hereto. The Notes may have notations, legends or
endorsements required by law, stock exchange rule or usage. Each Note shall be
dated the date of its authentication. The Notes will be issued in registered
form, without coupons, and in denominations of $2,000 and integral multiples of
$1,000 in excess thereof. The registered Holder will be treated as the owner of
such Note for all purposes.
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture, and the Company and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby. However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.
(a)The Notes shall be issued initially in the form of one or more Global Notes,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Note Custodian, and registered in the name of the Depositary or
a nominee of the Depositary, duly executed by the Company and authenticated by
the Trustee as hereinafter provided.
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein, and each shall provide that it shall represent the aggregate
amount of outstanding
40



--------------------------------------------------------------------------------



Notes from time to time endorsed thereon and that the aggregate amount of
outstanding Notes represented thereby may from time to time be reduced or
increased, as appropriate, to reflect exchanges, redemptions and transfers of
interests. Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the amount of outstanding Notes represented thereby
shall be made by the Trustee or the Note Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.6.
(b)The Initial Notes are being issued by the Company only (i) to “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act (“Rule
144A”)) (“QIBs”) and (ii) in reliance on Regulation S under the Securities Act
(“Regulation S”). After such initial issuance, Initial Notes that are Transfer
Restricted Notes may be transferred to QIBs in reliance on Rule 144A, outside
the United States pursuant to Regulation S, to IAIs or to the Company, in
accordance with certain transfer restrictions. Initial Notes that are offered in
reliance on Rule 144A shall be issued in the form of one or more permanent
Global Notes substantially in the form set forth in Exhibit A and bear the
Restricted Notes Legend (collectively, the “Rule 144A Global Note”), deposited
with the Note Custodian, duly executed by the Company and authenticated by the
Trustee as hereinafter provided. Initial Notes that are offered in offshore
transactions in reliance on Regulation S shall be issued in the form of one or
more permanent Global Notes substantially in the form set forth in Exhibit A and
bear the Regulation S Legend (collectively, the “Regulation S Global Note”),
deposited with the Note Custodian, duly executed by the Company and
authenticated by the Trustee as hereinafter provided. Initial Notes resold to
IAIs in the United States shall be issued in the form of one or more permanent
Global Notes substantially in the form set forth in Exhibit A and bear the
Restricted Notes Legend (collectively, the “Institutional Accredited Investor
Note”), deposited with the Note Custodian, duly executed by the Company and
authenticated by the Trustee as hereinafter provided. The aggregate principal
amount of each Global Note may from time to time be increased or decreased by
adjustments made on the records of the Note Custodian, at the direction of the
Trustee. Transfers of Notes among QIBs, to or by purchasers pursuant to
Regulation S and to or by IAIs shall be represented by appropriate increases and
decreases to the respective amounts of the appropriate Global Notes, as more
fully provided in Section 2.15.
(c)Section 2.1(b) shall apply only to Global Notes deposited with or on behalf
of the Depositary.
The Company shall execute and the Trustee shall, in accordance with this Section
2.1 and Section 2.2, authenticate and deliver the Global Notes that (i) shall be
registered in the name of the Depositary or the nominee of the Depositary and
(ii) shall be delivered by the Trustee to the Depositary or pursuant to the
Depositary’s instructions or held by the Note Custodian for the Depositary.
SECTION 2.2.     Execution and Authentication. An Officer shall sign the Notes
for the Company by manual, facsimile or PDF transmission signature.
41



--------------------------------------------------------------------------------



If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.
A Note shall not be valid until authenticated by the manual signature of a
Responsible Officer of the Trustee. The signature of a Responsible Officer of
the Trustee shall be conclusive evidence that the Note has been authenticated
under this Indenture.
The Trustee shall, upon receipt of a written order of the Company signed by an
Officer of the Company (an “Authentication Order”) directing the Trustee to
authenticate the Notes and, except with respect to the Initial Notes, an
Officers’ Certificate and Opinion of Counsel stating that all conditions
precedent to the issuance of the Notes contained herein have been complied with,
authenticate Notes for original issue in the aggregate principal amount stated
in such written order.
The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate Notes. Unless limited by the terms of such appointment,
an authenticating agent may authenticate Notes whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent or agents. An authenticating agent has the same
rights as an Agent to deal with Holders or the Company.
SECTION 2.3.        Registrar; Paying Agent. The Company shall maintain (i) an
office or agency where Notes may be presented for registration of transfer or
for exchange (“Registrar”) and (ii) an office or agency where Notes may be
presented for payment to a Paying Agent. The Registrar shall keep a register of
the Notes and of their transfer and exchange. The Company may appoint one or
more co-registrars and one or more additional Paying Agents. The term
“Registrar” includes any co-registrar, and the term “Paying Agent” includes any
additional Paying Agent. The Company may change any Paying Agent or Registrar
without notice to any Holder. The Company and/or any Restricted Subsidiary may
act as Paying Agent or Registrar.
The Company shall notify the Trustee in writing, and the Trustee shall notify
the Holders, of the name and address of any Agent not a party to this Indenture.
The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture. If the Company fails to appoint or maintain a
Registrar or Paying Agent, or fails to give the foregoing notice, the Trustee
shall act as such, and shall be entitled to appropriate compensation in
accordance with Section 7.6.
The Company initially appoints the Trustee to act as the Registrar and Paying
Agent at the Corporate Trust Office of the Trustee.
The Company initially appoints DTC to act as the Depositary with respect to the
Global Notes.
SECTION 2.4.        Paying Agent to Hold Money in Trust. The Company shall
require each Paying Agent other than the Trustee to agree in writing that the
Paying Agent shall hold in trust for the benefit of the Holders or the Trustee
all money held by the Paying Agent for the payment of principal, premium or
interest on the Notes, and shall notify the Trustee of any Default by the
Company in making any such payment. While any such Default continues, the
Trustee may require a Paying Agent to pay to the Trustee all money held by it in
trust for the benefit of the Holders or the Trustee. The Company at any time may
require a Paying Agent to pay all money held by it in trust for the benefit of
the Holders or the Trustee to the Trustee. Upon payment over to
42



--------------------------------------------------------------------------------



the Trustee, the Paying Agent (if other than the Company or any of its
Subsidiaries) shall have no further liability for such money. If the Company or
any of its Subsidiaries acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon the occurrence of any of the events specified in Section 6.1,
the Trustee shall serve as Paying Agent for the Notes.
SECTION 2.5.        Holder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of all Holders. If the Trustee is not the Registrar, the
Company shall furnish to the Trustee at least seven (7) Business Days before
each interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders, including the aggregate
principal amount of the Notes held by each Holder thereof.
SECTION 2.6.     Book-Entry Provisions for Global Notes.
(a)Each Global Note shall (i) be registered in the name of the Depositary for
such Global Notes or the nominee of such Depositary, (ii) be delivered by the
Trustee to the Depositary or pursuant to the Depositary’s instructions or held
by the Note Custodian for the Depositary and (iii) bear the Global Note legends
as required by Section 2.6(e).
Members of, or Participants in, the Depositary shall have no rights under this
Indenture with respect to any Global Note held on their behalf by the
Depositary, or the Note Custodian, or under such Global Note, and the Depositary
may be treated by the Company, and the Trustee or any Agent and any of their
respective agents, as the absolute owner of such Global Note for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee or any Agent or their respective agents from giving effect
to any written certification, proxy or other authorization furnished by the
Depositary or impair, as between the Depositary and its Participants, the
operation of customary practices governing the exercise of the rights of an
owner of a beneficial interest in any Global Note.
Neither the Trustee nor any Agent shall have any responsibility or obligation to
any Holder that is a member of (or a Participant in) the Depositary or any other
Person with respect to the accuracy of the records of the Depositary (or its
nominee) or of any member or Participant thereof, with respect to any ownership
interest in the Notes or with respect to the delivery of any notice (including
any notice of redemption) or the payment of any amount or delivery of any Notes
(or other security or property) under or with respect to the Notes. The Trustee
and any Agent may rely (and shall be fully protected in relying) upon
information furnished by the Depositary with respect to its members,
Participants and any beneficial owners in the Notes.
Neither the Trustee nor any Agent shall have any responsibility for any actions
taken or not taken by the Depositary.
43



--------------------------------------------------------------------------------



(b)Transfers of a Global Note shall be limited to transfers of such Global Note
in whole, but not in part, to the Depositary, its successors or their respective
nominees. Interests of beneficial owners in a Global Note may be transferred in
accordance with Section 2.15 and the rules and procedures of the Depositary. In
addition, certificated Notes shall be transferred to beneficial owners in
exchange for their beneficial interests only if (i) the Depositary notifies the
Company that it is unwilling or unable to continue as Depositary for the Global
Notes and a successor depositary is not appointed by the Company within 90 days
of such notice, (ii) the Depositary ceases to be a “clearing agency” registered
under the Exchange Act and a successor depositary is not appointed by the
Company within 90 days of such notice, (iii) an Event of Default of which a
Responsible Officer of the Trustee has written notice has occurred and is
continuing and the Registrar has received a request from any Holder of a Global
Note to issue such certificated Notes or (iv) the Company, in its sole
discretion, notifies the Trustee in writing that it elects to cause the issuance
of certificated Notes.
(c)In connection with the transfer of an entire Global Note to beneficial owners
pursuant to Section 2.6(b), such Global Note shall be deemed to be surrendered
to the Trustee for cancellation, and the Company shall execute, and the Trustee
shall authenticate and deliver to each beneficial owner identified by the
Depositary in exchange for its beneficial interest in such Global Note an equal
aggregate principal amount of certificated Notes of authorized denominations.
(d)The registered Holder of a Global Note may grant proxies and otherwise
authorize any Person, including Participants and Persons that may hold interests
through Participants, to take any action which a Holder is entitled to take
under this Indenture or the Notes.
(e)Each Global Note shall bear the Global Note Legend on the face thereof.
(f)At such time as all beneficial interests in Global Notes have been exchanged
for certificated Notes, redeemed, repurchased or cancelled, all Global Notes
shall be returned to or retained and cancelled by the Trustee in accordance with
Section 2.11. At any time prior to such cancellation, if any beneficial interest
in a Global Note is exchanged for certificated Notes, redeemed, repurchased or
cancelled, the principal amount of Notes represented by such Global Note shall
be reduced accordingly and an endorsement shall be made on such Global Note, by
the Trustee or the Note Custodian, at the direction of the Trustee, to reflect
such reduction.
(g)General Provisions Relating to Transfers and Exchanges.
(1)To permit registrations of transfers and exchanges, the Company shall execute
and the Trustee shall authenticate Global Notes and certificated Notes upon
receipt of an Authentication Order in accordance with Section 2.2 or at the
Registrar’s request.
(2)No service charge shall be made to a Holder for any registration of transfer
or exchange, but the Company may require payment of a sum sufficient to
44



--------------------------------------------------------------------------------



cover any stamp or transfer tax or similar governmental charge payable in
connection therewith (other than any such stamp or transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Section 2.7,
Section 2.10, Section 3.6, Section 4.10, Section 4.13 or Section 9.4).
(3)All Global Notes and certificated Notes issued upon any registration of
transfer or exchange of Global Notes or certificated Notes shall be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes (or interests therein) or
certificated Notes surrendered upon such registration of transfer or exchange.
(4)The Registrar is not required (A) to issue, to register the transfer of or to
exchange Notes during a period beginning at the opening of business 15 days
before the day of any selection of Notes under Section 3.2 hereof and ending at
the close of business on the day of such selection, (B) to register the transfer
of or to exchange any Note so selected for redemption in whole or in part,
except the unredeemed portion of any Note being redeemed in part, or (C) to
register the transfer of or to exchange a Note between a record date and the
next succeeding interest payment date.
(5)Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Company may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Company shall be affected by
notice to the contrary.
(6)The Trustee shall authenticate Global Notes and certificated Notes in
accordance with the provisions of Section 2.2. Except as provided in Section
2.6(b), neither the Trustee nor the Registrar shall authenticate or deliver any
certificated Note in exchange for a Global Note.
(7)Each Holder agrees to indemnify the Company and the Trustee against any
liability that may result from the transfer, exchange or assignment of such
Holder’s Note in violation of any provision of this Indenture and/or applicable
United States federal or state securities law.
(8)Neither the Trustee nor any Agent shall have any obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Indenture or under applicable law with respect to any
transfer of any interest in any Note (including any transfers between or among
Participants or beneficial owners of interests in any Global Note) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
45



--------------------------------------------------------------------------------



(9)The transferor of any Note held in certificated form shall provide or cause
to be provided to the Trustee all information necessary to allow the Trustee to
comply with any applicable tax reporting obligations, including without
limitation any cost basis reporting obligations under Section 6045 of the
Internal Revenue Code of 1986, as amended. The Trustee may rely on information
provided to it and shall have no responsibility to verify or ensure the accuracy
of such information.
SECTION 2.7.     Replacement Notes. If any mutilated Note is surrendered to the
Trustee, or the Registrar or the Company and the Trustee receives evidence to
its satisfaction of the ownership and destruction, loss or theft of any Note,
the Company shall issue and the Trustee, upon receipt of an Authentication
Order, shall authenticate a replacement Note if the Trustee’s requirements are
met. If required by the Trustee or the Company, an indemnity bond must be
supplied by the Holder that is sufficient in the judgment of the Trustee and the
Company to protect the Company, the Trustee, any Agent and any authenticating
agent from any loss that any of them may suffer if a Note is replaced. The
Company, the Trustee and the Agents may charge for their expenses in replacing a
Note.
Every replacement Note is an additional obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.
SECTION 2.8.     Outstanding Notes. The Notes outstanding at any time are all
the Notes authenticated by the Trustee except for those cancelled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions hereof, and those
described in this Section 2.8 as not outstanding. Except as set forth in Section
2.9, a Note does not cease to be outstanding because the Company, the Subsidiary
Guarantors or any of their respective Affiliates holds the Note.
If a Note is replaced pursuant to Section 2.7, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a protected purchaser.
If the principal amount of any Note is considered paid under Section 4.1 hereof,
it ceases to be outstanding and interest on it ceases to accrue.
If the Paying Agent (other than the Company, a Subsidiary of the Company, or an
Affiliate of any thereof) holds, on the maturity date or date of redemption,
money sufficient to pay all amounts under the Notes payable on that date, then
on and after that date such Notes shall be deemed to be no longer outstanding
and shall cease to accrue interest.
SECTION 2.9.     Treasury Notes. In determining whether the Holders of the
required aggregate principal amount of Notes have concurred in any direction,
waiver or consent, Notes owned by the Company, the Subsidiary Guarantors or by
any of their respective Affiliates shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes of which a Responsible Officer of the Trustee has written notice as being
so owned shall be so disregarded. Notwithstanding the foregoing, Notes that are
to be acquired by the Company or an Affiliate of the
46



--------------------------------------------------------------------------------



Company pursuant to an exchange offer, tender offer or other agreement shall not
be deemed to be owned by such entity until legal title to such Notes passes to
such entity.
SECTION 2.10.    Temporary Notes. Until certificated Notes are ready for
delivery, the Company may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes. Temporary Notes shall
be substantially in the form of certificated Notes but may have variations that
the Company considers appropriate for temporary Notes. Without unreasonable
delay, the Company shall prepare and the Trustee shall upon receipt of a written
order of the Company signed by one Officer, authenticate certificated Notes in
certificate form in exchange for temporary Notes.
Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.
SECTION 2.11.    Cancellation. The Company at any time may deliver to the
Trustee for cancellation any Notes previously authenticated and delivered
hereunder or which the Company may have acquired in any manner whatsoever, and
all Notes so delivered shall be promptly cancelled by the Trustee. All Notes
surrendered for registration of transfer, exchange or payment, if surrendered to
any Person other than the Trustee, shall be delivered to the Trustee. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation. Subject to Sections
2.7 and 2.16, the Company may not issue new Notes to replace Notes that it has
redeemed or paid or that have been delivered to the Trustee for cancellation.
All cancelled Notes held by the Trustee shall be disposed of in accordance with
its customary practice.
SECTION 2.12.    Defaulted Interest. If the Company defaults in a payment of
interest on the Notes, it shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest, to the
Persons who are Holders on a subsequent special record date, which date shall be
the earliest practicable date but in all events at least five (5) Business Days
prior to the payment date, in each case at the rate provided in the Notes and in
Section 4.1. The Company shall fix or cause to be fixed each such special record
date and payment date and shall promptly thereafter notify the Trustee of any
such date. At least 15 days before the special record date, the Company (or the
Trustee, in the name and at the expense of the Company) shall mail or cause to
be mailed to Holders a notice that states the special record date, the related
payment date and the amount of such interest to be paid. The Trustee will have
no duty whatsoever to determine whether any defaulted interest is payable or the
amount thereof.
SECTION 2.13.    Computation of Interest. Interest on the Notes shall be
computed on the basis of a 360-day year comprised of twelve 30-day months.
SECTION 2.14.    CUSIP and ISIN Numbers. The Company in issuing the Notes may
use “CUSIP” and “ISIN” numbers, and, if it does so, the Trustee shall use the
CUSIP and/or ISIN number in notices of redemption or exchange as a convenience
to Holders; provided that any such notice may state that no representation is
made as to the correctness or accuracy of such numbers printed in the notice or
on the Notes and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption or exchange shall not be
affected by any defect in or omission of such numbers. The Company shall
promptly notify the Trustee in writing of any change in the CUSIP number and
ISIN number.
47



--------------------------------------------------------------------------------



SECTION 2.15.    Transfer and Exchange.
(a)The following provisions shall apply with respect to any proposed transfer of
a Rule 144A Note or an Institutional Accredited Investor Note prior to the date
which is six months after (assuming at the time of transfer the Company is in
compliance with the public information requirements of Rule 144(c) under the
Securities Act and, if not, one year after) the later of the date of its
original issue, the original issue date of any Additional Notes and the last
date on which the Company or any Affiliate of the Company was the owner of such
securities (or any predecessor thereto) (the “Resale Restriction Termination
Date”):
(1)a transfer of a Rule 144A Note or an Institutional Accredited Investor Note
or a beneficial interest therein to a QIB shall be made upon the representation
of the transferee, in the form of assignment as set forth on the reverse of the
Note, that it is purchasing the Note for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account is a QIB, and is aware that the sale to it is being made in
reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A;
(2)a transfer of a Rule 144A Note or an Institutional Accredited Investor Note
or a beneficial interest therein to an IAI shall be made upon receipt by the
Trustee or its agent of a certificate substantially in the form set forth under
Exhibit D from the proposed transferee and, if requested by the Company or the
Trustee, the delivery of an Opinion of Counsel, certification and/or other
information satisfactory to each of them; and
(3)a transfer of a Rule 144A Note or an Institutional Accredited Investor Note
or a beneficial interest therein to a non-U.S. person shall be made upon receipt
by the Trustee or its agent of a certificate substantially in the form set forth
under Exhibit C from the proposed transferor and, if requested by the Company or
the Trustee, the delivery of an Opinion of Counsel, certification and/or other
information satisfactory to each of them.
After the Resale Restriction Termination Date, interests in a Rule 144A Note or
an Institutional Accredited Investor Note may be transferred in accordance with
applicable law without requiring the certifications set forth under Exhibit C or
Exhibit D or any additional certification.
(b)The following provisions shall apply with respect to any proposed transfer of
a Regulation S Note prior to the date which is forty days after the later of the
Issue Date, the closing date of the issuance of any Additional Notes and when
the Notes or any predecessor of the Notes are first offered to Persons other
than distributors (as defined in Rule 902 of Regulation S) in reliance on
Regulation S (the “Restricted Period”):
48



--------------------------------------------------------------------------------



(1)a transfer of a Regulation S Note or a beneficial interest therein to a QIB
shall be made upon the representation of the transferee, in the form of
assignment as set forth on the reverse of the Note, that it is purchasing the
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a QIB, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A;
(2)a transfer of a Regulation S Note or a beneficial interest therein to an IAI
shall be made upon receipt by the Trustee or its agent of a certificate
substantially in the form set forth under Exhibit D from the proposed transferee
and, if requested by the Company or the Trustee, the delivery of an Opinion of
Counsel, certification and/or other information satisfactory to each of them;
and
(3)a transfer of a Regulation S Note or a beneficial interest therein to a
non-U.S. person shall be made upon receipt by the Trustee or its agent of a
certificate substantially in the form set forth under Exhibit C hereof from the
proposed transferor and, if requested by the Company or the Trustee, delivery of
an Opinion of Counsel, certification and/or other information satisfactory to
each of them.
After the expiration of the Restricted Period, interests in the Regulation S
Note may be transferred in accordance with applicable law without requiring the
certifications set forth under Exhibit C or Exhibit D or any additional
certification.
(c)In the event that a Global Note is exchanged for Notes in certificated,
registered form pursuant to Section 2.6, such Notes may be exchanged only in
accordance with such procedures as are substantially consistent with the
provisions of clauses (a) and (b) of this Section 2.15 above (including the
certification requirements intended to ensure that such transfers comply with
Rule 144A or Regulation S, as the case may be) and such other procedures as may
from time to time be adopted by the Company and notified to the Trustee in
writing.
(d)Restricted Notes Legend. Upon the transfer, exchange or replacement of Notes
not bearing the Restricted Notes Legend, the Registrar shall deliver Notes that
do not bear the Restricted Notes Legend. Upon the transfer, exchange or
replacement of Notes bearing the Restricted Notes Legend, the Registrar shall
deliver only Notes that bear the Restricted Notes Legend unless there is
delivered to the Registrar an Opinion of Counsel reasonably satisfactory to the
Company to the effect that neither such legend nor the related restrictions on
transfer are required in order to maintain compliance with the provisions of the
Securities Act.
(e)Regulation S Legend. Upon the transfer, exchange or replacement of Notes not
bearing the Regulation S Legend, the Registrar shall deliver Notes that do not
bear the
49



--------------------------------------------------------------------------------



Regulation S Legend. Upon the transfer, exchange or replacement of Notes bearing
the Regulation S Legend, the Registrar shall deliver only Notes that bear the
Regulation S Legend unless there is delivered to the Registrar an Opinion of
Counsel reasonably satisfactory to the Company to the effect that neither such
legend nor the related restrictions on transfer are required in order to
maintain compliance with the provisions of the Securities Act.
(f)General. By its acceptance of any Note bearing the Restricted Notes Legend or
the Regulation S Legend, as applicable, each Holder of such a Note acknowledges
the restrictions on transfer of such Note set forth in this Indenture and in the
Restricted Notes Legend or the Regulation S Legend, as applicable, and agrees
that it shall transfer such Note only as provided in this Indenture. A transfer
of a beneficial interest in a Global Note that does not involve an exchange of
such interest for a certificated Note or a beneficial interest in another Global
Note shall be subject to compliance with applicable law and the applicable
procedures of the Depositary but is not subject to any procedure required by
this Indenture.
In connection with any proposed transfer pursuant to Regulation S or pursuant to
any other available exemption from the registration requirements of the
Securities Act (other than pursuant to Rule 144A), the Company may require the
delivery of an Opinion of Counsel, other certifications or other information
satisfactory to the Company.
The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to this Section 2.15.
SECTION 2.16.     Issuance of Additional Notes. The Company shall be entitled to
issue Additional Notes in an unlimited aggregate principal amount under this
Indenture that shall have identical terms as the Initial Notes, other than with
respect to the date of issuance, issue price, first interest payment date
applicable thereto, first date from which interest will accrue, transfer
restrictions, any registration rights agreement and additional interest with
respect thereto; provided that such issuance is not prohibited by the terms of
this Indenture, including Section 4.9 and provided, further, that if any
Additional Notes are not fungible with the existing Notes for U.S. federal
income tax purposes, as determined by the Company, such Additional Notes will
have a separate CUSIP number and ISIN. The Initial Notes and any Additional
Notes shall be treated as a single class for all purposes under this Indenture.
With respect to any Additional Notes, the Company shall set forth in an
Officers’ Certificate, a copy of which shall be delivered to the Trustee, the
following information:
(1)the aggregate principal amount of such Additional Notes to be authenticated
and delivered pursuant to this Indenture;
(2)the issue price, the issue date, the CUSIP and/or ISIN number of such
Additional Notes, the first interest payment date and the amount of interest
payable on such first interest payment date applicable thereto and the date from
which interest shall accrue;
(3)whether such Additional Notes shall be Transfer Restricted Notes; and
50



--------------------------------------------------------------------------------



(4)that such issuance is not prohibited by this Indenture.
The Trustee shall, upon receipt of the Officers’ Certificate, authenticate the
Additional Notes in accordance with the provisions of Section 2.2 of this
Indenture.
ARTICLE III
REDEMPTION AND PREPAYMENT
SECTION 3.1.     Notices to Trustee. If the Company elects to redeem Notes
pursuant to the optional redemption provisions of Section 3.7, it shall furnish
to the Trustee, at least three Business Days (or such shorter period as is
acceptable to the Trustee) before sending a notice of such redemption, an
Officers’ Certificate setting forth the (i) the paragraph of the Notes and/or
section of this Indenture pursuant to which the redemption shall occur, (ii)
redemption date (which, in the case of a redemption subject to conditions, may
be subject to extension until such conditions are satisfied), (iii) principal
amount of Notes to be redeemed and (iv) the redemption price or the method for
determining the redemption price.
SECTION 3.2.     Selection of Notes to Be Redeemed. In the event that less than
all of the Notes are to be redeemed at any time, the Trustee shall select the
Notes (or portions of Notes) to be redeemed among the Holders in compliance with
the requirements of the principal national securities exchange, if any, on which
the Notes are listed or, if the Notes are not then listed on any national
securities exchange, on a pro rata basis or by lot (except that any Notes
represented by a Global Note will be selected in accordance with the applicable
procedures and requirements of DTC); provided, however, that no Notes of $2,000
in original principal amount or less shall be redeemed in part.
SECTION 3.3.        Notice of Redemption. The Company shall mail or cause to be
mailed (in each case sent by first class mail) in accordance with Section 11.1
and, in the case of Global Notes given in accordance with DTC procedures, a
notice of redemption pursuant to Section 3.7 to each Holder whose Notes are to
be redeemed at its registered address (with a copy to the Trustee), at least 15
days but not more than 60 days before the expected redemption date (except that
notices may be delivered more than 60 days before a redemption date if the
notice is issued in accordance with Article VIII).
The notice shall identify the Notes to be redeemed (including the name of the
Notes, the series, “CUSIP” numbers and corresponding “ISINs”, if applicable,
interest rate, maturity date and, if known, certificate numbers) and shall
state:
(1)    the redemption date (which, in the case of a redemption subject to
conditions, may be subject to extension until such conditions are satisfied);
(2)    the redemption price (or the method by which it is to be determined);
(3)    if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date, upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion shall be issued upon cancellation of the original Note (or
appropriate adjustments to the amount and beneficial interests in a Global Note
will be made, as appropriate);
51



--------------------------------------------------------------------------------



(4)    the name and address of the Paying Agent;
(5)    that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price;
(6)    that, unless the Company defaults in making such redemption payment,
interest, if any, on Notes called for redemption ceases to accrue on and after
the redemption date;
(7)    the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed;
(8)    that no representation is made as to the correctness or accuracy of the
CUSIP number and ISIN number, if any, listed in such notice or printed on the
Notes; and
(9)    any conditions precedent to such redemption.
At the Company’s written request, the Trustee shall give the notice of
redemption in the Company’s name and at the Company’s expense; provided,
however, that the Company shall have delivered to the Trustee, at least five
Business Days prior to the date of the giving of the notice of redemption (or
such shorter period as is acceptable to the Trustee), an Officers’ Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in the notice as provided in the preceding paragraph. The notice
sent in the manner herein provided shall be deemed to have been duly given
whether or not the Holder receives such notice. In any case, failure to give
such notice or any defect in the notice to the Holder of any Note shall not
affect the validity of the proceeding for the redemption of any other Note.
SECTION 3.4.        Effect of Notice of Redemption. Subject to the next
paragraph, once notice of redemption is delivered in accordance with Section
3.3, Notes called for redemption become due and payable on the redemption date
at the applicable redemption price.
Any redemption notice may, at the Company’s discretion, be subject to the
satisfaction or waiver of one or more conditions precedent, including completion
of an Equity Offering or other corporate transaction. In addition, if such
redemption is subject to satisfaction or waiver of one or more conditions
precedent, such notice shall state that, in the Company’s discretion, the
redemption date may be delayed until such time as any or all such conditions
shall be satisfied or waived, or such redemption may not occur and such notice
may be rescinded in the event that any or all such conditions shall not have
been satisfied or waived by the redemption date, or by the redemption date so
delayed. The Company shall provide written notice of the satisfaction or waiver
of such conditions, the delay of such redemption date or the rescission of such
notice of redemption to the Trustee no later than the redemption date, and upon
receipt the Trustee shall provide such notice to each Holder of the Notes in the
same manner in which the notice of redemption was given.
SECTION 3.5.        Deposit of Redemption Price. On or before 11:00 a.m. (New
York City time) on the redemption date, the Company shall deposit with the
Trustee or with the Paying Agent (if other than the Company or an Affiliate of
the Company) money sufficient to pay the redemption price, together with accrued
and unpaid interest, if any, to the applicable redemption
52



--------------------------------------------------------------------------------



date on all Notes to be redeemed on that date. The Trustee or the Paying Agent
shall promptly return to the Company any money deposited with the Trustee or the
Paying Agent by the Company in excess of the amounts necessary to pay the
redemption price and accrued and unpaid interest, if any, to the applicable
redemption date on all Notes to be redeemed.
If the Company has deposited with the Trustee or Paying Agent money sufficient
to pay the redemption price of, and unpaid and accrued interest, if any, on, all
Notes to be redeemed, on and after the redemption date, interest shall cease to
accrue on the Notes or the portions of Notes called for redemption (regardless
of whether certificates for such securities are actually surrendered). If a Note
is redeemed on or after an interest record date but on or prior to the related
interest payment date, then any accrued and unpaid interest shall be paid to the
Person in whose name such Note was registered at the close of business on such
record date. If any Note called for redemption shall not be so paid upon
surrender for redemption because of the failure of the Company to comply with
the preceding paragraph, interest shall be paid on the unpaid principal from the
redemption date until such principal is paid, and to the extent lawful on any
interest not paid on such unpaid principal, in each case, at the rate provided
in the Notes and in Section 4.1.
SECTION 3.6.        Notes Redeemed in Part.
Upon surrender and cancellation of a Note that is redeemed in part, the Company
shall issue and, upon the written request of an Officer of the Company, the
Trustee shall authenticate for the Holder at the expense of the Company a new
Note equal in principal amount to the unredeemed portion of the Note surrendered
and canceled; provided that each such new Note will be in a principal amount of
$2,000 or integral multiples of $1,000 in excess thereof.
SECTION 3.7.        Optional Redemption.
(a)The Notes may be redeemed, in whole or in part, at any time or from time to
time prior to October 15, 2023 at the option of the Company, at a redemption
price equal to 100.0% of the principal amount of the Notes redeemed plus the
Applicable Premium as of, and accrued and unpaid interest thereon, if any, to,
but excluding, the applicable redemption date (subject to the right of Holders
of record on the relevant record date to receive interest due on the relevant
interest payment date). The Company will calculate the Treasury Rate and
Applicable Premium and, prior to the redemption date, file an Officers’
Certificate with the Trustee setting forth the Treasury Rate and Applicable
Premium and showing the calculation of each in reasonable detail.
(b)At any time or from time to time on or after October 15, 2023, the Company,
at its option, may redeem the Notes in whole or in part, at the redemption
prices (expressed as percentages of principal amount of the Notes to be
redeemed) set forth below, together with accrued and unpaid interest thereon, if
any, to, but excluding, the applicable redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date), if redeemed during the 12-month period
beginning October 15 of the years indicated below:

YearRedemption Price2023…………………………………………………………….103.375%2024
……………………………………………………………101.688%2025 and thereafter ……...…………………………………….
100.000%



53



--------------------------------------------------------------------------------





(c)In the event that before October 15, 2023, the Company receives net cash
proceeds from the sale of its Common Stock in one or more Equity Offerings, the
Company may use an amount not greater than the amount of such net cash proceeds
to redeem up to 40% of the original aggregate principal amount of all Notes
issued (calculated after giving effect to any issuance of Additional Notes) at a
redemption price of 106.750% of the principal amount thereof, plus accrued and
unpaid interest, if any, to but excluding, the applicable redemption date
(subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date); provided that:
(1)at least 60% of the original aggregate principal amount of all Notes issued
(calculated after giving effect to any issuance of Additional Notes) remains
outstanding after each such redemption; and
(2)the redemption date is within 90 days of the consummation of any such Equity
Offering.
(d)Notwithstanding the foregoing, in connection with any tender offer for the
Notes, if Holders of not less than 90% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such Notes in such tender
offer and the Company, or any third party making such a tender offer in lieu of
the Company, purchases all of the Notes validly tendered and not withdrawn by
such Holders, the Company or such third party will have the right upon not less
than 15 nor more than 60 days’ prior notice, given not more than 30 days
following such purchase pursuant to such tender offer, to redeem all Notes that
remain outstanding following such purchase at a price equal to the price offered
to each other Holder in such tender offer (provided such price shall not be less
than 100% of the principal amount of Notes to be repurchased) plus, to the
extent not included in the tender offer payment, accrued and unpaid interest, if
any, to, but excluding, the redemption date.
(e)Nothing herein shall limit the ability of the Company or its Affiliates to
purchase or acquire Notes in open market purchases, tender or exchange offers or
other negotiated transactions.
ARTICLE IV
COVENANTS
SECTION 4.1.        Payment of Notes.
(a)The Company shall pay or cause to be paid the principal of, premium, if any,
and interest on the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest shall be considered paid for all
purposes hereunder on the date the Trustee or the Paying Agent (if other than
the Company or a Subsidiary thereof) holds, as of 11:00 a.m. (New York City
time) on the relevant payment date, U.S. dollars deposited by the Company in
immediately available funds and designated for and sufficient to pay all such
principal, premium, if any, and interest then due.
54



--------------------------------------------------------------------------------



(b)The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period), at the same rate to the extent lawful.
SECTION 4.2.        Maintenance of Office or Agency. The Company shall maintain
an office or agency in the United States where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company and the Subsidiary Guarantors in respect of the Notes and this
Indenture may be served. The Company shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.
The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency in the United States for such
purposes. The Company shall give prompt written notice to the Trustee of any
such designation or rescission and of any change in the location of any such
other office or agency.
The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.3.
SECTION 4.3.        Provision of Financial Information.
(a)Whether or not the Company is subject to Section 13(a) or 15(d) of the
Exchange Act, or any successor provision thereto, the Company shall provide to
the Trustee and Holders the annual reports on Form 10-K, quarterly reports on
Form 10-Q and current reports on Form 8-K which the Company would have been
required to file with the SEC pursuant to such Section 13(a) or 15(d), or any
successor provision thereto, if the Company were so required, such documents to
be provided to the Trustee and Holders on or prior to the respective dates (the
“Required Filing Dates”) by which the Company would have been required to file
such documents with the SEC if the Company were so required; provided that any
such reports and documents filed with the SEC pursuant to its Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”) (or any successor system) or
made publicly available on the Company’s website shall be deemed to have been
delivered to the Trustee and the Holders of Notes for purposes of the foregoing
requirements.
(b)So long as any of the Notes remain outstanding, if at any time the Company is
not subject to Section 13(a) or 15(d) under the Exchange Act, the Company will
make available to any market making financial institution, securities analyst,
prospective purchaser of Notes or beneficial owner of Notes, upon their request,
the information required by Rule 144A(d)(4) under the Securities Act, until such
time as the Holders of the
55



--------------------------------------------------------------------------------



Notes are able to sell all such Notes immediately without restriction pursuant
to the provisions of Rule 144 under the Securities Act, or any successor
provision thereto.
(c)In addition, no later than five Business Days after the date the annual or
quarterly report for the prior fiscal period has been filed or furnished
pursuant to this Section 4.3, the Company shall also hold live quarterly
conference calls with the opportunity to ask questions of management (a
“Bondholder Call”); provided that, so long as the Company holds public quarterly
conference calls for holders of its Common Stock, it shall not be required to
hold separate or additional Bondholder Calls. If the Company holds any
Bondholder Call, no fewer than ten Business Days prior to the date such
Bondholder Call is to be held, the Company shall issue a press release to the
appropriate U.S. wire services announcing such Bondholder Call for the benefit
of the Trustee, the Holders, beneficial owners of the Notes, prospective
purchasers of the Notes (which prospective purchasers shall be limited to
“qualified institutional buyers” within the meaning of Rule 144A of the
Securities Act or non-U.S. persons (as defined in Regulation S under the
Securities Act) that certify their status as such to the reasonable satisfaction
of the Company), securities analysts and market making financial institutions,
which press release shall contain the time and the date of such Bondholder Call
and direct the recipients thereof to contact an individual at the Company (for
whom contact information shall be provided in such notice) to obtain information
on how to access such quarterly conference call.
(d)In the event that any direct or indirect parent company of the Company
becomes a guarantor of the Notes, the Company may satisfy its obligations under
this Section 4.3 with respect to financial information relating to the Company
by furnishing financial information relating to such parent company; provided
that the same is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Company and its
Subsidiaries on a standalone basis, on the other hand.
(e)If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries and such Unrestricted Subsidiaries, either individually or
collectively, would otherwise have been a Significant Subsidiary, then the
annual and quarterly financial information required by this Section 4.3 shall
include a reasonably detailed presentation, as determined in good faith by
senior management of the Company, either on the face of the financial statements
or in the footnotes to the financial statements and in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section, of the financial condition and results of operations of the Company and
its Restricted Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries.
(f)Delivery of reports and documents to the Trustee is for informational
purposes only and the Trustee’s receipt of such shall not constitute
constructive notice of any information contained therein or determinable from
information contained therein, including the Company’s or any Subsidiary
Guarantor’s, as the case may be, compliance with any of its covenants under this
Indenture (as to which the Trustee is entitled to rely exclusively on an
Officers’ Certificate of the Company). The Trustee shall have no
56



--------------------------------------------------------------------------------



obligation or responsibility to determine whether the Company is required to
file any report or other information with the SEC, whether the Company’s
information is available on EDGAR (or any successor system) or the Company’s
website or whether the Company has otherwise delivered any notice or report in
accordance with the requirements specified in this Section 4.3.
SECTION 4.4.     Compliance Certificate. The Company shall deliver to the
Trustee, within 90 days after the end of each fiscal year beginning with the
fiscal year ending July 31, 2021, an Officers’ Certificate stating that a review
of the activities of the Company and its Subsidiary Guarantors during the
preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether each has kept, observed, performed
and fulfilled its obligations under this Indenture, and further stating, as to
each such Officer signing such certificate, that, to his or her knowledge, each
entity has kept, observed, performed and fulfilled each and every covenant
contained in this Indenture and is not in default in the performance or
observance of any of the terms, provisions and conditions of this Indenture (or,
if a Default or Event of Default shall have occurred, describing all such
Defaults or Events of Default of which he or she may have knowledge and what
action the Company is taking or proposes to take with respect thereto).
The Company shall, so long as any of the Notes are outstanding, deliver to the
Trustee, within 30 days after any Officer becomes aware of any Default or Event
of Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.
SECTION 4.5.     Reserved.
SECTION 4.6.     Stay, Extension and Usury Laws. The Company and each of the
Subsidiary Guarantors covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance of this Indenture, and the Company and each of the Subsidiary
Guarantors (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it shall not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but shall suffer and permit the execution of
every such power as though no such law has been enacted.
SECTION 4.7.     Limitation on Restricted Payments.
(a)The Company shall not, and shall not permit any Restricted Subsidiary to:
(1)directly or indirectly declare or pay any dividend on, or make any
distribution (including any payment in connection with any merger or
consolidation derived from assets of the Company or any Restricted Subsidiary)
in respect of its Capital Stock or to the holders thereof in their capacity as
holders of Capital Stock, other than:
57



--------------------------------------------------------------------------------



(i)any dividends or distributions by the Company payable solely in shares of its
Capital Stock (other than Disqualified Capital Stock) or in options, warrants or
other rights to acquire its Capital Stock (other than Disqualified Capital
Stock), and
(ii)in the case of a Restricted Subsidiary, dividends or distributions payable
to the Company or a Restricted Subsidiary or, in the case of dividends or
distributions made by a Restricted Subsidiary that is not wholly owned,
dividends or distributions are made on a pro rata basis (or on a basis more
favorable to the Company);
(2)purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Company or any parent thereof, other than in exchange for Capital Stock
(other than Disqualified Capital Stock) of the Company;
(3)make, any Investment in any Person, other than a Permitted Investment; and
(4)redeem, repurchase, defease, prepay or otherwise acquire or retire for value,
prior to any scheduled maturity, repayment or sinking fund payment, any
Subordinated Debt (other than Debt owed by the Company or any Restricted
Subsidiary of the Company to another Restricted Subsidiary of the Company or the
Company, or any such payment on Debt due within one year of the date of
redemption, repurchase, defeasance, prepayment, decrease or other acquisition or
retirement)
(each of clauses (1) through (4) above being a “Restricted Payment”) unless:
(i)no Event of Default, or an event that with the passing of time or the giving
of notice, or both, would constitute an Event of Default, has occurred and is
continuing or would result from such Restricted Payment;
(ii)after giving pro forma effect to such Restricted Payment as if such
Restricted Payment had been made at the beginning of the applicable four fiscal
quarter period, the Company could Incur at least $1.00 of additional Debt
pursuant to Section 4.9(a); and
(iii)upon giving effect to such Restricted Payment, the aggregate of all
Restricted Payments declared or made subsequent to the Issue Date (other than
pursuant to clauses (2), (3), (5), (7), (8), (9) and (10) of Section 4.7(b))
does not exceed the sum of (the amount of such sum, the “Available Amount”):
(1)50% of cumulative Consolidated Net Income (or, in the case Consolidated Net
Income shall be negative, less 100% of such deficit) of the Company since the
beginning of the fiscal quarter in which the Issue Date occurs through the last
day of the last full fiscal quarter ending immediately preceding the date of
such Restricted Payment for which internal financial
58



--------------------------------------------------------------------------------



statements prepared on a consolidated basis in accordance with GAAP are
available (taken as a single accounting period), plus
(2)(i) 100% of the aggregate net cash proceeds, and the Fair Market Value of
property other than cash, in each case received by the Company or a Restricted
Subsidiary after the Issue Date from contributions of capital or the issuance
and sale (other than to a Subsidiary of the Company) of Capital Stock (other
than Disqualified Capital Stock) of the Company or any options, warrants or
other rights to acquire Capital Stock (other than Disqualified Capital Stock) of
the Company, or any net payment received by the Company in connection with the
termination or settlement of options relating to its Capital Stock, provided
that (A) any such net proceeds received by the Company from an employee stock
ownership plan financed by loans from the Company or a Subsidiary of the Company
shall be included only to the extent such loans have been repaid with cash on or
prior to the date of determination (B) any such net proceeds utilized in
connection with the Incurrence of Contribution Debt shall be excluded and (C)
any such net cash proceeds used to redeem Notes in compliance with the
provisions set forth in Section 3.7(c) shall be excluded, (ii) 100% of the
aggregate net cash proceeds received by the Company after the Issue Date from
the issuance and sale of convertible or exchangeable Debt of the Company that
has been converted into or exchanged for Capital Stock (other than Disqualified
Capital Stock and other than by or from a Subsidiary of the Company) of the
Company, provided that any such net proceeds received by the Company from an
employee stock ownership plan financed by loans from the Company or a Subsidiary
of the Company shall be included only to the extent such loans have been repaid
with cash on or prior to the date of determination, and (iii) without
duplication, any reduction of Debt on the balance sheet of the Company to the
extent such Debt is converted into or exchanged for Capital Stock of the Company
(other than Disqualified Capital Stock) after the Issue Date, plus
(3)to the extent not included in Consolidated Net Income, 100% of the aggregate
net cash proceeds, and the Fair Market Value of property other than cash, in
each case received by the Company or a Restricted Subsidiary after the Issue
Date by means of any sale, disposition, transfer, liquidation or repayment
(including by way of dividends, payment of interest or repayment of principal)
of Investments by the Company and its Restricted Subsidiaries in any Person
pursuant to clause (3) above in an amount up to the amount of the original
Investment made in such Person, less the cost of the disposition of such
Investment and net of taxes; plus
(4)in the case of a designation of an Unrestricted Subsidiary as a Restricted
Subsidiary or if an Unrestricted Subsidiary has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Company or a Restricted Subsidiary of the Company, in each
case after the Issue Date, the Fair Market Value of the Company’s Investment in
such Subsidiary (or of the assets transferred or
59



--------------------------------------------------------------------------------



conveyed, as applicable) at the time of such redesignation, merger,
consolidation, amalgamation, transfer or conveyance, other than to the extent
the Investment constituted a Permitted Investment, plus
(5)$90.0 million.
(b)Notwithstanding the foregoing, Section 4.7(a) will not prohibit:
(1)payment of any dividend on Capital Stock of any class within 60 days after
the declaration thereof, or redemption of any Subordinated Debt within 30 days
after giving notice of redemption thereof, if, on the date when the dividend was
declared or such notice of redemption given, the Company or such Restricted
Subsidiary could have paid such dividend or redeemed such Subordinated Debt in
accordance with this Section 4.7;
(2)repayment or refinancing of (i) any Subordinated Debt with Permitted
Refinancing Debt, (ii) any Capital Stock or Subordinated Debt in exchange for,
by conversion into or out of the net proceeds of the substantially concurrent
sale (other than from or to a Subsidiary of the Company or from or to an
employee stock ownership plan financed by loans from the Company or a Subsidiary
of the Company) of Capital Stock (other than Disqualified Capital Stock) of the
Company or (iii) any Disqualified Capital Stock of the Company or any Restricted
Subsidiary issued in exchange for, by conversion into or out of the net proceeds
of the substantially concurrent sale (other than from or to a Subsidiary of the
Company or from or to an employee stock ownership plan financed by loans from
the Company or a Subsidiary of the Company) of Disqualified Capital Stock of the
Company or such Restricted Subsidiary;
(3)repurchases of Capital Stock of the Company or any Restricted Subsidiary in
the ordinary course of business deemed to occur upon the exercise of stock
options, warrants and any other securities that are exercisable or convertible
into the Capital Stock of the Company if such Capital Stock represents a portion
of the exercise price or such conversion price of such options, warrants or
other securities;
(4)the Company or any Restricted Subsidiary may pay for the repurchase,
retirement or other acquisition or retirement for value of Capital Stock of it
or any direct or indirect parent thereof held by any future, present or former
employee, director, manager, officer or consultant (or any Affiliates, spouses,
former spouses, other immediate family members, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Company or any of its Subsidiaries pursuant to any employee, management,
director or manager equity plan, employee, management, director or manager stock
option plan or any other employee, management, director or manager benefit plan
or any agreement (including any stock subscription or shareholder agreement)
with any employee, director, manager, officer or consultant of Company or any
Subsidiary; provided that such payments in any fiscal year do not exceed the
greater of (i) $25.0 million and (ii) 3.0% of the Company’s Consolidated EBITDA
for the
60



--------------------------------------------------------------------------------



Test Period calculated on a Pro Forma Basis, provided further that any unused
portion of such amount for any calendar year may be carried forward to
succeeding calendar years so long as the aggregate amount of all Restricted
Payments made pursuant to this clause (4) in any calendar year (after giving
effect to such carry-forward) shall not exceed the greater of (i) $50.0 million
and (ii) 7.0% of the Company’s Consolidated EBITDA for the Test Period
calculated on a Pro Forma Basis;
(5)the Company or any Restricted Subsidiary may (a) pay cash in lieu of issuing
fractional shares of Capital Stock in connection with any dividend, split or
combination thereof or upon the exercise of options, warrants, rights or other
securities that are exercisable or convertible into Capital Stock of the Company
or in connection with any merger, consolidation, amalgamation or other business
combination permitted under this Indenture and (b) honor any conversion request
by a holder of convertible Debt and make cash payments in lieu of fractional
shares in connection with any such conversion and may make payments on
convertible Debt (other than Subordinated Debt) in accordance with its terms;
(6)upon the occurrence of a Change of Control or an Asset Disposition and within
60 days after the completion of the Offer to Purchase under Section 4.10 or 4.13
(including the purchase of all Notes tendered and required to be purchased), any
purchase, repurchase, redemption, defeasance, acquisition or other retirement
for value of Subordinated Debt required under the terms thereof as a result of
such Change of Control or Asset Disposition at a purchase or redemption price
not to exceed 101% (in the case of a Change of Control) or 100% (in the case of
an Asset Disposition) of the outstanding principal amount thereof, plus accrued
and unpaid interest thereon, if any; provided that, in the case of an Asset
Disposition, such purchase, repurchase, redemption, defeasance, acquisition or
other retirement for value of Subordinated Debt does not exceed the Net
Available Proceeds from such Asset Disposition;
(7)(i) repurchases of Capital Stock from, or loans or payments made to, any
future, present or former director, officer, employee, manager or consultant of
the Company or any Subsidiary of the Company (or their respective Affiliates,
estates or immediate family members), in each case, to fund payments made in
respect of withholding taxes or similar taxes payable or expected to be payable
by any future, present or former director, officer, employee, manager or
consultant of the Company or any Subsidiary of the Company (or their respective
Affiliates, estates or immediate family members) in connection with the exercise
of stock options or the grant, vesting or delivery of Capital Stock, and the
corresponding payments of such taxes and (ii) loans or advances to officers,
directors, employees, managers or consultants of the Company or any Subsidiary
of the Company in connection with such Person’s purchase of Capital Stock of the
Company; provided that no cash is actually advanced pursuant to this clause (ii)
other than to pay taxes due in connection with such purchase;
61



--------------------------------------------------------------------------------



(8)the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Company or any of its Restricted
Subsidiaries and any class or series of Preferred Stock of any Restricted
Subsidiaries issued or Incurred after the Issue Date in accordance with Section
4.9, in each case to the extent that such dividends or distributions are
included in the definition of “Consolidated Fixed Charges”;
(9)payments or distributions to satisfy dissenters’ rights, pursuant to or in
connection with a consolidation, merger, amalgamation or transfer of assets that
complies with the provisions of this Indenture;
(10)Restricted Payments made with Excluded Contributions;
(11)(i) Restricted Payments constituting in an aggregate amount per fiscal year
not to exceed $75.0 million so long as, after giving effect thereto, the
Consolidated Total Net Leverage Ratio of the Company would not exceed 3.50 to
1.00 and (ii) other Restricted Payments so long as, after giving effect thereto,
the Consolidated Total Net Leverage Ratio of the Company would not exceed 2.75
to 1.00; and
(12)other Restricted Payments in an aggregate amount not to exceed the greater
of (i) $75.0 million and (ii) 10.0% of the Company’s Consolidated EBITDA for the
Test Period calculated on a Pro Forma Basis;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (8), (11) and (12), no Default shall
have occurred and be continuing or would otherwise occur as a consequence
thereof.
Excluded Contributions and the amount of net proceeds from any exchange for,
conversion into or sale of Capital Stock of the Company pursuant to clause (2)
of this Section 4.7(b) shall be excluded from the calculation of the amount
available for Restricted Payments pursuant to clause (a)(4)(iii)(2) of this
Section 4.7.
(c)For purposes of this Section 4.7, if a particular Restricted Payment involves
a non-cash payment, including a distribution of assets, then such Restricted
Payment shall be deemed to be an amount equal to the cash portion of such
Restricted Payment, if any, plus an amount equal to the Fair Market Value of the
non-cash portion of such Restricted Payment.
(d)For purposes of this Section 4.7, if any Investment or Restricted Payment (or
a portion thereof) would be permitted pursuant to one or more provisions
described above and/or one or more of the clauses of the definition of
“Permitted Investments,” the Company may divide and classify (but not later
divide or reclassify) such Investment or Restricted Payment (or a portion
thereof) in any manner that complies with this Section 4.7. Notwithstanding the
foregoing, if the Company or any Restricted Subsidiary has made an Investment in
another Person that is not a Restricted Subsidiary, and such Person later
becomes a Restricted Subsidiary of the Company, then the Investment in such
Person made
62



--------------------------------------------------------------------------------



prior to the time such Person became a Restricted Subsidiary shall be deemed to
have been made pursuant to clause (1) of the definition of Permitted Investment.
(e)Notwithstanding any basket or exception in this Section 4.7 or the definition
of Permitted Investments that would otherwise permit any contribution, sale,
assignment, transfer or other disposition or investment of any intellectual
property to or in any Unrestricted Subsidiary, this Section 4.7 shall prohibit
such contributions, sales, assignments, transfers, dispositions or investments
of intellectual property, except for in the case of intellectual property that
in the reasonable business judgment of the Company is immaterial to, or no
longer used in or necessary for, the conduct of the business of the Company or
any Restricted Subsidiary.
SECTION 4.8.     Limitation on Dividend and Other Restrictions Affecting
Restricted Subsidiaries.
(a)The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary:
(1)to pay dividends (in cash or otherwise) or make any other distributions in
respect of its Capital Stock owned by the Company or any other Restricted
Subsidiary or pay any Debt or other obligation owed to the Company or any other
Restricted Subsidiary (it being understood that the priority of any Preferred
Stock in receiving dividends, distributions or liquidating distributions prior
to dividends, distributions or liquidating distributions being paid on Capital
Stock shall not be deemed a restriction on the ability to make distributions on
Capital Stock);
(2)to make loans or advances to the Company or any other Restricted Subsidiary;
or
(3)otherwise to transfer any of its property or assets to the Company or any
other Restricted Subsidiary.
(b)Notwithstanding the restrictions in Section 4.8(a), the Company may, and may
permit any Restricted Subsidiary to, suffer to exist any such encumbrance or
restriction:
(1)pursuant to any agreement in effect on the Issue Date (including the Senior
Secured Credit Facilities);
(2)pursuant to this Indenture, the Notes and the Subsidiary Guarantees;
(3)pursuant to an agreement relating to any Debt Incurred by or Capital Stock of
a Person prior to the date on which such Person became a Restricted Subsidiary
and outstanding on such date and not Incurred in connection with, or
anticipation of, becoming a Restricted Subsidiary, which encumbrance or
restriction
63



--------------------------------------------------------------------------------



is not applicable to any Person, or the properties or assets of any Person,
other than the Person so acquired;
(4)in the case of a restriction described in clause (3) of Section 4.8(a),
contained in any security agreement securing Debt of a Restricted Subsidiary
otherwise permitted under this Indenture, but only to the extent such
restrictions restrict the transfer of the assets or property subject to such
security agreement;
(5)in the case of a restriction described in clause (3) of Section 4.8(a),
consisting of customary restrictions in leases, subleases, licenses or asset
sale agreements and other similar contracts otherwise permitted under this
Indenture so long as such restrictions relate only to the assets subject
thereto;
(6)any restrictions on cash or other deposits imposed by agreements entered into
in the ordinary course of business;
(7)customary provisions in shareholders agreements, joint venture agreements,
organizational documents or similar binding agreements relating to any JV Entity
or non-Wholly Owned Restricted Subsidiary and other similar agreements
applicable to JV Entities and non-Wholly Owned Restricted Subsidiaries permitted
under Section 4.7 and applicable solely to such JV Entity or non-Wholly Owned
Restricted Subsidiary and the Capital Stock issued thereby;
(8)in bona fide contracts for the sale of any property or assets, including
customary restrictions with respect to a Subsidiary imposed pursuant to an
agreement which has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary, provided
that such restriction terminates if such transaction is closed or abandoned;
(9)customary net worth provisions contained in real property leases or contracts
with customers or suppliers entered into by Restricted Subsidiaries of the
Company; provided that the Company has determined in good faith that such net
worth provisions could not reasonably be expected to impair the ability of the
Company and its Restricted Subsidiaries to meet their ongoing obligations;
(10)restrictions or conditions upon the transfers of assets encumbered by a Lien
permitted under Section 4.12, to the extent such restriction applies only to the
property subject to such Lien;
(11)any encumbrance or restriction contained in the terms of any Debt or Capital
Stock otherwise permitted to be Incurred under this Indenture if the Company
determines that any such encumbrance or restriction either (i) will not
materially affect the Company’s ability to make principal or interest payments
on the Notes and such restrictions are not materially less favorable to Holders
of Notes than is customary in comparable financings or (ii) are not materially
more restrictive, taken as a whole, with respect to any Restricted Subsidiary
than those in effect on the Issue Date with respect to that Restricted
Subsidiary pursuant to agreements in effect on the Issue Date or those contained
in this Indenture or the
64



--------------------------------------------------------------------------------



Senior Secured Credit Facilities, in each case as determined in good faith by
the Board of Directors or an Officer of the Company;
(12)any encumbrance or restriction arising or agreed to in the ordinary course
of business, not relating to any Debt or Capital Stock, and that, individually
or in the aggregate, (x) do not detract from the value of the property or assets
of the Company or any Restricted Subsidiary in any manner material to the
Company or any Restricted Subsidiary or (y) do not materially impair the
Company’s ability to make future principal, premium or interest payments on the
Notes, in each case under this clause (12), as determined by the Company in good
faith;
(13)any encumbrances or restrictions of the type referred to in clauses (1), (2)
and (3) of Section 4.8(a) imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (12) above; provided that such encumbrances and restrictions
contained in any such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing are, in the good faith
judgment of the Company, not materially more restrictive, taken as a whole, than
the encumbrances and restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; or
(14)if such encumbrance or restriction is the result of applicable laws or
regulations.
SECTION 4.9.        Limitation on Debt.
(a)The Company shall not, and shall not permit any Restricted Subsidiary to,
Incur any Debt except that the Company and any Restricted Subsidiary may Incur
Debt if, after giving Pro Forma Effect to the Incurrence of such Debt and the
receipt and application of the proceeds thereof, the Consolidated Coverage Ratio
of the Company would be not less than 2.00 to 1.00; provided that the aggregate
principal amount of Debt permitted to be Incurred pursuant to this paragraph by
Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed, at
any one time outstanding, the greater of (i) $35.0 million and (ii) 5.0% of the
Company’s Consolidated EBITDA for the Test Period calculated on a Pro Forma
Basis.
(b)Notwithstanding Section 4.9(a), the following Debt may be Incurred
(collectively, the “Permitted Debt”):
(1)Debt of the Company or any Restricted Subsidiary under one or more Credit
Facilities in an aggregate principal amount Incurred under this clause (1) at
any one time outstanding not to exceed (i) the greater of (A) $2,700.0 million
and (B) with respect to Debt under any Borrowing Base Facility, the Borrowing
Base as of the date of the Incurrence, calculated on a Pro Forma Basis plus (ii)
(A) $2,430.0 million and (B) an additional amount of Debt provided that, in the
case of the Incurrence of Secured Debt under this clause (1)(ii)(B), at the time
of Incurrence
65



--------------------------------------------------------------------------------



and after giving effect to the Incurrence of such Debt and the application of
the proceeds therefrom on such date, the Consolidated Secured Net Leverage Ratio
of the Company would not exceed 3.75 to 1.00 and, in the case of the Incurrence
of unsecured Debt under this clause (1)(ii)(B), at the time of Incurrence and
after giving effect to the Incurrence of such Debt and the application of the
proceeds therefrom on such date, the Consolidated Total Net Leverage Ratio of
the Company would not exceed 4.50 to 1.00;
(2)Debt of the Company or any Restricted Subsidiary outstanding on the Issue
Date and not otherwise referred to in clauses (1) and (4) of this Section
4.9(b);
(3)Debt owed by the Company to any Restricted Subsidiary or Debt owed by a
Restricted Subsidiary to the Company or a Restricted Subsidiary; provided,
however, that upon either the transfer or other disposition by such Restricted
Subsidiary or the Company of any Debt so permitted to a Person other than the
Company or another Restricted Subsidiary or the issuance (other than directors’
qualifying shares), sale, lease, transfer or other disposition of shares of
Capital Stock (including by consolidation or merger) of such Restricted
Subsidiary to a Person other than the Company or another Restricted Subsidiary
such that it ceases to be a Restricted Subsidiary, the provisions of this clause
(3) shall no longer be applicable to such Debt and such Debt shall be deemed to
have been Incurred at the time of such transfer or other disposition;
(4)Debt consisting of the Notes (other than any Additional Notes) and the
Subsidiary Guarantees (other than in respect of any Additional Notes);
(5)Guarantees by the Company or any Restricted Subsidiary of any Debt of the
Company or a Restricted Subsidiary permitted to be Incurred under this
Indenture;
(6)Purchase Money Debt (other than such Debt constituting Attributable Debt
arising out of Sale Leasebacks) in an aggregate principal amount, including all
Debt Incurred to refund or refinance any Debt Incurred pursuant to this clause
(6), not to exceed, at any one time outstanding, the greater of (i) $300.0
million and (ii) 40.0% of the Company’s Consolidated EBITDA for the Test Period
calculated on a Pro Forma Basis;
(7)Attributable Debt arising out of Sale Leasebacks in an aggregate principal
amount, including all Debt Incurred to refund or refinance any Debt Incurred
pursuant to this clause (7), not to exceed, at any one time outstanding, the
greater of (i) $175.0 million and (ii) 25.0% of the Company’s Consolidated
EBITDA for the Test Period calculated on a Pro Forma Basis;
(8)Debt in respect of Swap Contracts Incurred not for speculative purposes;
66



--------------------------------------------------------------------------------



(9)Debt of the Company or any Subsidiary Guarantor pursuant to Customer Support
Transactions; provided, that no Default or Event of Default shall exist or have
occurred and be continuing after giving effect to the Incurrence of such Debt;
(10)Debt representing deferred compensation to employees of the Company and the
Restricted Subsidiaries Incurred in the ordinary course of business;
(11)Debt to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Capital Stock of the Company permitted
by Section 4.7 in an aggregate amount not to exceed $15.0 million at any one
time outstanding;
(12)Debt Incurred by the Company or any of the Restricted Subsidiaries in a
Permitted Acquisition or any other Investment permitted under this Indenture or
in any disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;
(13)Debt consisting of obligations of the Company or any of the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
permitted under this Indenture;
(14)Cash Management Obligations and other Debt in respect of netting services,
automatic clearinghouse arrangements, overdraft protections and similar
arrangements in each case incurred in the ordinary course;
(15)Debt consisting of (a) the financing of insurance premiums or (b) take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;
(16)Debt Incurred by the Company or any of the Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;
(17)obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
67



--------------------------------------------------------------------------------



(18)Debt of Restricted Subsidiaries that are not Subsidiary Guarantors, and
Guarantees thereof by Restricted Subsidiaries that are not Subsidiary
Guarantors, in an aggregate principal amount Incurred pursuant to this clause
(18) at any one time outstanding not to exceed the greater of (i) $35.0 million
and (ii) 5.0% of the Company’s Consolidated EBITDA for the Test Period
calculated on a Pro Forma Basis;
(19)Permitted Acquisition Debt;
(20)Contribution Debt;
(21)Permitted Refinancing Debt which is exchanged for or the proceeds of which
are used to refinance or refund, or any extension or renewal of Debt Incurred
pursuant to Section 4.9(a) or pursuant to clauses (2), (4), (19) and (20) of
this definition of Permitted Debt and this clause (21);
(22)in addition to the items referred to in clauses (1) through (21) above, Debt
of the Company or any Restricted Subsidiary which, together with any other
outstanding Debt Incurred pursuant to this clause (22), and including any
renewals, extensions, substitutions, refinancings or replacements of such Debt,
has an aggregate principal amount at any one time outstanding not to exceed the
greater of (i) $100.0 million and (ii) 15.0% of the Company’s Consolidated
EBITDA for the Test Period calculated on a Pro Forma Basis; and
(23)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (1) through (22) above.
(c)For purposes of determining compliance with, and the outstanding principal
amount of any particular Debt Incurred pursuant to, and in compliance with, this
Section 4.9:
(1)in the event that Debt meets the criteria of more than one of the types of
Debt described in Section 4.9(a) and Section 4.9(b) of this covenant, the
Company, in its sole discretion, may classify such item of Debt on the date of
Incurrence (or later classify or reclassify such Debt, in its sole discretion)
in any manner permitted by this covenant and shall only be required to include
the amount and type of such Debt in one of such clauses; provided that Debt
outstanding under the Senior Secured Credit Facilities on the Issue Date shall
at all times be treated as Incurred under clause (1) of the definition of
Permitted Debt and may not be reclassified;
(2)if obligations in respect of letters of credit are Incurred pursuant to a
Credit Facility and relate to other Debt, then such letters of credit shall be
treated as Incurred pursuant to clause (1) of the definition of Permitted Debt
and such other Indebtedness shall not be included;
68



--------------------------------------------------------------------------------



(3)except as provided in clause (2) of this Section 4.9(c), Guarantees of, or
obligations in respect of letters of credit relating to, Debt which is otherwise
included in the determination of a particular amount of Debt shall not be
included in the determination of such amount of Debt, provided that the
Incurrence of the Debt represented by such Guarantee or letter of credit, as the
case may be, was in compliance with this covenant;
(4)the principal amount of any Disqualified Capital Stock of the Company or a
Restricted Subsidiary will be equal to the greater of the maximum redemption or
repurchase price (not including, in either case, any redemption or repurchase
premium) or the liquidation preference thereof;
(5)Debt permitted by this covenant need not be permitted solely by reference to
one provision permitting such Debt but may be permitted in part by one such
provision and in part by one or more other provisions of this covenant
permitting such Debt;
(6)the amount of Debt issued at a price that is less than the principal amount
thereof will be equal to the amount of the liability in respect thereof
determined in accordance with GAAP; and
(7)(i) if any Debt is Incurred to refinance Debt initially Incurred (or, Debt
Incurred to refinance Debt initially Incurred) in reliance on any provision of
this covenant measured by reference to a percentage of Consolidated EBITDA for
the Test Period, and such refinancing would cause the percentage of Consolidated
EBITDA for the Test Period restriction to be exceeded if calculated based on the
Consolidated EBITDA for the Test Period on the date of such refinancing, such
percentage of Consolidated EBITDA for the Test Period restriction shall not be
deemed to be exceeded (and such newly Incurred Debt shall be deemed permitted)
to the extent the principal amount of such newly Incurred Debt does not exceed
the principal amount of such Debt refinanced, plus the Related Costs Incurred or
payable in connection with such refinancing and (ii) if any Debt is Incurred to
refinance Debt initially Incurred (or, Debt Incurred to refinance Debt initially
Incurred) in reliance on any provision of this covenant measured by reference to
a specified dollar amount restriction, and such refinancing would cause the
specified dollar amount restriction to be exceeded, such specified dollar amount
restriction shall not be deemed to be exceeded (and such newly Incurred Debt
shall be deemed permitted) to the extent the principal amount of such newly
Incurred Debt does not exceed the principal amount of such Debt refinanced, plus
the Related Costs Incurred or payable in connection with such refinancing.
(d)The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Debt and the payment of dividends in the form
of additional shares of Disqualified Capital Stock will not be deemed to be an
Incurrence of Debt for purposes of this Section 4.9.
69



--------------------------------------------------------------------------------



(e)For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Debt, the U.S. dollar-equivalent principal
amount of Debt denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Debt was
Incurred, in the case of term Debt, or first committed, in the case of revolving
credit Debt; provided that if such Debt is Incurred to refinance other Debt
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-dominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
U.S. dollar-dominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Debt does not exceed the
principal amount of such Debt being refinanced, plus Related Costs incurred or
payable in connection with such refinancing. Notwithstanding any other provision
of this Section 4.9, the maximum amount of Debt that the Company may Incur
pursuant to this Section 4.9 shall not be deemed to be exceeded solely as a
result of fluctuations in the exchange rate of currencies.
SECTION 4.10.     Limitation on Asset Dispositions.
(a)The Company shall not, and shall not permit any Restricted Subsidiary to,
make any Asset Disposition unless:
(1)the Company or the Restricted Subsidiary, as the case may be, receives
consideration for such Asset Disposition at least equal to the Fair Market Value
(measured as of the date of the definitive agreement with respect to such Asset
Disposition) for the assets or Capital Stock sold or disposed of; and
(2)at least 75% of the consideration for such Asset Disposition consists of:
(i)cash or Cash Equivalents;
(ii)the assumption of Debt of the Company or such Restricted Subsidiary (other
than Subordinated Debt) and release, by all applicable creditors in writing,
from all liability on the Debt assumed;
(iii)the assumption by the purchaser of Debt (other than Subordinated Debt) of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Company and each Restricted
Subsidiary are released by the purchaser in writing from any Guarantee of
payment of such Debt in connection with such Asset Disposition;
(iv)Replacement Assets;
(v)Designated Noncash Consideration; or
(vi)any combination of the foregoing;
provided that the amount of any securities or assets received by the Company or
such Restricted Subsidiary that is converted into cash within 180 days of the
closing
70



--------------------------------------------------------------------------------



of such Asset Disposition shall be deemed to be cash for purposes of this
Section 4.10(a) (to the extent of the cash received).
(b)Within 365 days after the receipt of any Net Available Proceeds from an Asset
Disposition the Company (or the applicable Restricted Subsidiary, as the case
may be) may apply such Net Available Proceeds at its option, in any combination
of the following:
(1)to repay, repurchase or otherwise retire (i) any Secured Debt of the Company
or any Subsidiary Guarantor or (ii) any Debt of any Restricted Subsidiary of the
Company that is not a Subsidiary Guarantor; in each case, other than Debt owed
to the Company or an Affiliate of the Company;
(2)to repay, repurchase or otherwise retire any Debt of the Company or any
Subsidiary Guarantor that is not Subordinated Debt, other than Debt owed to the
Company or an Affiliate of the Company; provided that the Company shall (i)
equally and ratably reduce obligations under the Notes, as provided in Section
3.7 or through open market purchases, private transactions or otherwise, in each
case, at or above 100% of the principal amount thereof or (ii) make an offer (in
accordance with the procedures set forth below for an Offer to Purchase) to all
Holders to purchase their Notes on a ratable basis with such Debt at 100% of the
principal amount thereof, in each case, plus the amount of accrued but unpaid
interest on the Notes that are purchased or redeemed;
(3)to acquire Replacement Assets or make capital expenditures; provided that,
the Company or such Restricted Subsidiary will be deemed to have complied with
its obligations under this Section 4.10(b) if it enters into a binding
commitment to acquire Replacement Assets prior to 365 days after the receipt of
the applicable Net Available Proceeds and such acquisition of Replacement Assets
is consummated prior to 545 days after the date of receipt of the applicable Net
Available Proceeds; provided, further, that upon any abandonment or termination
of such commitment, the Net Available Proceeds not so applied shall constitute
Excess Proceeds and be applied as set forth in Section 4.10(c); or
(4)any combination of the foregoing.
(c)Any Net Available Proceeds that are not applied or invested as provided in
Section 4.10(b) will constitute “Excess Proceeds.” When the aggregate amount of
Excess Proceeds exceeds $25.0 million, or earlier, at the Company’s election,
the Company will apply the Excess Proceeds to the repayment of the Notes and any
other Pari Passu Debt outstanding with similar provisions requiring the Company
to make an Offer to Purchase such Debt with the proceeds from any Asset
Disposition as follows:
(1)the Company will make an Offer to Purchase from all Holders of the Notes in
accordance with the procedures set forth in this Indenture in the maximum
principal amount (expressed in amounts of $2,000 or integral multiples of $1,000
in excess thereof) of Notes that may be purchased out of an amount (the “Note
71



--------------------------------------------------------------------------------



Amount”) equal to the product of such Excess Proceeds multiplied by a fraction,
the numerator of which is the outstanding principal amount of the Notes, and the
denominator of which is the sum of the outstanding principal amount of the Notes
and such Pari Passu Debt (subject to proration in the event such amount is less
than the aggregate Offered Price (as defined below) for all Notes tendered); and
(2)to the extent required by such Pari Passu Debt, the Company will make an
offer to purchase or otherwise repurchase or redeem Pari Passu Debt (a “Pari
Passu Offer”) in an amount (the “Pari Passu Debt Amount”) equal to the excess of
the Excess Proceeds over the Note Amount. However, in no event will the Company
be required to make a Pari Passu Offer in a Pari Passu Debt Amount exceeding the
principal amount of such Pari Passu Debt plus the amount of any premium required
to be paid to repurchase such Pari Passu Debt.
The offer price for the Notes will be payable in cash in an amount equal to 100%
of the principal amount of the Notes plus accrued and unpaid interest, if any,
to, but not including, the date (the “Offer Date”) such Offer to Purchase is
consummated (the “Offered Price”), in accordance with the procedures set forth
in this Indenture. To the extent that the aggregate Offered Price of the Notes
tendered pursuant to the Offer to Purchase is less than the Note Amount relating
to the tendered Notes or the aggregate amount of Pari Passu Debt that is
purchased in a Pari Passu Offer is less than the Pari Passu Debt Amount, the
Company may use any remaining Excess Proceeds for general corporate purposes. If
the aggregate principal amount of Notes and Pari Passu Debt surrendered by
holders thereof exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes and Pari Passu Debt to be purchased on a pro rata basis; provided,
that, in the case of Global Notes, beneficial interests in such Notes shall be
repurchased on a pro rata basis based on amounts tendered only if such proration
is consistent with the procedures of the Depositary; otherwise, such beneficial
interests shall be selected for repurchase in accordance with such procedures.
Upon the completion of the purchase of all the Notes tendered pursuant to an
Offer to Purchase and the completion of a Pari Passu Offer, the amount of Excess
Proceeds, if any, shall be reset at zero.
(d)If the Purchase Date is on or after an interest record date and on or before
the related interest payment date, any accrued and unpaid interest, if any, will
be paid on the relevant interest payment date to the Person in whose name a Note
is registered at the close of business on such record date and will not be paid
as part of the Offered Price. If the Company becomes obligated to make an Offer
to Purchase pursuant to this Section 4.10, the Notes (in amounts of $2,000 and
integral multiples of $1,000 in excess thereof), and the Pari Passu Debt shall
be purchased by the Company, at the option of the Holders thereof, in whole or
in part, on a date that is not earlier than 30 days and not later than 60 days
from the date the notice of the Offer to Purchase is given to Holders, or such
later date as may be necessary for the Company to comply with the requirements
under the Exchange Act.
(e)The Company shall comply with all applicable securities laws and regulations
in the United States, including, without limitation, the requirements of Rule
14e-1 under the Exchange Act and any other applicable laws and regulations in
connection with the purchase of Notes pursuant to an Offer to Purchase. To the
extent that the
72



--------------------------------------------------------------------------------



provisions of any applicable securities laws or regulations conflict with this
Section 4.10, the Company shall comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Section 4.10 by virtue of such compliance.
SECTION 4.11     Limitation on Transactions with Affiliates.
(a)The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into or conduct any transaction (including the
purchase, sale, lease or exchange of any property or asset or the rendering of
any service) with any Affiliate of the Company involving aggregate payments or
consideration in excess of $10.0 million (an “Affiliate Transaction”), unless:
(1)the terms of such Affiliate Transaction are no less favorable to the Company
or such Restricted Subsidiary, as the case may be, than those that could have
been obtained by the Company or such Restricted Subsidiary in a comparable
transaction at the time of such transaction in arms’ length dealings with a
Person that is not an Affiliate or, if in the good faith judgment of the Board
of Directors of the Company no comparable transaction is available with which to
compare such Affiliate Transaction, such transaction is otherwise fair to the
Company or such Restricted Subsidiary from a financial perspective; and
(2)in the event such Affiliate Transaction involves an aggregate consideration
in excess of $25.0 million, the terms of such transaction have been approved by
a majority of the members of the Board of Directors of the Company and by a
majority of the disinterested members of such Board of Directors (and such
majority or majorities, as the case may be, determines that such Affiliate
Transaction satisfies the criteria in clause (1) above).
(b)The preceding requirements shall not apply to:
(1)any transaction pursuant to agreements in effect on the Issue Date, as these
agreements may be amended, modified, supplemented, extended or renewed from time
to time, so long as any such amendment, modification, supplement, extension or
renewal is not more disadvantageous to the Holders in any material respect in
the good faith judgment of the Company, when taken as a whole, than the terms of
the agreements in effect on the Issue Date;
(2)any employment and severance arrangements between the Company or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to equity incentive plans, stock option
plans and employee benefit plans and arrangements;
(3)transactions between or among the Company and/or its Restricted Subsidiaries
and any Guarantees issued by the Company or a Restricted Subsidiary for the
benefit of the Company or a Restricted Subsidiary, as the case may be, in
accordance with Section 4.9;
73



--------------------------------------------------------------------------------



(4)any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into the Company or any of its
Restricted Subsidiaries (provided that such agreement was not entered into in
contemplation of such acquisition or merger) or any amendment thereto (so long
as any such amendment is not disadvantageous to the Holders in any material
respect in the good faith judgment of the Company when taken as a whole as
compared to such agreement as in effect on the date of such acquisition or
merger);
(5)the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Company and the Restricted Subsidiaries or any direct or
indirect parent of the Company in the ordinary course of business to the extent
attributable to the ownership or operation of the Company and the Restricted
Subsidiaries;
(6)any Restricted Payment or Permitted Investment that is permitted to be made
pursuant to Section 4.7; and
(7)transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of the business of the
Company and its Restricted Subsidiaries and otherwise in compliance with the
terms of this Indenture; provided that in the reasonable determination of the
Company, such transactions are on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that could have been
obtained at the time of such transactions in a comparable transaction by the
Company or such Restricted Subsidiary with an unrelated Person;
(8)the grant, issuance or sale of Capital Stock (other than Disqualified Capital
Stock) to Affiliates of the Company and the granting of registration rights and
other customary rights in connection therewith;
(9)transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 4.16; provided that such transactions were not
entered into in contemplation of such redesignation
(10)any transaction to the extent the consideration paid by the Company or any
Restricted Subsidiary consists of (i) Capital Stock (excluding Disqualified
Stock) of the Company or (ii) proceeds from the issuance and sale of Capital
Stock (excluding Disqualified Stock) of the Company within 180 days of such
issuance and sale;
(11)any transaction with a Person (other than an Unrestricted Subsidiary) that
would constitute an Affiliate Transaction solely because the Company or a
Restricted Subsidiary owns Capital Stock in or otherwise controls such Person;
provided that, no Affiliate of the Company or any of its Subsidiaries other than
the
74



--------------------------------------------------------------------------------



Company or a Restricted Subsidiary shall have a beneficial interest or otherwise
participate in such Person;
(12)transactions between the Company or any of its Restricted Subsidiaries and
any Person that would constitute an Affiliate Transaction solely because such
Person is a director or such Person has a director which is also a director of
the Company; provided, however, that such director abstains from voting as a
director of the Company on any matter involving such other Person;
(13)any transaction as to which the Company delivers to the Trustee a written
opinion of an investment banking firm of national standing or other recognized
independent expert with experience in appraising the terms and conditions of the
type of transaction or series of related transactions for which an opinion is
required stating that the terms of such transaction are no less favorable to the
Company or such Restricted Subsidiary than those that could be obtained in a
comparable arm’s-length transaction with an entity that is not an Affiliate; and
(14)transactions in connection with Permitted Tax Restructurings.
SECTION 4.12.     Limitation on Liens.
(a)The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien (other than a Permitted Lien) on any property or asset (including
any intercompany notes) of the Company or a Restricted Subsidiary now owned or
hereafter acquired, or assign or convey a right to receive any income or profits
from such Liens, to secure (a) any Debt of the Company unless prior to, or
contemporaneously therewith, the Notes are equally and ratably secured for so
long as such other Debt is so secured, or (b) any Debt of any Subsidiary
Guarantor, unless prior to, or contemporaneously therewith, the Subsidiary
Guarantee of such Subsidiary Guarantor is equally and ratably secured for so
long as such other Debt is so secured; provided, however, that if such Debt is
expressly subordinated to the Notes or a Subsidiary Guarantee, the Lien securing
such Debt will be subordinated and junior to the Lien securing the Notes or such
Subsidiary Guarantee, as the case may be, with the same relative priority as
such Debt has with respect to the Notes or such Subsidiary Guarantee.
(b)Notwithstanding the foregoing, any Lien securing the Notes or any Subsidiary
Guarantee granted pursuant to this Section 4.12 will be automatically and
unconditionally released and discharged upon the release by the holders of the
Debt described above in clause (a) of their Lien on the property or assets of
the Company or any Restricted Subsidiary (including any deemed release upon
payment in full of all obligations under such Debt), at such time as the holders
of all such Debt also release their Lien on the property or assets of the
Company or such Restricted Subsidiary.
SECTION 4.13.    Offer to Purchase upon Change of Control. No later than 30 days
after the occurrence of a Change of Control, the Company will be required to
make an Offer to Purchase (a “Change of Control Offer”) all outstanding Notes at
a purchase price equal to 101% of
75



--------------------------------------------------------------------------------



their principal amount plus accrued and unpaid interest, if any, to, but not
including, the date of purchase (the “Change of Control Purchase Price”)
(subject to the right of Holders of record on the relevant record date to
receive interest due on an interest payment date that is on or prior to the date
of purchase).
On or before the Purchase Date, the Company will, to the extent lawful, deposit
with the Paying Agent an amount equal to the Change of Control Purchase Price in
respect of the Notes or portions of Notes properly tendered.
On the Purchase Date, the Company will, to the extent lawful:
(1)    accept for payment all Notes or portions of Notes (of $2,000 or integral
multiples of $1,000 in excess thereof) properly tendered pursuant to the Change
of Control Offer; and
(2)    deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Company.
The Paying Agent will promptly deliver to each Holder who has so tendered Notes
the Change of Control Purchase Price for such Notes, and the Trustee will
promptly authenticate and mail (or cause to be transferred by book-entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes so tendered, if any; provided that each such new Note will be in a
principal amount of $2,000 or integral multiples of $1,000 in excess thereof.
If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest, if any, will be
paid on the relevant interest payment date to the Person in whose name a Note is
registered at the close of business on such record date and will not be paid as
part of the Change of Control Purchase Price.
The Company will not be required to make a Change of Control Offer upon a Change
of Control if (i) a third party makes the Change of Control Offer in the manner,
at the times and otherwise in compliance with the requirements set forth in this
Indenture applicable to a Change of Control Offer made by the Company and
purchases all Notes validly tendered and not validly withdrawn under such Change
of Control Offer, (ii) a notice of redemption for all outstanding Notes has been
given pursuant to Article III, unless and until there is a default in payment of
the applicable redemption price or (iii) in connection with or in contemplation
of any publicly announced Change of Control, the Company has made an offer to
purchase (an “Alternate Offer”) any and all Notes validly tendered at a cash
price equal to or higher than the Change of Control Purchase Price and has
purchased all Notes validly tendered and not validly withdrawn in accordance
with the terms of the Alternate Offer.
If Holders of not less than 90.0% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such Notes in a Change of
Control Offer or Alternate Offer and the Company, or any other Person making a
Change of Control Offer in lieu of the Company as described above, purchases all
of the Notes validly tendered and not validly withdrawn by such Holders, the
Company will have the right, upon not less than 15 nor more than 60 days’ prior
notice, given not more than 30 days following such purchase pursuant to the
Change of Control
76



--------------------------------------------------------------------------------



Offer or Alternate Offer, as applicable, to redeem all Notes that remain
outstanding following such purchase at a redemption price in cash equal to the
applicable Change of Control Purchase Price or Alternate Offer price, as
applicable, plus accrued and unpaid interest, if any, to the date of redemption
(subject to the right of Holders of record on the relevant record date to
receive interest due on an interest payment date that is on or prior to the date
of redemption).
The Company shall comply with all applicable securities laws and regulations in
the United States, including, without limitation, the requirements of Rule 14e-1
under the Exchange Act and any other applicable laws and regulations in
connection with the purchase of Notes pursuant to a Change of Control Offer. To
the extent that the provisions of any applicable securities laws or regulations
conflict with this Section 4.13, the Company shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under this Section 4.13 by virtue of such compliance.
The provisions under this Indenture relating to the Company’s obligation to make
a Change of Control Offer may be waived, modified or terminated with the written
consent of the Holders of a majority in principal amount of the Notes then
outstanding.
Notwithstanding anything to the contrary contained herein, a Change of Control
Offer or Alternate Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making the Change of Control Offer or
Alternate Offer.
SECTION 4.14.     Corporate Existence. Subject to Article V, the Company shall
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and the corporate, partnership, limited
liability company or other existence of each of the Subsidiary Guarantors in
accordance with the respective organizational documents (as the same may be
amended from time to time) of the Company or any such Subsidiary Guarantor and
the rights (charter and statutory), licenses and franchises of the Company and
the Subsidiary Guarantors; provided that the Company shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of the Subsidiary Guarantors, if the Company shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders.
SECTION 4.15.     Future Guarantees. If any Restricted Subsidiary that is not
already a Subsidiary Guarantor guarantees any Debt of the Company or a
Subsidiary Guarantor under, or borrows Debt under, any of the Senior Secured
Credit Facilities on or after the Issue Date, then such Restricted Subsidiary
shall execute, within 30 days of the date on which it became a guarantor or
borrower with respect to such other Debt, a supplemental indenture in
substantially the form attached hereto as Exhibit B, pursuant to which such
Restricted Subsidiary shall become a Subsidiary Guarantor with respect to the
Notes, upon the terms and subject to the release provisions and other
limitations set forth in Article X.
SECTION 4.16.     Designation of Restricted and Unrestricted Subsidiaries.
77



--------------------------------------------------------------------------------



(a)The Company may designate any Restricted Subsidiary to be an “Unrestricted
Subsidiary”, in which event such Subsidiary and each other Person that is then
or thereafter becomes a Subsidiary of such Subsidiary will be deemed to be an
Unrestricted Subsidiary, if (1) neither the Company nor any of its other
Subsidiaries (other than another Unrestricted Subsidiary) provides credit
support for, or a Guarantee of, any Debt of such Subsidiary or any Subsidiary of
such Subsidiary (including any undertaking, agreement or instrument evidencing
such Debt) or is directly or indirectly liable for any Debt of such Subsidiary
or any Subsidiary of such Subsidiary, and no default with respect to any Debt of
such Subsidiary or any Subsidiary of such Subsidiary (including any right which
the holders thereof may have to take enforcement action against such Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other Debt
of the Company and its Subsidiaries (other than another Unrestricted Subsidiary)
to declare a default on such other Debt or cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity, (2) such
Subsidiary does not own any Capital Stock of, or does not own or hold any Lien
on any property of, any other Restricted Subsidiary which is not a Subsidiary of
the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary, (3)
at the time of designation, the Company could make a Restricted Payment or
Permitted Investment in an amount equal to the greater of the Fair Market Value
and book value of its interest in such Subsidiary pursuant to Section 4.7, and
(4) no Default or Event of Default shall have occurred and be continuing at the
time of, or immediately after giving effect to, such designation. Any such
designation will become effective upon the delivery to the Trustee of an
Officers’ Certificate identifying the Restricted Subsidiary that has been
designated as an Unrestricted Subsidiary and certifying that the foregoing
conditions have been satisfied.
(b)The Company may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary of the Company if (1) (a) the Company would be able to
Incur at least $1.00 of additional Debt pursuant to Section 4.9(a), or (b) the
Consolidated Coverage Ratio of the Company would not be less than the
Consolidated Coverage Ratio of the Company immediately prior to such
designation, in each case on a Pro Forma Basis taking into account such
designation; (2) all Liens of such Unrestricted Subsidiary outstanding
immediately following such designation would, if Incurred at such time, have
been permitted to be Incurred for all purposes of this Indenture; and (3) no
Default or Event of Default would occur and be continuing following such
designation. Any such designation will become effective upon the delivery to the
Trustee of an Officers’ Certificate identifying the Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary and certifying that the foregoing
conditions have been satisfied.
SECTION 4.17.     Covenant Suspension.
(a)If on any date following the Issue Date, the Notes are rated either Baa3 or
better by Moody’s and BBB- or better by S&P (or, if either such entity ceases to
rate the Notes for reasons outside of the control of the Company, the equivalent
investment grade credit rating from any other “nationally recognized statistical
rating organization” within the meaning of Section 3(a)(62) of the Exchange Act
selected by the Company as a replacement agency) and no Default or Event of
Default has occurred and is then continuing, then, upon delivery by the Company
to the Trustee of an Officers’ Certificate to
78



--------------------------------------------------------------------------------



the foregoing effect, the Company and the Restricted Subsidiaries will no longer
be subject to the following covenants:
(1)Section 4.7;
(2)Section 4.8;
(3)Section 4.9;
(4)Section 4.10;
(5)Section 4.11;
(6)Section 4.15; and
(7)Section 5.1(a)(3).
During any period that the foregoing covenants (the “Suspended Covenants”) have
been suspended (the “Suspension Period”), the Board of Directors of the Company
shall not designate any of the Company’s Subsidiaries as Unrestricted
Subsidiaries pursuant to Section 4.16, unless such designation would have
complied with Section 4.7 and Section 4.16, as if such Sections were in effect
during the Suspension Period.
(b)Notwithstanding the foregoing, if the rating assigned to the Notes by one or
both of the Rating Agencies subsequently declines to below Baa3 or BBB-,
respectively, or an Event of Default occurs and is continuing, the foregoing
covenants will be reinstated as of and from the date of such rating decline. Any
Debt Incurred during the period when the covenants are suspended will be
classified as having been Incurred pursuant to Section 4.9(a) or one of the
clauses of Section 4.9(b). To the extent such Debt would not be so permitted to
be Incurred, such Debt will be deemed to have been outstanding on the Issue
Date, so that it is classified as permitted under clause (2) of Section 4.9(b).
Calculations under the reinstated Section 4.7 will be made as if Section 4.7 had
been in effect since the Issue Date. In addition, for purposes of Section 4.11,
all agreements and arrangements entered into by the Company and any Restricted
Subsidiary with an Affiliate of the Company during the Suspension Period will be
deemed to have been entered into on or prior to the Issue Date and for purposes
of Section 4.8, all contracts entered into during the Suspension Period that
contain any of the restrictions contemplated by such covenant will be deemed to
have been existing on the Issue Date. During the Suspension Period, any
reference in the definitions of “Permitted Liens” and “Unrestricted Subsidiary”
to Section 4.9 or any provision thereof shall be construed as if such covenant
were in effect during the Suspension Period. Upon the occurrence of a Suspension
Period, the amount of Excess Proceeds from Net Available Proceeds shall be reset
at zero.
(c)Notwithstanding that the Suspended Covenants may be reinstated, no Default or
Event of Default will be deemed to have occurred with respect to the suspended
covenants as a result of any actions taken by the Company or its Restricted
Subsidiaries or other events that occurred during the Suspension Period (or upon
termination of the Suspension Period or after that time arising out of events
that occurred or actions taken during the Suspension Period) and the Company and
any Restricted Subsidiary will be
79



--------------------------------------------------------------------------------



permitted, without causing a Default or Event of Default or breach of any kind
under this Indenture, to honor, comply with or otherwise perform any contractual
commitments or obligations entered into during a Suspension Period following a
reinstatement of the Suspended Covenants (provided that any such contractual
commitments or obligations were not Incurred in contemplation of any such
reinstatement).
(d)Promptly following the occurrence of any suspension or reinstatement of the
covenants as described above, the Company shall provide an Officers’ Certificate
to the Trustee regarding such occurrence. The Trustee shall have no obligation
to independently determine or verify if a suspension or reinstatement has
occurred or notify the Holders of any suspension or reinstatement. The Trustee
may provide a copy of such Officers’ Certificate to any Holder of the Notes upon
request.
ARTICLE V
SUCCESSORS
SECTION 5.1.     Consolidation, Merger, Conveyance, Transfer or Lease.
(a)The Company shall not consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets in a single transaction or
series of related transactions to, another Person, unless:
(1)the resulting, surviving or transferee Person (the “Successor Company”) shall
be a corporation, partnership, trust or limited liability company organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia and the Successor Company (if not the Company) shall
expressly assume, by supplemental indenture, executed and delivered to the
Trustee, in form reasonably satisfactory to the Trustee, all the obligations of
the Company under this Indenture and the Notes and, if the Successor Company is
not a corporation, a co-obligor of the Notes is a corporation organized or
existing under such laws;
(2)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;
(3)except in the case of any such consolidation or merger of the Company with or
into a Restricted Subsidiary, immediately after giving Pro Forma Effect to such
transaction and treating any Debt which becomes an obligation of the Company or
a Restricted Subsidiary as a result of such transaction as having been Incurred
by the Company or such Restricted Subsidiary at the time of the transaction,
either (i) the Company (including any Successor Company) could Incur at least
$1.00 of additional Debt (other than Permitted Debt) pursuant to Section 4.9(a),
or (ii) the Consolidated Coverage Ratio of the Company or such Successor Company
is not less immediately after such transaction than it was immediately before
such transaction;
80



--------------------------------------------------------------------------------



(4)if the Company is not the Successor Company, at the time of such transaction,
each Subsidiary Guarantor will have by supplemental indenture confirmed that its
Subsidiary Guarantee shall apply to the Successor Company’s obligations under
this Indenture and the Notes; and
(5)the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, stating that such consolidation, merger, conveyance,
transfer or lease and such supplemental indenture, if any, comply with this
Indenture.
Notwithstanding clause (3) above, (i) any Restricted Subsidiary may consolidate
with or merge with or into, or convey, transfer or lease all or substantially
all its assets in a single transaction or series of related transactions to the
Company so long as no Capital Stock of the Restricted Subsidiary is distributed
to any Person other than the Company; provided that, in the case of a Restricted
Subsidiary that merges into the Company, the Company will not be required to
comply with clause (5) above; and (ii) the Company may merge with an Affiliate
of the Company solely for the purpose of reincorporating or forming the Company
in another State of the United States or the District of Columbia, so long as
the amount of Debt of the Company and its Restricted Subsidiaries is not
increased thereby.
For purposes of this Section 5.1(a), the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Company, which properties and assets,
if held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Company on a consolidated
basis, shall be deemed to be the sale, lease, conveyance, assignment, transfer
or other disposition of all or substantially all of the properties and assets of
the Company. Except as set forth below under Section 5.1(b), this Section 5.1
shall not restrict the sale, lease, conveyance, assignment, transfer, or other
disposition of all or substantially all of the properties and assets of one or
more Restricted Subsidiaries of the Company to one or more Restricted
Subsidiaries of the Company or any consolidation, merger or amalgamation with,
between or among Restricted Subsidiaries of the Company.
The Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Indenture, and, except in the
case of a lease of all or substantially all its assets, the Company will be
released from the obligation to pay the principal of, and interest on, the Notes
and all other obligations under this Indenture.
(b)Except in circumstances under which this Indenture provides for the release
of Subsidiary Guarantees as described under Section 10.5, each Subsidiary
Guarantor will not, and the Company will not permit a Subsidiary Guarantor to,
consolidate with or merge with or into, or convey or transfer or lease all or
substantially all its assets to, another Person (other than the Company or
another Subsidiary Guarantor), unless at the time and after giving effect
thereto:
81



--------------------------------------------------------------------------------



(1)
(A)the resulting, surviving or transferee Person (the “Successor Subsidiary
Guarantor”) shall be a corporation, partnership, trust or limited liability
company organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia and the Successor Subsidiary
Guarantor (if not the Subsidiary Guarantor) shall expressly assume, by
supplemental indenture, executed and delivered to the Trustee, in form
reasonably satisfactory to the Trustee, all the obligations of the Subsidiary
Guarantor under this Indenture and its Subsidiary Guarantee;
(B)immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing; and
(C)the Subsidiary Guarantor shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, stating that such consolidation, merger,
conveyance, transfer or lease and such supplemental indenture, if any, comply
with this Indenture; or
(2)such transaction does not violate Section 4.10.
Notwithstanding the foregoing, any Subsidiary Guarantor may merge with or into
or transfer all or part of its properties and assets to a Subsidiary Guarantor
or merge with a Restricted Subsidiary of the Company, so long as the resulting
entity remains or becomes a Subsidiary Guarantor.
For purposes of this Section 5.1(b), the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of a Subsidiary Guarantor, which properties
and assets, if held by such Subsidiary Guarantor instead of such Subsidiaries,
would constitute all or substantially all of the properties and assets of such
Subsidiary Guarantor on a consolidated basis, shall be deemed to be the sale,
lease, conveyance, assignment, transfer or other disposition of all or
substantially all of the properties and assets of such Subsidiary Guarantor.
The Successor Subsidiary Guarantor will succeed to, and be substituted for, and
may exercise every right and power of, the Subsidiary Guarantor under this
Indenture, and, except in the case of a lease of all or substantially all its
assets, the Subsidiary Guarantor will be released from its obligations under its
Subsidiary Guarantee.
ARTICLE VI
DEFAULTS AND REMEDIES
SECTION 6.1.        Events of Default. Each of the following is an “Event of
Default”:
(1)    failure to pay principal of (or premium, if any, on) any Note when due
and payable, at maturity, upon redemption or otherwise;
82



--------------------------------------------------------------------------------



(2)    failure to pay any interest on any Note when due and payable and such
default continues for 30 days;
(3)    default in the payment of principal, premium and interest on Notes
required to be purchased pursuant to an Offer to Purchase as described under
Section 4.10 and Section 4.13 when due and payable;
(4)    failure to perform or comply with the provisions described under Section
5.1;
(5)    failure to perform any other covenant or agreement of the Company under
this Indenture or the Notes and such default continues for 60 days (or 120 days
with respect to Section 4.3) after written notice to the Company by the Trustee
or Holders of at least 25% in aggregate principal amount of outstanding Notes;
(6)    default under the terms of any instrument evidencing or securing any Debt
of the Company or any Restricted Subsidiary having an outstanding principal
amount of $100.0 million, individually or in the aggregate, which default (i)
results in the acceleration of the payment of all or any portion of such Debt or
(ii) constitutes the failure to pay all or any portion of the principal amount
of such Debt when due; provided that this clause (6)(i) shall not apply to
Secured Debt that becomes due (or requires an offer to purchase) as a result of
the voluntary sale or transfer of the property or assets securing such Secured
Debt, if such sale or transfer is permitted under this Indenture and under the
documents governing such Debt;
(7)    the rendering of one or more final judgments, orders or decrees (not
subject to appeal) of any court or regulatory or administrative agency against
the Company or any Restricted Subsidiary or any of their respective properties
in an amount in excess of $100.0 million, either individually or in the
aggregate, (exclusive of any portion of any such payment covered by third-party
insurance) which remains undischarged or unstayed for a period of 60 days after
the date on which the right to appeal has expired;
(8)     the Company or any Significant Subsidiary of the Company or group of
Restricted Subsidiaries of the Company that, taken together (as of the latest
audited consolidated financial statements for the Company and its Subsidiaries),
would constitute a Significant Subsidiary, pursuant to or within the meaning of
any Bankruptcy Law:
(A)    commences a voluntary case,
(B)    consents to the entry of an order for relief against it in an involuntary
case,
(C)    consents to the appointment of a custodian of it or for all or
substantially all of its property, or
(D)    makes a general assignment for the benefit of its creditors.
83



--------------------------------------------------------------------------------



(9)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(i)    is for relief against the Company or any Significant Subsidiary of the
Company or group of Restricted Subsidiaries of the Company that, taken together
(as of the latest audited consolidated financial statements for the Company and
its Subsidiaries), would constitute a Significant Subsidiary, in an involuntary
case;
(ii)    appoints a custodian of the Company or any Significant Subsidiary of the
Company or group of Restricted Subsidiaries of the Company that, taken together
(as of the latest audited consolidated financial statements for the Company and
its Subsidiaries), would constitute a Significant Subsidiary or for all or
substantially all of the property of the Company or any Significant Subsidiary
of the Company or a group of Restricted Subsidiaries of the Company that, taken
together (as of the latest audited consolidated financial statements for the
Company and its Subsidiaries), would constitute a Significant Subsidiary; or
(iii)    orders the liquidation of the Company or any Significant Subsidiary of
the Company or group of Restricted Subsidiaries of the Company that, taken
together (as of the latest audited consolidated financial statements for the
Company and its Subsidiaries), would constitute a Significant Subsidiary
and, in each case, the order or decree remains unstayed and in effect for 60
consecutive days; or
(10) the Subsidiary Guarantee of any Subsidiary Guarantor is held by a final
non-appealable order or judgment of a court of competent jurisdiction to be
unenforceable or invalid or ceases for any reason to be in full force and effect
(other than in accordance with the terms of this Indenture) or any Subsidiary
Guarantor or any Person acting on behalf of any Subsidiary Guarantor denies or
disaffirms such Subsidiary Guarantor’s obligations under its Subsidiary
Guarantee (other than by reason of a release of such Subsidiary Guarantor from
its Subsidiary Guarantee in accordance with the terms of this Indenture).
In the event of any Event of Default specified in clause (6) of Section 6.1,
such Event of Default and all consequences thereof (excluding any resulting
payment default, other than as a result of acceleration of the Notes) shall be
annulled, waived and rescinded, automatically and without any action by the
Trustee or the Holders, if within 30 days after such Event of Default arose:
(1)    the Debt or guarantee that is the basis for such Event of Default has
been discharged or the holders thereof have rescinded or waived the
acceleration, notice or action (as the case may be) giving rise to such Event of
Default;
(2)    the annulment of the acceleration of the Notes would not conflict with
any judgment or decree of a court of competent jurisdiction; and
84



--------------------------------------------------------------------------------



(3)    if the default that is the basis for such Event of Default has been
cured.
SECTION 6.2.     Acceleration. If an Event of Default (other than an Event of
Default specified in clause (8) or (9) of Section 6.1) shall have occurred and
be continuing under this Indenture, the Trustee, by written notice to the
Company, or the Holders of at least 25.0% in aggregate principal amount of the
Notes then outstanding by written notice to the Company and the Trustee, may
declare (an “acceleration declaration”) all amounts owing under the Notes to be
due and payable. Upon such acceleration declaration, the outstanding Notes shall
become due and payable immediately.
At any time after such acceleration pursuant to this Section 6.2, but before a
judgment or decree based on acceleration, the Holders of a majority in aggregate
principal amount of the Notes then outstanding may rescind and annul such
acceleration if:
(1)    the rescission would not conflict with any judgment or decree;
(2)    all existing Events of Default have been cured or waived other than
nonpayment of accelerated principal and interest;
(3)    to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;
(4)    the Company has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its reasonable expenses, disbursements and advances;
and
(5)    in the event of the cure or waiver of an Event of Default of the type
described in clauses (8) or (9) of Section 6.1 hereof, the Trustee shall have
received an Officers’ Certificate and an Opinion of Counsel that such Event of
Default has been cured or waived.
No such rescission shall affect any subsequent Default or impair any right
consequent thereto.
If an Event of Default specified in clause (8) or (9) of Section 6.1 occurs,
then all outstanding Notes shall ipso facto become and be immediately due and
payable without any declaration or other action or notice on the part of the
Trustee or any Holder of the Notes to the extent permitted by applicable law.
SECTION 6.3.     Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal, premium, if any, and interest, if any, on the Notes or to enforce
the performance of any provision of the Notes or this Indenture.
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or
85



--------------------------------------------------------------------------------



remedy or constitute a waiver of or acquiescence in the Event of Default. All
remedies are cumulative to the extent permitted by law.
SECTION 6.4.     Waiver of Past Defaults. Subject to Section 9.2, the Holders of
a majority in aggregate principal amount of the Notes then outstanding by
written notice to the Trustee may, on behalf of the Holders of all of the Notes,
waive any existing Default or Event of Default and its consequences under this
Indenture except a continuing Default or Event of Default in the payment of
interest or premium on, or the principal of, the Notes (other than any such
payment that has become due because of an acceleration that has been rescinded).
SECTION 6.5.     Control by Majority. The Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for exercising any remedy available to the
Trustee or exercising any trust or power conferred on it. However, (i) the
Trustee may require indemnity satisfactory to it be furnished prior to taking
such actions, (ii) the Trustee may refuse to follow any direction that conflicts
with law or this Indenture or that the Trustee determines in good faith may be
unduly prejudicial to the rights of Holders not joining in the giving of such
direction or that would involve any personal liability for the Trustee and (iii)
the Trustee may take any other action it deems proper that is not inconsistent
with any such direction received from the Holders.
SECTION 6.6.     Limitation on Suits. Subject to Section 6.7, no Holder of a
Note will have any right to institute any proceeding with respect to this
Indenture, or for the appointment of a receiver or a trustee, or for any other
remedy hereunder unless (a) such Holder has previously given to the Trustee
written notice of a continuing Event of Default with respect to the Notes, (b)
the Holders of at least 25% in aggregate principal amount of the outstanding
Notes have made written request, and such Holder or Holders have offered to the
Trustee indemnity satisfactory to the Trustee to institute such proceeding as
trustee, (c) the Trustee has failed to institute such proceeding, and (d) the
Trustee has not received from the Holders of a majority in aggregate principal
amount of the outstanding Notes a direction inconsistent with such request,
within 60 days after such notice, request and offer.
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not any
such use by a Holder prejudices the rights of any other Holders or obtains
priority or preference over such other Holders).
SECTION 6.7.     Rights of Holders of Notes to Receive Payment. Notwithstanding
any other provision of this Indenture, the contractual right of any Holder to
receive payment of principal of, premium or interest on, such Note or to bring
suit for the enforcement of any such payment, on or after the due date expressed
in the Notes, shall not be modified or amended in a manner adverse to such
Holder without the consent of the Holder.
SECTION 6.8.     Collection Suit by Trustee. If an Event of Default specified in
clauses (1) or (2) of Section 6.1 occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Company for the whole amount of principal of, premium, if any,
and interest remaining unpaid on the Notes and interest on overdue principal
and, to the extent lawful, such further amount as shall be sufficient to cover
the
86



--------------------------------------------------------------------------------



costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.
SECTION 6.9.     Trustee May File Proofs of Claim. The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Company (or any other obligor upon the Notes
including the Subsidiary Guarantors), its creditors or its property and shall be
entitled and empowered to collect, receive and distribute any money or other
securities or property payable or deliverable upon the conversion or exchange of
the Notes or on any such claims, and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee and, in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.6. To the extent that the payment of any such compensation, expenses,
disbursements and advances to the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.6 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Holders may be entitled to
receive in such proceeding, whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing in this Section 6.9 shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.
SECTION 6.10.     Priorities. If the Trustee collects any money or property
pursuant to this Article VI, it shall pay out the money and property in the
following order:
First: to the Trustee, its agents and attorneys for amounts due under Section
7.6, including payment of all reasonable compensation, expenses and liabilities
incurred, and all advances made, by it and the costs and expenses of collection;
Second: to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively;
Third: without duplication, to the Holders for any other obligations owing to
the Holders under this Indenture and the Notes; and
Fourth: to the Company or to such party as a court of competent jurisdiction
shall direct.
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.
87



--------------------------------------------------------------------------------



SECTION 6.11.    Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as the Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.7, or a suit
by Holders of more than 10.0% in principal amount of the then outstanding Notes.
SECTION 6.12.    Restoration of Rights and Remedies. If the Trustee or any
Holder has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceedings, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding has been
instituted.
SECTION 6.13.    Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in Section 2.7 hereof, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
SECTION 6.14.    Delay or Omission Not Waiver. No delay or omission of the
Trustee or of any Holder of any Note to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.
ARTICLE VII
TRUSTEE
SECTION 7.1.        Duties of Trustee.
(a)If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.
(b)Except during the continuance of an Event of Default:
(1)the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and no implied covenants or obligations shall be
read into this Indenture against the Trustee; and
88



--------------------------------------------------------------------------------



(2)the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture
(but need not confirm or investigate the accuracy of mathematical calculations
or other facts stated therein); however, the Trustee shall examine the
certificates and opinions furnished to it to determine whether or not they
conform to the requirements of this Indenture.
(c)The Trustee may not be relieved from liabilities for its own grossly
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:
(1)this paragraph does not limit the effect of paragraph (b) of this Section
7.1;
(2)the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer of the Trustee, unless it is proved that the Trustee
was negligent in ascertaining the pertinent facts;
(3)the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.5; and
(4)no provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability.
(d)The Trustee shall not be liable for interest on or the investment of any
money received by it except as the Trustee may agree in writing with the
Company. Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.
(e)Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to this Section 7.1.
SECTION 7.2.     Rights of Trustee.
(a)The Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting on any resolution, certificate, statement, instrument,
opinion, notice, report, request, direction, consent, order, bond, debenture or
other document (whether in original or facsimile form or PDF transmission)
believed by it to be genuine and to have been signed or presented by the proper
Person. The Trustee need not investigate any fact or matter stated therein.
(b)Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel. Prior to taking, suffering or
omitting any action, the Trustee may consult with counsel of the Trustee’s own
choosing, and the Trustee shall be fully protected from
89



--------------------------------------------------------------------------------



liability in respect of any action taken, suffered or omitted by it hereunder in
good faith and in conclusive reliance on the advice or opinion of such counsel.
(c)The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any attorney or agent appointed
with due care.
(d)The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the discretion or rights
or powers conferred upon it by this Indenture.
(e)Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company or a Subsidiary Guarantor shall be
sufficient if signed by an Officer of the Company or such Subsidiary Guarantor.
(f)The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders shall have offered to the Trustee security or
indemnity satisfactory to the Trustee against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.
(g)The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or documents, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine during normal
business hours the books, records and premises of the Company, personally or by
agent or attorney at the sole cost of the Company, and shall incur no liability
or additional liability of any kind by reason of such inquiry or investigation.
(h)The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, to the Agents and to each other agent, custodian and Person employed
to act hereunder.
(i)The Trustee may request that the Company and each of the Subsidiary
Guarantors shall deliver to the Trustee an Officers’ Certificate setting forth
the names of individuals and/or titles of Officers of the Company and each
Subsidiary Guarantor, as applicable, authorized at such time to take specified
actions pursuant to this Indenture, the Notes and the Subsidiary Guarantees,
which Officers’ Certificate may be signed by any Person authorized to sign an
Officers’ Certificate, including any Person specified as so authorized in any
such certificate previously delivered and not superseded.
(j)The Trustee shall not be deemed to have notice or be charged with knowledge
of any Default or Event of Default unless a Responsible Officer of the Trustee
has actual knowledge thereof or the Trustee shall have received from the Company
or Subsidiary Guarantor or from any Holder written notice thereof at its address
set forth in
90



--------------------------------------------------------------------------------



Section 11.1 and such notice references the Notes and this Indenture. In the
absence of such notice, the Trustee may conclusively assume that no such Default
or Event of Default exists.
(k)In no event shall the Trustee be responsible or liable for special, indirect,
punitive, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
(l)The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.
(m)No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties thereunder, or in the exercise of any of its rights or powers.
SECTION 7.3.     Individual Rights of the Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Company or any Affiliate of the Company with the same rights it
would have if it were not Trustee. Any Agent may do the same with like rights
and duties. The Trustee is also subject to Section 7.9.
SECTION 7.4.     Trustee’s Disclaimer. The Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Indenture,
the Notes or any Subsidiary Guarantee; it shall not be accountable for the use
of the proceeds from the Notes or any money paid to the Company or upon the
Company’s direction under any provision of this Indenture; it shall not be
responsible for the use or application of any money received by any Paying Agent
other than the Trustee; and it shall not be responsible for any statement or
recital herein or any statement in the Notes, any Officers’ Certificate
delivered to the Trustee hereunder, or any other document in connection with the
sale of the Notes or pursuant to this Indenture other than the Trustee’s
certificate of authentication hereunder.
SECTION 7.5.     Notice of Defaults. If a Default or Event of Default occurs and
is continuing and the Trustee has notice or knowledge thereof as provided in
Section 7.2(j), the Trustee shall deliver to Holders a notice of the Default or
Event of Default within 90 days after it occurs. Except in the case of a Default
or Event of Default in payment of principal of, premium, if any, or interest on
any Note, the Trustee may withhold the notice if and so long as the board of
directors, the executive committee or a trust committee of directors or
Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the interest of the Holders.
SECTION 7.6.     Compensation and Indemnity. The Company shall pay to the
Trustee from time to time compensation for its acceptance of this Indenture and
for all services rendered by it hereunder as agreed upon in writing. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Company shall reimburse the Trustee, as
applicable, promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable compensation, disbursements
and expenses of the Trustee’s agents and counsel.
91



--------------------------------------------------------------------------------



Each of the Company and the Subsidiary Guarantors, jointly and severally, shall
indemnify, defend, protect and hold the Trustee (which for purposes of this
Section 7.6 shall include its officers, directors, employees and agents)
harmless against any and all claims, damages, losses, liabilities, costs or
expenses suffered or incurred by it (including, without limitation, the fees and
expenses of its agents and counsel) arising out of or in connection with the
acceptance or administration of its duties under this Indenture, the performance
of its obligations and/or exercise of its rights hereunder, including the costs
and expenses of enforcing this Indenture against the Company or any Subsidiary
Guarantor (including this Section 7.6) and defending itself against any claim
(whether asserted by the Company or any Holder or any other Person) or liability
in connection with the exercise or performance of any of its powers or duties
hereunder, except to the extent any such loss, claim, damage, liability or
expense shall have been found by a court of competent jurisdiction in a
non-appealable final decision to have been caused by its own gross negligence or
willful misconduct. The Trustee shall notify the Company promptly of any claim
for which it may seek indemnity. Failure by the Trustee to so notify the Company
shall not relieve the Company of its obligations hereunder. The Trustee may have
one separate counsel, and the Company shall pay the reasonable fees and expenses
of such counsel for the Trustee. The Company and the Subsidiary Guarantors need
not pay for any settlement made without the consent of the Company, which
consent shall not be unreasonably withheld.
The obligations of the Company and the Subsidiary Guarantors under this Section
7.6 shall survive the satisfaction and discharge of this Indenture, the payment
of the Notes or the resignation or removal of the Trustee.
To secure the Company’s payment obligations in this Section 7.6, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal or interest, if any,
on particular Notes. Such Lien shall survive the satisfaction and discharge of
this Indenture, the payment of the Notes and the resignation or removal of the
Trustee.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.1(8) or (9) occurs, the expenses and the compensation for
the services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.
SECTION 7.7         Replacement of Trustee. A resignation or removal of the
Trustee and appointment of a successor Trustee shall become effective only upon
the successor trustee’s acceptance of appointment as provided in this Section
7.7.
The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee upon
thirty days’ written notice to the Trustee and the Company. The Company may
remove the Trustee if no Event of Default exists and:
(a)the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;
(b)a custodian or public officer takes charge of the Trustee or its property; or
92



--------------------------------------------------------------------------------



(c)the Trustee becomes incapable of acting.
If the Trustee acquires any conflicting interest, it must eliminate such
conflict within 90 days or resign.
If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Company shall promptly appoint a successor trustee.
Within one year after the successor trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor trustee to replace the successor trustee appointed by the Company.
If a successor trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, such retiring Trustee (at the expense of the
Company), the Company or the Holders of at least 10.0% in principal amount of
the then outstanding Notes may petition any court of competent jurisdiction for
the appointment of a successor trustee.
If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.9, such Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor trustee.
A successor trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor trustee shall
have all the rights, powers and the duties of the Trustee under this Indenture.
The successor trustee shall mail a notice of its succession to the Holders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee; provided that all sums owing to such Trustee hereunder
have been paid and subject to the Lien provided for in Section 7.6.
Notwithstanding replacement of the Trustee pursuant to this Section 7.7, the
Company’s and the Subsidiary Guarantors’ obligations under Section 7.6 shall
continue for the benefit of the retiring Trustee.
SECTION 7.8.     Successor Trustee by Merger, Etc. If the Trustee or any Agent
consolidates, merges or converts into, or transfers all or substantially all of
its corporate trust business (including the trust hereby created) to, another
corporation, the successor corporation without any further act shall be the
successor Trustee or Agent, as applicable.
SECTION 7.8.     Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States or of any state thereof that is authorized under such
laws to exercise corporate trustee power and that is subject to supervision or
examination by federal or state authorities. Such Trustee together with its
affiliates shall at all times have a combined capital surplus of at least $50.0
million as set forth in its most recent annual report of condition.
ARTICLE VIII
DEFEASANCE; DISCHARGE OF THIS INDENTURE
SECTION 8.1.     Option to Effect Legal Defeasance or Covenant Defeasance. The
Company may, by delivery of an Officers’ Certificate, at any time, elect to have
either Section 8.2 or Section 8.3 applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article VIII.
93



--------------------------------------------------------------------------------



SECTION 8.2.     Legal Defeasance. Upon the Company’s exercise under Section 8.1
of the option applicable to this Section 8.2, the Company and the Subsidiary
Guarantors shall, subject to the satisfaction of the conditions set forth in
Section 8.4, be deemed to have been discharged from their obligations with
respect to all outstanding Notes and Subsidiary Guarantees and this Indenture on
the date the conditions set forth below are satisfied (hereinafter, “Legal
Defeasance”). For this purpose, Legal Defeasance means that the Company and the
Subsidiary Guarantors shall be deemed to have paid and discharged all of the
obligations with respect to this Indenture, the Notes and the Subsidiary
Guarantees, which shall thereafter be deemed to be outstanding only for the
purposes of Section 8.5 and the other Sections of this Indenture referred to in
(a) and (b) below, and to have satisfied all of their other obligations under
such Notes, Subsidiary Guarantees and this Indenture (and the Trustee, on
written demand of and at the expense of the Company, shall execute instruments
acknowledging the same), and this Indenture shall cease to be of further effect
as to all such Notes and Subsidiary Guarantees, except for the following
provisions which shall survive until otherwise terminated or discharged
hereunder: (a) the rights of Holders of outstanding Notes to receive payments in
respect of the principal of, and interest and premium on, such Notes when such
payments are due from the trust funds referred to in Section 8.4(1); (b) the
Company’s obligations with respect to such Notes under Section 2.2, Section 2.3,
Section 2.4, Section 2.6, Section 2.7, Section 2.10, and Section 4.2; (c) the
rights, powers, trusts, duties and immunities of the Trustee, including without
limitation thereunder, under Section 7.6, Section 8.5 and Section 8.7 and the
obligations of the Company and the Subsidiary Guarantors in connection
therewith; and (d) the provisions of this Article VIII. Subject to compliance
with this Article VIII, the Company may exercise its option under this Section
8.2 notwithstanding the prior exercise of its option under Section 8.3.
SECTION 8.3.     Covenant Defeasance. Upon the Company’s exercise under Section
8.1 above of the option applicable to this Section 8.3, the Company shall,
subject to the satisfaction of the conditions set forth in Section 8.4 below, be
released from its obligations under Sections 4.3, 4.7 through Section 4.16 and
Section 5.1(a)(3) on and after the date the conditions set forth below are
satisfied (hereinafter, “Covenant Defeasance”), and the Notes shall thereafter
be deemed not outstanding for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed outstanding for
all other purposes hereunder (it being understood that such Notes and the
Subsidiary Guarantees shall not be deemed outstanding for accounting purposes).
For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Company or any of its Subsidiaries may omit to comply
with and shall have no liability in respect of any term, condition or limitation
set forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a Default or an Event of Default
under Section 6.1, and the Events of Default in clauses (3) through (7) or (8)
(with respect to any Subsidiary) and (9) (with respect to any Subsidiary) of
Section 6.1 shall no longer apply but, except as specified above, the remainder
of this Indenture and such Notes and any Subsidiary Guarantees shall be
unaffected thereby.
SECTION 8.4. Conditions to Legal or Covenant Defeasance. The following shall be
the conditions to the application of either Section 8.2 or Section 8.3 to the
outstanding Notes:
94



--------------------------------------------------------------------------------



(1)    the Company must irrevocably deposit with the Trustee, as trust funds, in
trust solely for the benefit of the Holders, U.S. dollars, non-callable U.S.
Government Obligations or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest (if U.S.
Government Obligations are deposited, in the opinion of a nationally recognized
investment bank, appraisal firm or firm of independent public accountants
selected by the Company and delivered to the Trustee), to pay the principal of,
premium, if any, and interest, if any, on the outstanding Notes on the stated
date for payment thereof or on the applicable redemption date, as the case may
be, and any other amounts owing under this Indenture (in the case of an optional
redemption date prior to electing to exercise either Legal Defeasance or
Covenant Defeasance, the Company has delivered to the Trustee an irrevocable
notice to redeem all of the outstanding Notes on such redemption date);
(2)    in the case of Legal Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that, subject to customary assumptions and exclusions:
(A)    the Company has received from, or there has been published by, the United
States Internal Revenue Service a ruling; or
(B)    since the Issue Date, there has been a change in the applicable U.S.
federal income tax law;
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the
beneficial owners of the outstanding Notes will not recognize income, gain or
loss for U.S. federal income tax purposes as a result of the Legal Defeasance
and will be subject to U.S. federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
(3)    in the case of Covenant Defeasance, the Company shall have delivered to
the Trustee an Opinion of Counsel in the United States reasonably acceptable to
the Trustee confirming that, subject to customary assumptions and exclusions,
the beneficial owners of the outstanding Notes will not recognize income, gain
or loss for U.S. federal income tax purposes as a result of the Covenant
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Covenant Defeasance had not occurred;
(4)    no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit (and any similar
concurrent deposit relating to other Debt) (and the Incurrence of Liens
associated with any such borrowings));
(5)    the Legal Defeasance or Covenant Defeasance shall not result in a breach
or violation of, or constitute a default under any material agreement or
instrument (other than this Indenture and the agreements governing any other
Debt being defeased, discharged or
95



--------------------------------------------------------------------------------



replaced) to which the Company or any of its Restricted Subsidiaries is a party
or by which the Company or any of its Restricted Subsidiaries is bound;
(6)    the Company shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company or others; and
(7)    the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel (which opinion may be subject to customary assumptions
and exclusions) each stating that the applicable conditions precedent provided
for in clauses (1) through (6) of this Section 8.4 have been complied with.
SECTION 8.5.     Deposited Money and U.S. Government Obligations to Be Held in
Trust; Other Miscellaneous Provisions. Subject to Section 8.6, all U.S. dollar
and U.S. Government Obligations (including the proceeds thereof) deposited with
the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.5, the “Deposit Trustee”) pursuant to Section 8.4 or Section 8.8 in
respect of the outstanding Notes shall be held in trust, shall not be invested,
and shall be applied by the Deposit Trustee in accordance with the provisions of
such Notes and this Indenture to the payment, either directly or through any
Paying Agent (including the Company or any Subsidiary acting as Paying Agent) as
the Deposit Trustee may determine, to the Holders of such Notes of all sums due
and to become due thereon in respect of principal, premium, if any, and
interest, if any, but such money need not be segregated from other funds except
to the extent required by law.
The Company shall pay and indemnify the Deposit Trustee against any tax, fee or
other charge imposed on or assessed against the cash or non-callable U.S.
Government Obligations deposited pursuant to Section 8.4 or Section 8.8 or the
principal and interest received in respect thereof other than any such tax, fee
or other charge which by law is for the account of the Holders of the
outstanding Notes.
Anything in this Article VIII to the contrary notwithstanding, the Deposit
Trustee shall deliver or pay to the Company from time to time upon the written
request of the Company and be relieved of all liability with respect to any U.S.
dollars or non-callable U.S. Government Obligations held by it as provided in
Section 8.4 or Section 8.8 which, in the opinion of a nationally recognized firm
of independent public accountants expressed in a written certification thereof
delivered to the Deposit Trustee (which may be the opinion delivered under
Section 8.4(1)), are in excess of the amount thereof that would then be required
to be deposited to effect an equivalent Legal Defeasance or Covenant Defeasance
or satisfaction and discharge, as the case may be.
SECTION 8.6.     Repayment to Company. Subject to applicable escheat laws, any
money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal
and premium, if any, or interest has become due and payable shall be paid to the
Company on its written request or (if then held by the Company) shall be
discharged from such trust; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof; and
all liability of the Trustee or such
96



--------------------------------------------------------------------------------



Paying Agent with respect to such trust money, and all liability of the Company
as trustee thereof, shall thereupon cease; provided, however, that the Trustee
or such Paying Agent, before being required to make any such repayment, shall at
the expense and written request of the Company cause to be published once, in
the New York Times and The Wall Street Journal (national edition), notice that
such money remains unclaimed and that, after a date specified therein, which
shall not be less than 30 days from the date of such notification or
publication, any unclaimed balance of such money then remaining shall be repaid
to the Company.
SECTION 8.7.     Reinstatement. If the Trustee or Paying Agent is unable to
apply any U.S. dollars or U.S. Government Obligations in accordance with Section
8.2, Section 8.3 or Section 8.8, as the case may be, by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the obligations of the Company and
the Subsidiary Guarantors under this Indenture and the Notes shall be revived
and reinstated as though no deposit had occurred pursuant to Section 8.2,
Section 8.3 or Section 8.8 until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.2, Section 8.3 or
Section 8.8, as the case may be; provided, however, that, if the Company makes
any payment of principal of, premium, if any, or interest on any Note following
the reinstatement of its obligations, the Company shall be subrogated to the
rights of the Holders of such Notes to receive such payment from the money held
by the Trustee or Paying Agent.
SECTION 8.8.     Discharge. This Indenture will be discharged and will cease to
be of further effect (except as to rights of registration of transfer or
exchange of Notes which shall survive until all Notes have been canceled and the
rights, protections and immunities of the Trustee) as to all outstanding Notes
and Subsidiary Guarantees when either:
(1)all the Notes that have been authenticated and delivered (except lost, stolen
or destroyed Notes which have been replaced or paid and Notes for whose payment
money has been deposited in trust or segregated and held in trust by the Company
and thereafter repaid to the Company or discharged from this trust), have been
delivered to the Trustee for cancellation; or
(2)(a) all Notes not delivered to the Trustee for cancellation otherwise (i)
have become due and payable, (ii) will become due and payable, or may be called
for redemption, within one year or (iii) have been called for redemption
pursuant to Article III and, in any case, the Company or any Subsidiary
Guarantor has irrevocably deposited or caused to be deposited with the Trustee
as trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars in such amounts as will be sufficient without consideration of any
reinvestment of interest (if U.S. Government Obligations are deposited, in the
opinion of a nationally recognized investment bank, appraisal firm or firm of
independent public accountants selected by the Company and delivered to the
Trustee) to pay and discharge the entire Debt (including all principal and
accrued interest, if any) on the Notes not theretofore delivered to the Trustee
for cancellation;
(b)the Company or any Subsidiary Guarantor has paid or caused to be paid all
other sums payable by the Company under this Indenture; and
97



--------------------------------------------------------------------------------



(c)the Company has delivered irrevocable instructions to the Trustee under this
Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the date of redemption, as the case may be.
In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been complied with.
After the Notes are no longer outstanding, the Company’s and the Subsidiary
Guarantors’ obligations in Section 7.6, Section 8.5 and Section 8.7 shall
survive any discharge pursuant to this Section 8.8.
After such delivery or irrevocable deposit and receipt of the Officers’
Certificate and Opinion of Counsel, the Trustee, upon written request, shall
acknowledge in writing the discharge of the Company’s obligations under the
Notes and this Indenture except for those surviving obligations specified above.
ARTICLE IX
AMENDMENT, SUPPLEMENT AND WAIVER
SECTION 9.1.     Without Consent of Holders of the Notes. Notwithstanding
Section 9.2, without the consent of any Holders, the Company, the Subsidiary
Guarantors and the Trustee, at any time and from time to time, may amend or
supplement this Indenture, the Subsidiary Guarantees or the Notes issued
hereunder for any of the following purposes:
(1)    to evidence the succession of another Person to the Company or a
Subsidiary Guarantor under this Indenture, Notes or the applicable Subsidiary
Guarantee, and the assumption by any such successor of the covenants of the
Company or such Subsidiary Guarantor under this Indenture, Notes and in such
Subsidiary Guarantee in accordance with Section 5.1;
(2)    to add to the covenants of the Company or any Subsidiary Guarantor for
the benefit of the Holders of the Notes or to surrender any right or power
conferred upon the Company or any Subsidiary Guarantor, as applicable, in this
Indenture, in the Notes or in any Subsidiary Guarantee;
(3)    to cure any ambiguity, or to correct or supplement any provision in this
Indenture or in any supplemental indenture, the Notes or any Subsidiary
Guarantee which may be defective or inconsistent with any other provision in
this Indenture, the Notes or any Subsidiary Guarantee;
(4)    to make any change that would provide any additional rights or benefits
to the Holders of the Notes;
(5)    to make any other provisions with respect to matters or questions arising
under this Indenture, the Notes or any Subsidiary Guarantee; provided that, in
each case, such provisions shall not adversely affect the rights of the Holders
of the Notes in any material respect;
98



--------------------------------------------------------------------------------



(6)    to comply with the requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the Trust Indenture Act of 1939 (15
U.S. Code §§ 77aaa-77bbbb), as amended;
(7)    to add a Subsidiary Guarantor under this Indenture or otherwise provide a
Guarantee of the Notes;
(8)    to evidence and provide the acceptance of the appointment of a successor
Trustee under this Indenture;
(9)    to mortgage, pledge, hypothecate or grant a security interest in favor of
the Trustee for the benefit of the Holders of the Notes as security for the
payment and performance of the Company’s and any Subsidiary Guarantor’s
obligations under this Indenture, in any property, or assets;
(10)    to provide for the issuance of Additional Notes under this Indenture in
accordance with the terms and subject to the limitations set forth in this
Indenture;
(11)    to comply with the rules of any applicable Depositary; or
(12)    to conform the text of this Indenture, the Notes or the Subsidiary
Guarantees to any provision of the “Description of notes” section of the
Offering Memorandum, as certified in an Officers’ Certificate delivered to the
Trustee.
After an amendment under this Indenture becomes effective, the Company shall
deliver to Holders of the Notes a notice briefly describing such amendment.
However, the failure to give such notice to all Holders, or any defect therein,
will not impair or affect the validity of the amendment.
SECTION 9.2.     With Consent of Holders of Notes. With the consent of the
Holders of not less than a majority in aggregate principal amount of the Notes
then outstanding (including, without limitation, consents obtained in connection
with a purchase of, or tender offer or exchange offer for, the Notes), the
Company, the Subsidiary Guarantors and the Trustee may amend or supplement this
Indenture, the Notes or any Subsidiary Guarantees or waive any existing Default
or Event of Default or compliance with any provision of this Indenture, the
Notes or the Subsidiary Guarantees; provided, however, that no such amendment,
supplement or waiver shall, without the consent of the Holder of each
outstanding Note affected thereby (including, without limitation, consents
obtained in connection with a purchase of, or tender offer or exchange offer
for, the Notes):
(1)    change the Stated Maturity of the principal of, or any installment of
interest on, any Note;
(2)    reduce the principal amount of, (or the premium) or interest on, any
Note;
(3)    change the place or currency of payment of principal of (or premium), or
interest on, any Note;
99



--------------------------------------------------------------------------------



(4)    impair the right to institute suit for the enforcement of any payment of
principal of (or, premium) or interest on or with respect to any Note when due,
or waive any payment in respect thereof except a default in payment arising
solely from an acceleration of the Notes that has been rescinded;
(5)    modify any provisions of this Indenture relating to the modification and
amendment of this Indenture or the waiver of past defaults or covenants which
require each Holder’s consent;
(6)    amend any provisions relating to the redemption of the Notes (other than
notice provisions), it being understood that for the avoidance of doubt, the
provisions described under Section 4.10 and Section 4.13 shall not be covered by
this clause;
(7)    modify the Subsidiary Guarantees in any manner adverse to the Holders,
except in accordance with this Indenture; or
(8)    modify any of the provisions of this Indenture or the related definitions
affecting the ranking of the Notes.
It shall not be necessary for the consent of the Holders under this Section 9.2
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof.
SECTION 9.3.     Revocation and Effect of Consents. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder of a Note is
a continuing consent by the Holder and every subsequent Holder of that Note or
portion of the Note that evidences the same debt as the consenting Holder’s
Note, even if notation of the consent is not made on the Note. However, any such
Holder or subsequent Holder may revoke the consent as to its Note if the Trustee
receives written notice of revocation before the date the waiver, supplement or
amendment becomes effective. When an amendment, supplement or waiver becomes
effective in accordance with its terms, it thereafter binds every Holder.
The Company may, but shall not be obligated to, fix a record date for
determining which Holders consent to such amendment, supplement or waiver.
SECTION 9.4.     Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Company in exchange for all Notes may issue and
the Trustee shall authenticate new Notes that reflect the amendment, supplement
or waiver.
Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.
SECTION 9.5.     Trustee to Sign Amendments, Etc. The Trustee shall sign any
amended or supplemental indenture authorized pursuant to this Article IX if the
amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. In signing or refusing to sign any
amendment or supplemental indenture, the Trustee shall be provided with and
(subject to Section 7.1) shall be fully protected in relying upon an Officers’
100



--------------------------------------------------------------------------------



Certificate and an Opinion of Counsel stating that the execution of such
amendment or supplemental indenture is authorized or permitted by this Indenture
and that all conditions precedent thereto have been met or waived.
ARTICLE X
SUBSIDIARY GUARANTEES
SECTION 10.1.     Subsidiary Guarantees.
(a)Each Subsidiary Guarantor hereby jointly and severally, fully and
unconditionally guarantees the Notes and obligations of the Company hereunder
and thereunder, and guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee, that: (i) the principal of and
premium, if any, and interest on the Notes shall be paid in full when due,
whether at Stated Maturity, by acceleration, call for redemption or otherwise,
together with interest on the overdue principal, if any, and interest on any
overdue interest, to the extent lawful, and all other obligations of the Company
to the Holders or the Trustee under this Indenture or the Notes shall be paid in
full or performed, all in accordance with the terms hereof and thereof; and (ii)
in case of any extension of time of payment or renewal of any Notes or of any
such other obligations, the same shall be paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at Stated
Maturity, by acceleration or otherwise. Each of the Subsidiary Guarantees shall
be a guarantee of payment and not of collection.
(b)Each Subsidiary Guarantor hereby agrees that its obligations hereunder shall
be unconditional, irrespective of the validity, regularity or enforceability of
the Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a Subsidiary Guarantor.
(c)Each Subsidiary Guarantor hereby waives the benefits of diligence,
presentment, demand for payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Company, any right to require a proceeding first
against the Company or any other Person, protest, notice and all demands
whatsoever and covenants that the Subsidiary Guarantee of such Subsidiary
Guarantor shall not be discharged as to any Note or this Indenture except by
complete performance of the obligations contained in such Note and this
Indenture and such Subsidiary Guarantee. Each of the Subsidiary Guarantors
hereby agrees that, in the event of a Default in payment of principal or
premium, if any, or interest on any Note, whether at its Stated Maturity, by
acceleration, call for redemption, purchase or otherwise, legal proceedings may
be instituted by the Trustee on behalf of, or by, the Holder of such Note,
subject to the terms and conditions set forth in this Indenture, directly
against each of the Subsidiary Guarantors to enforce each such Subsidiary
Guarantor’s Subsidiary Guarantee without first proceeding against the Company or
any other Subsidiary Guarantor. Each Subsidiary Guarantor agrees that if, after
the occurrence and during the continuance of an Event of Default, the Trustee or
any of the Holders are prevented by applicable law from exercising their
respective rights to accelerate the maturity of the Notes, to collect interest
on the Notes, or to enforce or exercise any other
101



--------------------------------------------------------------------------------



right or remedy with respect to the Notes, such Subsidiary Guarantor shall pay
to the Trustee for the account of the Holders, upon demand therefor, the amount
that would otherwise have been due and payable had such rights and remedies been
permitted to be exercised by the Trustee or any of the Holders and any other
amounts due and owing to the Trustee under this Indenture.
(d)If any Holder or the Trustee is required by any court or otherwise to return
to the Company or any Subsidiary Guarantor, or any custodian, trustee,
liquidator or other similar official acting in relation to the Company or any
Subsidiary Guarantor, any amount paid by any of them to the Trustee or such
Holder, the Subsidiary Guarantee of each of the Subsidiary Guarantors, to the
extent theretofore discharged, shall be reinstated in full force and effect.
This paragraph (d) shall remain effective notwithstanding any contrary action
which may be taken by the Trustee or any Holder in reliance upon such amount
required to be returned. This paragraph (d) shall survive the termination of
this Indenture.
(e)Each Subsidiary Guarantor further agrees that, as between each Subsidiary
Guarantor, on the one hand, and the Holders and the Trustee, on the other hand,
(x) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Article VI for the purposes of the Subsidiary Guarantee of such
Subsidiary Guarantor, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any acceleration of such obligations as provided in
Article VI, such obligations (whether or not due and payable) shall forthwith
become due and payable by each Subsidiary Guarantor for the purpose of the
Subsidiary Guarantee of such Subsidiary Guarantor.
(f)Each Subsidiary Guarantor that makes a payment for distribution under its
Subsidiary Guarantee is entitled upon payment in full of all guaranteed
obligations under this Indenture to seek contribution from each other Subsidiary
Guarantor in a pro rata amount of such payment based on the respective net
assets of all the Subsidiary Guarantors at the time of such payment in
accordance with GAAP.
SECTION 10.2.     Execution and Delivery of Guarantee. To evidence its
Subsidiary Guarantee set forth in Section 10.1, each Subsidiary Guarantor agrees
that this Indenture or a supplemental indenture in substantially the form
attached hereto as Exhibit B shall be executed on behalf of such Subsidiary
Guarantor by an Officer of such Subsidiary Guarantor (or, if an officer is not
available, by a board member or director or other duly authorized signatory) on
behalf of such Subsidiary Guarantor. Each Subsidiary Guarantor hereby agrees
that its Subsidiary Guarantee set forth in Section 10.1 hereof shall remain in
full force and effect notwithstanding the absence of the endorsement of any
notation of such Subsidiary Guarantee on the Notes. In case the Officer, board
member or director of such Subsidiary Guarantor whose signature is on this
Indenture or supplemental indenture, as applicable, no longer holds office at
the time the Trustee authenticates any Note, the Subsidiary Guarantee shall be
valid nevertheless.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Subsidiary Guarantee set forth
in this Indenture on behalf of the Subsidiary Guarantors.
102



--------------------------------------------------------------------------------



SECTION 10.3.     Severability. In case any provision of any Subsidiary
Guarantee shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
SECTION 10.4.     Limitation of Subsidiary Guarantors’ Liability. Each
Subsidiary Guarantor and by its acceptance hereof each Holder confirms that it
is the intention of all such parties that the Subsidiary Guarantee of such
Subsidiary Guarantor not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar federal or state law or the
provisions of its local law relating to fraudulent transfer or conveyance. To
effectuate the foregoing intention, the Trustee, the Holders and Subsidiary
Guarantors hereby irrevocably agree that the obligations of such Subsidiary
Guarantor under its Subsidiary Guarantee shall be limited to the maximum amount
that will not, after giving effect to all other contingent and fixed liabilities
of such Subsidiary Guarantor (including, without limitation, any guarantees
under the Senior Secured Credit Facilities) and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor under its Subsidiary Guarantee, result in the
obligations of such Subsidiary Guarantor under its Subsidiary Guarantee
constituting a fraudulent conveyance, fraudulent preference or fraudulent
transfer or otherwise reviewable under applicable law.
SECTION 10.5. Releases. A Subsidiary Guarantee of a Subsidiary Guarantor shall
be automatically and unconditionally released and discharged upon:
(a)any sale, transfer or other disposition of all or substantially all of the
assets of such Subsidiary Guarantor (including by way of merger or
consolidation) to a Person that is not (either before or after giving effect to
such transaction) the Company or a Restricted Subsidiary of the Company, if the
sale or other disposition does not violate Section 4.10 of this Indenture;
(b)any sale, transfer or other disposition of Capital Stock of such Subsidiary
Guarantor (including by way of merger or consolidation) to a Person that is not
(either before or after giving effect to such transaction) the Company or a
Restricted Subsidiary of the Company, if after such sale, transfer or
disposition, the Subsidiary Guarantor would cease to be a Restricted Subsidiary
and the sale or other disposition does not violate Section 4.10 of this
Indenture;
(c)the exercise by the Company of its Legal Defeasance option or its Covenant
Defeasance option or the satisfaction and discharge of this Indenture, in each
case as provided under Article VIII;
(d)the proper designation of such Subsidiary Guarantor by the Company as an
Unrestricted Subsidiary in accordance with the terms of this Indenture; or
(e)the Subsidiary Guarantor ceasing to guarantee any Debt or be a borrower under
each of the Senior Secured Credit Facilities and no Event of Default has
occurred and is continuing, except a release or discharge by or as a result of
payment under such Subsidiary Guarantee.
103



--------------------------------------------------------------------------------



Upon delivery to the Trustee of an Officers’ Certificate and an Opinion of
Counsel to the effect that all conditions precedent to the release of a
Subsidiary Guarantor’s Subsidiary Guarantee set forth in this Indenture have
been satisfied, the Trustee shall execute any documents reasonably requested by
the Company in writing in order to evidence the release of any Subsidiary
Guarantor from its obligations under its Subsidiary Guarantee.
Any Subsidiary Guarantor not released from its obligations under its Subsidiary
Guarantee shall remain liable for the full amount of principal of and interest
on the Notes and for the other obligations of any Subsidiary Guarantor under
this Indenture as provided in this Article X.
SECTION 10.6.     Benefits Acknowledged. Each Subsidiary Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by this Indenture and that its guarantee and waivers
pursuant to its Subsidiary Guarantee are knowingly made in contemplation of such
benefits.
ARTICLE XI
MISCELLANEOUS
SECTION 11.1.     Notices. Any notice, request, direction, instruction or
communication by the Company, any Subsidiary Guarantor or the Trustee to the
others is duly given if in writing and delivered in person or mailed by first
class mail (registered or certified, return receipt requested), telecopier or
overnight air courier guaranteeing next day delivery, to the addresses set forth
below:
If to the Company or any Subsidiary Guarantor:
United Natural Foods, Inc.
313 Iron Horse Way
Providence, Rhode Island 02908
Facsimile: (401) 278-1896
Attention: Vice President and Treasurer
With a copy (which shall not constitute notice) to:
Mayer Brown LLP
1221 Avenue of the Americas
New York, New York 10020
Facsimile: (212) 262-1910
Attention: David A. Schuette
John P. Berkery
If to the Trustee:
U.S. Bank National Association
One Federal Street,
Boston, Massachusetts 02110
Facsimile: (617) 603-6683
Attention: David W. Doucette
104



--------------------------------------------------------------------------------



The parties hereto, by written notice to the others, may designate additional or
different addresses for subsequent notices or communications.
Any notice or communication to a Holder shall be mailed by first class mail or
by overnight air courier promising next Business Day delivery to its address
shown on the register kept by the Registrar. Notwithstanding the foregoing, as
long as the Notes are Global Notes, notices to be given to the Holders shall be
given to the Depositary in accordance with its applicable policies as in effect
from time to time. Failure to mail a notice or communication to a Holder or any
defect in it shall not affect its sufficiency with respect to other Holders.
In respect of this Indenture, the Trustee shall not have any duty or obligation
to verify or confirm that the Person sending instructions, directions, reports,
notices or other communications or information by electronic transmission is, in
fact, a Person authorized to give such instructions, directions, reports,
notices or other communications or information on behalf of the party purporting
to send such electronic transmission; and the Trustee shall not have any
liability for any losses, liability, costs or expenses incurred or sustained by
any party as a result of such reliance upon or compliance with such
instructions, directions, reports, notices or other communications or
information. Each other party, agrees to assume all risks arising out of the use
of electronic methods to submit instructions, directions, reports, notices or
other communications or information to the Trustee, including without limitation
the risk of the Trustee acting on unauthorized instructions, directions,
notices, reports or other communications or information, and the risks of
interception and misuse by third parties.
If a notice or communication is delivered in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it,
except in the case of notices or communications given to the Trustee, which
shall be effective only upon actual receipt.
If the Company delivers a notice or communication to Holders, it shall mail a
copy to the Trustee and each Agent at the same time.
SECTION 11.2.     Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee upon request:
(a)an Officers’ Certificate (which shall include the statements set forth in
Section 11.3) stating that, in the opinion of the signers, all conditions
precedent and covenants, if any, provided for in this Indenture relating to the
proposed action have been satisfied; and
(b)an Opinion of Counsel (which shall include the statements set forth in
Section 11.3) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.
105



--------------------------------------------------------------------------------



SECTION 11.3.     Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture (other than a certificate provided pursuant to
Section 4.4) shall include substantially:
(a)a statement that the Person making such certificate or opinion has read and
understands such covenant or condition;
(b)a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
(d)a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
SECTION 11.4.     Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. Each of the Agents may make
reasonable rules and set reasonable requirements for its functions.
SECTION 11.5.    No Personal Liability of Directors, Officers, Employees and
Stockholders. No past, present or future director, officer, employee,
incorporator or stockholder, partner or member of the Company or any Subsidiary
Guarantor, as such, will have any liability for any indebtedness, obligations or
liabilities of the Company under the Notes or this Indenture or of any
Subsidiary Guarantor under the Notes, the Subsidiary Guarantee or this Indenture
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes and the Subsidiary Guarantees.
SECTION 11.6.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
INDENTURE, THE NOTES AND THE SUBSIDIARY GUARANTEES. Each of the parties to this
Indenture each hereby irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan in The
City of New York in any action or proceeding arising out of or relating to the
Notes, the Subsidiary Guarantees or this Indenture, and all such parties hereby
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in such New York State or federal court and hereby
irrevocably waive, to the fullest extent that they may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. EACH OF THE COMPANY, THE SUBSIDIARY GUARANTORS AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.
SECTION 11.7.    No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret any other indenture, loan or debt agreement of the
Company or its
106



--------------------------------------------------------------------------------



Subsidiaries or of any other Person. Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.
SECTION 11.8.    Successors. All agreements of the Company and the Subsidiary
Guarantors in this Indenture and the Notes and the Subsidiary Guarantees, as
applicable, shall bind their respective successors and assigns. All agreements
of the Trustee in this Indenture shall bind its successors and assigns.
SECTION 11.9.    Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
SECTION 11.10.    Execution in Counterparts. This Indenture may be executed in
two or more counterparts, which when so executed shall constitute one and the
same agreement. The exchange of copies of this Indenture and of signature pages
by facsimile or PDF transmission shall constitute effective execution and
delivery of this Indenture as to the parties hereto and may be used in lieu of
the original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes. Except with respect to authentication of the Notes by the
Trustee or an authenticating agent, the words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Indenture or any document to be signed in connection with this Indenture shall
be deemed to include electronic signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.
The Trustee shall have the right to accept and act upon any notice, instruction,
or other communication, including any funds transfer instruction, (each, a
“Notice”) received pursuant to this Indenture by electronic transmission
(including by e-mail, facsimile transmission, web portal or other electronic
methods) and shall not have any duty to confirm that the person sending such
Notice is, in fact, a person authorized to do so. Electronic signatures believed
by the Trustee to comply with the ESIGN Act of 2000 or other applicable law
(including electronic images of handwritten signatures and digital signatures
provided by DocuSign, Orbit, Adobe Sign or any other digital signature provider
identified by any other party hereto and acceptable to the Trustee) shall be
deemed original signatures for all purposes. Each other party to this Indenture
assumes all risks arising out of the use of electronic signatures and electronic
methods to send Notices to the Trustee, including without limitation the risk of
the Trustee acting on an unauthorized Notice and the risk of interception or
misuse by third parties. Notwithstanding the foregoing, the Trustee may in any
instance and in its sole discretion require that a Notice in the form of an
original document bearing a manual signature be delivered to the Trustee in lieu
of, or in addition to, any such electronic Notice.
SECTION 11.11.    Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.
107



--------------------------------------------------------------------------------



SECTION 11.12.    Acts of Holders.
(a)Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agent duly appointed in writing
(or, with respect to Global Notes, otherwise in accordance with the rules and
procedures of the Depositary); and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, where it is hereby expressly required, to the
Company. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the
Company, if made in the manner provided in this Section 11.12.
(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved (1) by the affidavit of a witness of such execution or by
a certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such officer the execution thereof or (2) in any
other manner reasonably deemed sufficient by the Trustee. Where such execution
is by a signer acting in a capacity other than such signer’s individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of such signer’s authority. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner which the Trustee deems sufficient.
(c)The ownership of Notes shall be proved by the register maintained by the
Registrar hereunder.
(d)Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Note shall bind every future Holder of the same
Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Trustee or the Company in reliance
thereon, whether or not notation of such action is made upon such Note.
(e)If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to an Officers’ Certificate, fix in advance a
record date for the determination of Holders entitled to give such request,
demand, authorization, direction, notice, consent, waiver or other Act, but the
Company shall have no obligation to do so. If such a record date is fixed, such
request, demand, authorization, direction, notice, consent, waiver or other Act
may be given before or after such record date, but only the Holders of record at
the close of business on such record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of
outstanding Notes have authorized or agreed or consented to such request,
demand, authorization, direction,
108



--------------------------------------------------------------------------------



notice, consent, waiver or other Act, and for that purpose the outstanding Notes
shall be computed as of such record date; provided that no such authorization,
agreement or consent by the Holders on such record date shall be deemed
effective unless it shall become effective pursuant to the provisions of this
Indenture not later than six months after the record date.
(f)The Trustee may, but shall not be obligated to, set any day as a record date
for the purpose of determining the Holders entitled to join in the giving or
making of (1) any notice of default under Section 6.1, (2) any declaration of
acceleration referred to in Section 6.2, (3) any direction referred to in
Section 6.5 or (4) any request to pursue a remedy as permitted in Section 6.6.
If any record date is set pursuant to this paragraph, the Holders on such record
date, and no other Holders, shall be entitled to join in such notice,
declaration, request or direction, whether or not such Holders remain Holders
after such record date; provided that no such action shall be effective
hereunder unless made, given or taken on or prior to the applicable Expiration
Date by Holders of the requisite principal amount of Notes or each affected
Holder, as applicable, on such record date. Promptly after any record date is
set pursuant to this paragraph, the Trustee, at the Company’s expense, shall
cause notice of such record date, the proposed action by Holders and the
applicable Expiration Date to be given to the Company and to each Holder in the
manner set forth in Section 11.1.
(g)Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount. Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this paragraph shall have the same effect as if given or taken by
separate Holders of each such different part.
(h)Without limiting the generality of the foregoing, a Holder, including a
Depositary that is the Holder of a Global Note, may make, give or take, by a
proxy or proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders, and a Depositary that is the Holder of a
Global Note may provide its proxy or proxies to the beneficial owners of
interests in any such Global Note through such Depositary’s standing
instructions and customary practices.
(i)The Company may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in any Global Note held by a Depositary
entitled under the procedures of such Depositary, if any, to make, give or take,
by a proxy or proxies duly appointed in writing, any request, demand,
authorization, direction, notice, consent, waiver or other action provided in
this Indenture to be made, given or taken by Holders; provided that if such a
record date is fixed, only the beneficial owners of interests in such Global
Note on such record date or their duly appointed proxy or proxies shall be
entitled to make, give or take such request, demand, authorization, direction,
notice, consent, waiver or other action, whether or not such beneficial owners
remain beneficial owners of interests in such Global Note after such record
date. No such request, demand,
109



--------------------------------------------------------------------------------



authorization, direction, notice, consent, waiver or other action shall be
effective hereunder unless made, given or taken on or prior to the applicable
Expiration Date.
(j)With respect to any record date set pursuant to this Section 11.12, the party
hereto that sets such record date may designate any day as the “Expiration Date”
and from time to time may change the Expiration Date to any earlier or later
day; provided that no such change shall be effective unless notice of the
proposed new Expiration Date is given to the other party hereto in writing, and
to each Holder of Notes in the manner set forth in Section 11.1, on or prior to
both the existing and the new Expiration Date. If an Expiration Date is not
designated with respect to any record date set pursuant to this Section 11.12,
the party hereto which set such record date shall be deemed to have initially
designated the 90th day after such record date as the Expiration Date with
respect thereto, subject to its right to change the Expiration Date as provided
in this clause (j).
SECTION 11.13.     Force Majeure. In no event shall the Trustee or any Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, fire, riots, strikes,
or work stoppages for any reason, embargoes, governmental actions, accidents,
acts of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services, it being
understood that the Trustee and each Agent shall use reasonable efforts which
are consistent with accepted practices in the U.S. banking industry to resume
performance as soon as practicable under the circumstances.
SECTION 11.14.     Legal Holidays. If any payment date with respect to the Notes
falls on a day that is not a Business Day, the payment to be made on such
payment date will be made on the next succeeding Business Day with the same
force and effect as if made on such payment date, and no additional interest
will accrue solely as a result of such delayed payment.
SECTION 11.15.     USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The Company agrees that it will provide the Trustee with information
about the Company as the Trustee may reasonably request in order for the Trustee
to satisfy the requirements of the USA PATRIOT Act.


[Signature pages follow]


110




--------------------------------------------------------------------------------




Dated as of October 22, 2020UNITED NATURAL FOODS, INC.By:/s/ John W.
HowardName:John W. HowardTitle: Chief Financial Officer

[Signature Page to Indenture - Company]


--------------------------------------------------------------------------------




GUARANTORS:
Advantage Logistics - Southeast, Inc., an Alabama corporation
Albert’s Organics, Inc., a California corporation
Arden Hills 2003 LLC, a Delaware limited liability company
Associated Grocers of Florida, Inc., a Florida corporation
Billings Distribution Company, LLC, a Delaware limited liability company
Bismarck Distribution Company, LLC, a Delaware limited liability company
Blue Marble Brands, LLC, a Delaware limited liability company
Cambridge 2006 L.L.C., a Delaware limited liability company
Centralia Holdings, LLC, a Delaware limited liability company
Champaign Distribution Company, LLC, a Delaware limited liability company
Champlin 2005 L.L.C., a Delaware limited liability company
Cub Stores, LLC, a Delaware limited liability company
Cub Stores Holdings, LLC, a Delaware limited liability company
DS & DJ Realty, LLC, a Florida limited liability company
Eastern Region Management, LLC, a Virginia limited liability company
Fargo Distribution Company, LLC, a Delaware limited liability company
FF Acquisition, L.L.C., a Virginia limited liability company
Foodarama LLC, a Delaware limited liability company
Grocers Capital Company, a California corporation
Hazelwood Distribution Company, Inc., a Delaware corporation
Hazelwood Distribution Holdings, Inc., a Delaware corporation
Hopkins Distribution Company, LLC, a Delaware limited liability company
Hornbacher’s, Inc., a Delaware corporation
Inver Grove Heights 2001 L.L.C., a Delaware limited liability company
Maplewood East 1996 L.L.C., a Delaware limited liability company
Natural Retail Group, Inc., a Delaware corporation
Nor-Cal Produce, Inc., a California corporation



[Signature Page to Indenture - Guarantors]

--------------------------------------------------------------------------------



Oglesby Distribution Company, LLC, a Delaware limited liability company
SFW Holding Corp., a Delaware corporation
Shop ‘N Save East, LLC, a Delaware limited liability company
Shop ‘N Save St. Louis, Inc., a Missouri corporation
Shop ‘N Save Warehouse Foods, Inc., a Missouri corporation
Shoppers Food Warehouse Corp., an Ohio corporation
Stevens Point Distribution Company, LLC, a Delaware limited liability company
Super Rite Foods, Inc., a Delaware corporation
SUPERVALU Holdings, Inc., a Missouri corporation
SUPERVALU Holdings – PA LLC, a Pennsylvania limited liability company
SUPERVALU Inc., a Delaware corporation
SUPERVALU Licensing, LLC, a Delaware limited liability company
SUPERVALU Penn, LLC, a Pennsylvania limited liability company
SUPERVALU Pharmacies, Inc., a Minnesota corporation
SUPERVALU Transportation, Inc., a Minnesota corporation
SUPERVALU TTSJ, LLC, a Delaware limited liability company
SUPERVALU Wholesale, Inc., a Delaware corporation
SUPERVALU Wholesale Holdings, Inc., a Delaware corporation
SUPERVALU Wholesale Operations, Inc., a Delaware corporation
Tony’s Fine Foods, a California corporation
UNFI Canada, Inc., a Canadian corporation
Unified Grocers, Inc., a California corporation
United Natural Foods West, Inc., a California corporation
United Natural Trading, LLC, a Delaware limited liability company
W. Newell & Co., LLC, a Delaware limited liability company

                    

By:/s/ John W. HowardName:John W. HowardTitle: Chief Financial Officer

            
[Signature Page to Indenture - Guarantors]


--------------------------------------------------------------------------------




Dated as of October 22, 2020
U.S. BANK NATIONAL ASSOCIATION
as TrusteeBy:
/s/ David W. Doucette    
Name:
David W. Doucette
Title:
Vice President

























[Signature Page to Indenture - Trustee]


--------------------------------------------------------------------------------



EXHIBIT A
FORM OF NOTE
(Face of 6.750% Senior Note)
6.750% Senior Notes due 2028
[Global Note Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) TO THE COMPANY OR
ITS AGENT FOR REGISTRATION OR TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND
ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.
[Restricted Notes Legend]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS NOTE, BY
ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED NOTES, TO OFFER, SELL OR OTHERWISE TRANSFER
SUCH NOTE, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) THAT IS
SIX MONTHS AFTER (ASSUMING AT THE TIME OF TRANSFER THE COMPANY IS IN COMPLIANCE
WITH THE PUBLIC INFORMATION REQUIREMENTS OF RULE 144(C) UNDER THE SECURITIES ACT
AND, IF NOT, ONE YEAR AFTER) THE LATER OF THE ORIGINAL ISSUE DATE HEREOF, THE
ORIGINAL ISSUE DATE OF THE ISSUANCE OF ANY ADDITIONAL NOTES AND THE LAST DATE ON
WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS NOTE (OR
ANY PREDECESSOR OF SUCH NOTE), ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) PURSUANT TO A
A-1

--------------------------------------------------------------------------------



REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT
TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2),
(3) OR (7) UNDER THE SECURITIES ACT THAT IS NOT A QUALIFIED INSTITUTIONAL BUYER
AND THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
NOTES OF $250,000 OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND
THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO
CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/ OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.
BY ITS ACQUISITION and holding OF THIS NOTE, THE HOLDER HEREOF WILL BE DEEMED TO
HAVE REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF THE ASSETS USED BY
SUCH HOLDER TO ACQUIRE OR HOLD THIS NOTE or any interest therein CONSTITUTES
ASSETS OF AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO TITLE I OF THE U.S.
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OF A
PLAN, ACCOUNT OR OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 4975 OF THE U.S.
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR PROVISIONS UNDER ANY
OTHER FEDERAL, STATE, LOCAL OR OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO
SUCH PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAWS”), OR OF AN ENTITY WHOSE
UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN,
ACCOUNT OR ARRANGEMENT, OR (2) THE ACQUISITION AND HOLDING OF THIS NOTE OR ANY
INTEREST THEREIN WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A
VIOLATION OF ANY APPLICABLE SIMILAR LAWS.
[Regulation S Legend]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH
A-2

--------------------------------------------------------------------------------



REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION. THE HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS
OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED
NOTES, TO OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE, PRIOR TO THE DATE (THE
“RESALE RESTRICTION TERMINATION DATE”) THAT IS 40 DAYS AFTER THE LATER OF THE
ORIGINAL ISSUE DATE HEREOF, THE ORIGINAL ISSUE DATE OF THE ISSUANCE OF ANY
ADDITIONAL NOTES AND THE DATE ON WHICH THIS NOTE (OR ANY PREDECESSOR OF SUCH
NOTE) WAS FIRST OFFERED TO PERSONS OTHER THAN DISTRIBUTORS (AS DEFINED IN RULE
902 OF REGULATION S) IN RELIANCE ON REGULATION S, ONLY (A) TO THE COMPANY OR ANY
SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT THAT IS NOT A QUALIFIED INSTITUTIONAL BUYER AND THAT IS
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER INSTITUTIONAL
ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF NOTES OF
$250,000 OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR
(F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/ OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON
THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE. BY ITS
ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON
NOR IS IT PURCHASING FOR THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING THIS NOTE
IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES
ACT.
BY ITS ACQUISITION and holding OF THIS NOTE, THE HOLDER HEREOF WILL BE DEEMED TO
HAVE REPRESENTED AND WARRANTED THAT EITHER (1) NO PORTION OF THE ASSETS USED BY
SUCH HOLDER TO ACQUIRE OR HOLD THIS NOTE or any interest therein CONSTITUTES
ASSETS OF AN EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO TITLE I OF THE U.S.
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OF A
PLAN, ACCOUNT OR OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 4975 OF THE U.S.
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR PROVISIONS UNDER
A-3

--------------------------------------------------------------------------------



ANY OTHER FEDERAL, STATE, LOCAL OR OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO
SUCH PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAWS”), OR OF AN ENTITY WHOSE
UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN,
ACCOUNT OR ARRANGEMENT, OR (2) THE ACQUISITION AND HOLDING OF THIS NOTE or any
interest therein WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A
VIOLATION OF ANY APPLICABLE SIMILAR LAWS.


A-4

--------------------------------------------------------------------------------





No.                 
CUSIP NO. 1
ISIN
United Natural Foods, Inc. (including any successor thereto) promises to pay to
[Cede & Co.]2 or registered assigns, the principal sum of ________ [(as may be
increased or decreased as set forth on the Schedule of Increases and Decreases
attached hereto)]3 on October 15, 2028.
Interest Payment Dates: April 15 and October 15, beginning April 15, 2021
Record Dates: April 1 and October 1 (whether or not a Business Day)
Reference is made to further provisions of this Note set forth on the reverse
hereof, which further provisions shall for all purposes have the same effect as
set forth at this place.
Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Note shall not be
entitled to any benefits under the Indenture referred to on the reverse hereof
or be valid or obligatory for any purpose.



1    Rule 144A Note CUSIP: 911163 AA1
Rule 144A Note ISIN: US911163AA17
Regulation S Note CUSIP: U9104L AA4
Regulation S Note ISIN: USU9104LAA45
IAI Note CUSIP: 911163 AB9
IAI Note ISIN: US911163AB99
2    For Global Notes only.
3    For Global Notes only.
A-5

--------------------------------------------------------------------------------






UNITED NATURAL FOODS, INC.By:Name:Title:



This is one of the Notes referred to in the
within-mentioned Indenture:
Dated:
U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:                         
    Authorized Signatory


A-6

--------------------------------------------------------------------------------



(Back of 6.750% Senior Note)
6.750% Senior Notes due 2028
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
(1)    Interest. United Natural Foods, Inc., a Delaware corporation, and any
successor thereto (the “Company”) promises to pay interest on the unpaid
principal amount of this 6.750% Senior Note due 2028 (a “Note”) at a fixed rate
of 6.750% per annum. The Company will pay interest in U.S. dollars semiannually
in arrears on April 15 and October 15, commencing on April 15, 2021 (each an
“Interest Payment Date”) or if any such day is not a Business Day, on the next
succeeding Business Day with the same force and effect as if made on such
Interest Payment Date, and no additional interest shall accrue solely as a
result of such delayed payment. Interest on the Notes shall accrue from the most
recent date to which interest has been paid, or, if no interest has been paid,
from and including the date of issuance. The Company shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal at the rate equal to the then applicable interest rate on the
Notes to the extent lawful; it shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest (without regard to any applicable grace period), at the same rate to
the extent lawful. Interest shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.
(2)    Method of Payment. The Company will pay interest on the Notes (except
defaulted interest) on the applicable Interest Payment Date to the Persons who
are registered Holders at the close of business on the April 1 and October 1
preceding the Interest Payment Date (whether or not a Business Day), even if
such Notes are cancelled after such record date and on or before such Interest
Payment Date, except as provided in Section 2.12 of the Indenture with respect
to defaulted interest. If a Holder having an aggregate principal amount of more
than $5,000,000 has given written wire transfer instructions to that Holder’s
U.S. dollar account within the United States to the Trustee at least 10 Business
Days prior to the applicable Interest Payment Date, the Company will make all
payments of principal, premium and interest, on such Holder’s Notes by wire
transfer of immediately available funds to the account specified in those
instructions. Otherwise, payments on the Notes will be made at the office or
agency of the Trustee or Paying Agent unless the Company elects to make interest
payments by check mailed to the Holders at their addresses set forth in the
register of Holders. Such payment shall be in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.
Any payments of principal of this Note prior to Stated Maturity shall be binding
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. The final principal amount due and payable at the maturity
of this Note shall be payable only upon presentation and surrender of this Note
at an office of the Trustee or the Trustee’s agent appointed for such purposes.
Payments in respect of Global Notes will be made by wire transfer of immediately
available funds to the Depositary.
(3)    Paying Agent and Registrar. Initially, U.S. Bank National Association
shall act as Paying Agent and Registrar. The Company may change any Paying Agent
or Registrar without
A-7

--------------------------------------------------------------------------------



notice to any Holder, and the Company and/or any Restricted Subsidiaries may act
as Paying Agent or Registrar.
(4)    Indenture. The Company issued the Notes under an Indenture, dated as of
October 22, 2020 (the “Indenture”), among the Company, the Subsidiary Guarantors
thereto and the Trustee. The terms of the Notes include those stated in the
Indenture. To the extent the provisions of this Note are inconsistent with the
provisions of the Indenture, the Indenture shall govern. The Notes are subject
to all such terms, and Holders are referred to the Indenture for a statement of
such terms. The Initial Notes issued on the Issue Date were initially issued in
an aggregate principal amount of $500,000,000. The Indenture permits the
issuance of Additional Notes subject to compliance with certain conditions.
The payment of principal, premium and interest on the Notes and all other
amounts under the Indenture is unconditionally guaranteed, jointly and
severally, on a senior unsecured basis by the Subsidiary Guarantors.
(5)    Optional Redemption.
(a)    The Notes may be redeemed, in whole or in part, at any time or from time
to time prior to October 15, 2023 at the option of the Company, at a redemption
price equal to 100.0% of the principal amount of the Notes redeemed plus the
Applicable Premium as of, and accrued and unpaid interest, if any to, but
excluding, the applicable redemption date (subject to the right of Holders of
record on the relevant record date to receive interest due on the relevant
Interest Payment Date).
(b)    At any time or from time to time on or after October 15, 2023, the
Company, at its option, may redeem the Notes in whole or in part at the
redemption prices (expressed as percentages of principal amount of the Notes to
be redeemed) set forth below, together with accrued and unpaid interest, if any,
to, but excluding, the applicable redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date), if redeemed during the 12-month period
beginning October 15 of the years indicated below:

YearRedemption Price2023 …………………………………………………………...103.375%2024
…………………………………………………………...101.688%2025 and thereafter ……………………………………………100.000%

(c)    In the event that before October 15, 2023, the Company receives net cash
proceeds from the sale of its Common Stock in one or more Equity Offerings, the
Company may use an amount not greater than the amount of such net cash proceeds
to redeem up to 40% of the original aggregate principal amount of all Notes
issued (calculated after giving effect to any issuance of Additional Notes) at a
redemption price of 106.750% of the principal amount thereof, plus accrued and
unpaid interest, if any, to but excluding, the applicable redemption date
(subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant Interest Payment Date); provided that:
A-8

--------------------------------------------------------------------------------



(1)    at least 60.0% of the original aggregate principal amount of Notes issued
on the Issue Date (calculated after giving effect to any issuance of Additional
Notes) remains outstanding immediately after giving effect to each such
redemption; and
(2)    the redemption occurs not more than 90 days after the date of the closing
of any such Equity Offering.
(d)    The Notes may also be redeemed in certain circumstances set forth in
Section 4.13 of the Indenture.
(6)    Offer to Purchase upon Change of Control.
(a)    Upon the occurrence of a Change of Control, the Company may be required
to offer to repurchase all or any part of each Holder’s Notes pursuant to a
Change of Control Offer on terms set forth in the Indenture.
(b)    Upon the occurrence of certain Asset Dispositions, the Company may be
required to offer to purchase Notes as provided in the Indenture.
(c)    Holders of the Notes that are the subject of an offer to purchase will
receive notice of an Offer to Purchase pursuant to Section 4.10 or the Change of
Control Offer, as applicable, from the Company prior to any related purchase
date and may elect to have such Notes purchased by completing the form titled
“Option of Holder to Elect Purchase” attached hereto.
(7)    Notice of Redemption. Notice of redemption shall be delivered at least 15
days but not more than 60 days before the redemption date (except that notices
may be delivered more than 60 days before an expected redemption date if the
notice is issued in accordance with Article VIII of the Indenture) to each
Holder whose Notes are to be redeemed in accordance with Section 11.1 of the
Indenture. Notices of redemption may be subject to conditions precedent as set
forth in the Indenture. Notes in denominations larger than $2,000 may be
redeemed in part so long as no partial redemption results in a Note having a
principal amount of less than $2,000.
(8)    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in initial denominations of $2,000 and integral multiples of
$1,000 in excess thereof. The transfer of the Notes may be registered and the
Notes may be exchanged as provided in the Indenture. The Registrar, the Trustee
and the Company may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents, and the Company may require a Holder to pay
any stamp or transfer tax or similar government charge required by law or
permitted by the Indenture in accordance with Section 2.6(g)(2) of the
Indenture. The Registrar is not required (A) to issue, to register the transfer
of or to exchange Notes during a period beginning at the opening of 15 days
before the day of any selection of Notes for redemption and ending at the close
of business on the day of such selection, (B) to register the transfer of or to
exchange any Note so selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part, or (C) to register the
transfer of or to exchange a Note between a record date and the next succeeding
Interest Payment Date.
A-9

--------------------------------------------------------------------------------



(9)    Persons Deemed Owners. The registered Holder of a Note may be treated as
its owner for all purposes.
(10)    Amendment, Supplement and Waiver. The Indenture, the Notes and the
Subsidiary Guarantees may be amended or supplemented as provided in the
Indenture.
(11)    Defaults and Remedies. If an Event of Default (other than an Event of
Default relating to certain bankruptcy events) shall have occurred and be
continuing under the Indenture, the Trustee, by written notice to the Company,
or the Holders of at least 25.0% in aggregate principal amount of the Notes then
outstanding by written notice to the Company and the Trustee, may declare all
amounts owing under the Notes to be due and payable. Upon such acceleration
declaration, the outstanding Notes shall become due and payable immediately. If
an Event of Default relating to specified bankruptcy events occurs, then all of
the outstanding Notes shall ipso facto become and be immediately due and payable
without any declaration or other action or notice on the part of the Trustee or
any Holder of the Notes. Accelerations may be rescinded, and Events of Default
may be waived as provided in the Indenture.
(12)    No Recourse Against Others. No director, officer, employee, incorporator
or stockholder, partner or member of the Company or any Subsidiary Guarantor, as
such, will have any liability for any indebtedness, obligations or liabilities
of the Company under the Notes or the Indenture or of any Subsidiary Guarantor
under its Subsidiary Guarantee or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes and the Subsidiary Guarantees.
(13)    Authentication. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.
(14)    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= custodian) and U/G/M/A (= Uniform Gifts
to Minors Act).
(15)    CUSIP and ISIN Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP and ISIN numbers to be printed on the Notes, and the Trustee may use CUSIP
and ISIN numbers in notices of redemption as a convenience to the Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption, and reliance may be
placed only on the other identification numbers placed thereon.
A-10

--------------------------------------------------------------------------------



The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture. Requests may be made to:
United Natural Foods, Inc.
313 Iron Horse Way
Providence, Rhode Island 02908
Facsimile: (401) 278-1896
Attention: Vice President and Treasurer


A-11

--------------------------------------------------------------------------------



ASSIGNMENT FORM


To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to




(Insert assignee’s soc. sec. or tax I.D. no.)
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
to transfer this Note on the books of the Company. The agent may substitute
another to act for him.



Date:             

Your Signature:(Sign exactly as your nameappears on the face of this Note)







Signature guarantee:


A-12

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or Section 4.13 of the Indenture, check the box below:


[ ] Section 4.10    [ ] Section 4.13
If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.13 of the Indenture, state the amount you
elect to have purchased: $______________
Date:

Your Signature:(Sign exactly as your nameappears on the face of this Note)

Tax Identification No.:










Signature guarantee:


A-13

--------------------------------------------------------------------------------



[INCLUDE IN TRANSFER RESTRICTED NOTES]
CERTIFICATE TO BE DELIVERED UPON
EXCHANGE OF TRANSFER RESTRICTED NOTES


United Natural Foods, Inc.
313 Iron Horse Way
Providence, Rhode Island 02908
Facsimile: (401) 278-1896
Attention: Vice President and Treasurer


U.S. Bank National Association
Global Corporate Trust, Boston
One Federal Street,
Boston, Massachusetts 02110
Phone: (617) 603-6534
Facsimile: (617) 603-6683


Re: 6.750% Senior Notes due 2028 CUSIP NO. ________
Reference is hereby made to that certain Indenture dated as of October 22, 2020
(the “Indenture”) among United Natural Foods, Inc. (the “Company”), the
guarantors named therein, and U.S. Bank National Association, as trustee (the
“Trustee”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Indenture.
This certificate relates to $______ principal amount of Notes held in (check
applicable space) ___________ book-entry or ____________ definitive form by the
undersigned.
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the Resale Restriction
Termination Date, the undersigned confirms that such Notes are being transferred
as follows:
CHECK ONE BOX BELOW:
(1)     to the Company or any of its subsidiaries; or
(2)     inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act of 1933, as amended) that
purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that such transfer is being made in reliance on
Rule 144A under the Securities Act of 1933, as amended, in each case pursuant to
and in compliance with Rule 144A thereunder; or
(3)     transferred pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”); or
(4)     outside the United States in an offshore transaction within the meaning
of Regulation S under the Securities Act, in compliance with Rule 904
thereunder; or
A-14

--------------------------------------------------------------------------------



(5)     transferred to an institutional “accredited investor” (within the
meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act), that has
furnished to the Trustee a signed letter containing certain representations and
agreements (the form of which letter appears as Exhibit D of the Indenture); or
(6)     transferred pursuant to another available exemption from the
registration requirements under the Securities Act.
Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if box (4), (5) or (6) is
checked, the Trustee or the Company may require, prior to registering any such
transfer of the Securities, the delivery of an opinion of counsel, certification
and/or other information satisfactory to each of them to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act, such as the
exemption provided by Rule 144 under such Act.

SignatureSignature Guarantee:
(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)



TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that each of it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended (“Rule 144A”), and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

[Name of Transferee]NOTICE: To be executed by an executive officer, if an
entityDated:



A-15

--------------------------------------------------------------------------------



SCHEDULE OF INCREASES AND DECREASES OF 6.750% SENIOR NOTES DUE 20284
The following transfers, exchanges and redemption of this Global Note have been
made:



Date of Transfer, Exchange or RedemptionAmount of Decrease in Principal Amount
of this Global NoteAmount of Increase in Principal Amount of this Global
NotePrincipal Amount of this Global Note Following Such Decrease (or
Increase)Signature of Trustee or Note Custodian






4 For Global Notes only.
A-16


--------------------------------------------------------------------------------



EXHIBIT B
[FORM OF SUPPLEMENTAL INDENTURE TO BE DELIVERED
BY SUBSEQUENT SUBSIDIARY GUARANTORS]


This Supplemental Indenture and Subsidiary Guarantee, dated as of _____________,
20__ (this “Supplemental Indenture” or “Subsidiary Guarantee”), among
____________ (the “New Guarantor”), United Natural Foods, Inc. (together with
its successors and assigns, the “Company”), each other then-existing Subsidiary
Guarantor under the Indenture referred to below (the “Subsidiary Guarantors”),
and U.S. Bank National Association, as Trustee, paying agent and registrar under
such Indenture.
W I T N E S S E T H:
WHEREAS, the Company, the Subsidiary Guarantors and the Trustee have heretofore
executed and delivered an Indenture, dated as of October 22, 2020 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), providing for the
issuance of an unlimited aggregate principal amount of 6.750% Senior Notes due
2028 of the Company (the “Notes”);
WHEREAS, Section 4.15 of the Indenture provides that in certain circumstances
the Company may be required to cause certain Restricted Subsidiaries of the
Company to execute and deliver a Guarantee with respect to the Notes on the same
terms and conditions as those set forth in the Indenture.
WHEREAS, pursuant to Section 9.1 of the Indenture, the Trustee, the Company and
the Subsidiary Guarantors are authorized to execute and deliver this
Supplemental Indenture to amend the Indenture, without the consent of any Holder
to add an additional Subsidiary Guarantor.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor, the Company, the existing Subsidiary Guarantors and the Trustee
mutually covenant and agree for the equal and ratable benefit of the Holders as
follows:
ARTICLE I
Definitions
SECTION 1.1    Defined Terms. As used in this Supplemental Indenture,
capitalized terms defined in the Indenture or in the preamble or recitals
thereto are used herein as therein defined. The words “herein,” “hereof” and
“hereby” and other words of similar import used in this Supplemental Indenture
refer to this Supplemental Indenture as a whole and not to any particular
section hereof.
ARTICLE II
Agreement to be Bound; Guarantee
SECTION 2.1    Agreement to be Bound. The New Guarantor hereby becomes a party
to the Indenture as a Subsidiary Guarantor and as such shall have all of the
rights and be subject to all of the obligations and agreements of a Subsidiary
Guarantor under the Indenture. The New
B-1

--------------------------------------------------------------------------------



Guarantor agrees to be bound by all of the provisions of the Indenture
applicable to a Subsidiary Guarantor and to perform all of the obligations and
agreements of a Subsidiary Guarantor under the Indenture, subject to the release
provisions and other limitations set forth in the Indenture.
ARTICLE III
Miscellaneous
SECTION 3.1    Governing Law. This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 3.2    Severability Clause. In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.
SECTION 3.3    Ratification of Indenture; Supplemental Indentures Part of
Indenture; No Liability of Trustee. Except as expressly amended hereby, the
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every Holder of a Note heretofore or hereafter authenticated and delivered shall
be bound hereby. The Trustee makes no representation or warranty as to the
validity or sufficiency of this Supplemental Indenture or the New Guarantor’s
Subsidiary Guarantee. Additionally, the Trustee shall not be responsible in any
manner whatsoever for or with respect to any of the recitals or statements
contained herein, all of which recitals or statements are made solely by the
Company, the New Guarantor and the Subsidiary Guarantors, and the Trustee makes
no representation with respect to any such matters.
SECTION 3.4    Counterparts. This Supplemental Indenture may be executed in two
or more counterparts, which when so executed shall constitute one and the same
agreement. The exchange of copies of this Supplemental Indenture and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Supplemental Indenture as to the parties hereto
and may be used in lieu of the original Supplemental Indenture for all purposes.
Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed
to be their original signatures for all purposes.
SECTION 3.5    Headings. The headings of the Articles and the sections in this
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.
[Signatures on following page]


B-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

UNITED NATURAL FOODS, INC.By:Name:Title:[EXISTING GUARANTORS]By:Name:Title:[NEW
GUARANTOR],as a GuarantorBy:Name:Title:U.S. BANK NATIONAL ASSOCIATION,as
TrusteeBy:Name:Title:







B-3


--------------------------------------------------------------------------------



EXHIBIT C
[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS PURSUANT TO REGULATION S]


United Natural Foods, Inc.
313 Iron Horse Way
Providence, Rhode Island 02908
Facsimile: (401) 278-1896
Attention: Vice President and Treasurer


U.S. Bank National Association
Global Corporate Trust, Boston
One Federal Street,
Boston, Massachusetts 02110
Phone: (617) 603-6534
Facsimile: (617) 603-6683


Re: United Natural Foods, Inc. (the “Company”) 6.750% Senior Notes due 2028 (the
“Notes”)
Ladies and Gentlemen:
In connection with our proposed sale of $______________ aggregate principal
amount of the Notes (CUSIP No._______________), we confirm that such sale has
been effected pursuant to and in accordance with Regulation S (“Regulation S”)
under the U.S. Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, we represent that:
(1)    the offer of the Notes was not made to a person in the United States;
(2)    either (a) at the time the buy order was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States or (b) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;
(3)    no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable; and
(4)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.
In addition, if the sale is made during a restricted period and the provisions
of Rule 903(b) or Rule 904(b) of Regulation S are applicable thereto, we confirm
that such sale has been made in accordance with the applicable provisions of
Rule 903(b) or Rule 904(b), as the case may be.
The Company and you are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal
C-1

--------------------------------------------------------------------------------



proceedings or official inquiry with respect to the matters covered hereby.
Terms used in this certificate have the meanings set forth in Regulation S.
Very truly yours,
[Name of Transferor]By:Authorized Signature

C-2


--------------------------------------------------------------------------------



EXHIBIT D
[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS TO IAIs]


United Natural Foods, Inc.
313 Iron Horse Way
Providence, Rhode Island 02908
Facsimile: (401) 278-1896
Attention: Vice President and Treasurer


U.S. Bank National Association
Global Corporate Trust, Boston
One Federal Street,
Boston, Massachusetts 02110
Phone: (617) 603-6534
Facsimile: (617) 603-6683


Re: United Natural Foods, Inc. (the “Company”) 6.750% Senior Notes due 2028 (the
“Notes”)
Ladies and Gentlemen:
This certificate is delivered to request a transfer of $_____________ principal
amount of the Notes.
Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:
Name:    
Address:    
Taxpayer ID Number:     
The undersigned represents and warrants to you that:
1.    We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended (the
“Securities Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Notes, and we are acquiring the Notes not with a view to, or for offer or sale
in connection with, any distribution in violation of the Securities Act. We have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risk of our investment in the Notes, and we invest
in or purchase securities similar to the Notes in the normal course of our
business. We and any accounts for which we are acting are each able to bear the
economic risk of our or its investment.
D-1

--------------------------------------------------------------------------------



2.    We understand that the Notes have not been registered under the Securities
Act (or the securities laws of any state or other jurisdiction) and, unless so
registered, may not be reoffered, sold, assigned, transferred, pledged,
encumbered or otherwise disposed of except as permitted in the following
sentence. We agree on our own behalf and on behalf of any investor account for
which we are purchasing Notes to offer, sell or otherwise transfer such Notes
prior to the date that is six months after (assuming at the time of transfer the
Company is in compliance with the public information requirements of Rule 144(c)
under the Securities Act and, if not, one year after) the later of the date of
original issue, the original issue date of any additional Notes and the last
date on which the Company or any affiliate of the Company was the owner of such
Notes (or any predecessor thereto) (the “Resale Restriction Termination Date”)
only (a) to the Company or any of its subsidiaries, (b) pursuant to a
registration statement that has been declared effective under the Securities
Act, (c) for so long as the Securities are eligible for resale pursuant to Rule
144A under the Securities Act, in a transaction complying with the requirements
of Rule 144A under the Securities Act, to a person we reasonably believe is a
“qualified institutional buyer” under Rule 144A under the Securities Act (a
“QIB”) that is purchasing for its own account or for the account of a QIB and to
whom notice is given that the transfer is being made in reliance on Rule 144A,
(d) pursuant to offers and sales that occur outside the United States to
non-U.S. persons, in compliance with Regulation S under the Securities Act,
(e) to an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act that is not a QIB and
is purchasing for its own account or for the account of another institutional
“accredited investor,” in each case in a minimum principal amount of Notes of
$250,000, for investment purposes and not with a view to or for offer or sale in
connection with any distribution in violation of the Securities Act or
(f) pursuant to any other available exemption from the registration requirements
of the Securities Act, subject in each of the foregoing cases to any requirement
of law that the disposition of our property or the property of such investor
account or accounts be at all times within our or their control and in
compliance with any applicable state securities laws. The foregoing restrictions
on resale will not apply subsequent to the Resale Restriction Termination Date.
If any resale or other transfer of the Notes is proposed to be made pursuant to
clause (e) above prior to the Resale Restriction Termination Date, the
transferor shall deliver a letter from the transferee substantially in the form
of this letter to the Company and U.S. Bank National Association, as trustee
(the “Trustee”), which shall provide, among other things, that the transferee is
an institutional “accredited investor” (within the meaning of Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) and that it is acquiring such Notes
for investment purposes and not for distribution in violation of the Securities
Act. Each purchaser acknowledges that the Company and the Trustee reserve the
right prior to any offer, sale or other transfer prior to the Resale Restriction
Termination Date of the Notes pursuant to clause (d), (e) or (f) above to
require the delivery of an opinion of counsel, certifications and/or other
information satisfactory to the Company and the Trustee.
3. We [are] [are not] an affiliate of the Company.


D-2


--------------------------------------------------------------------------------



The Trustee and the Company are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.
Very truly yours,
[Name of Transferor]By:Authorized Signature

D-3

